 



Exhibit 10.55
(AIA LOGO) [c98436c9843601.gif]
Standard Form of Agreement Between Owner and Contractor
where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price
AGREEMENT made as of the 18th day of August in the year two thousand and five
(In words, indicate day, month and year)
BETWEEN the Owner:
(Name, address and other information)
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, Illinois 60007
and the Contractor:
(Name, address and other information)
McShane Construction Corporation
9550 West Higgins Road, Suite 200
Rosemont, Illinois 60018
The Project is:
(Name and location)
Expansion and Modification of Existing Panasonic Building
Southeast corner of 1-90 and Randall Road.
Elgin, Illinois
The Architect is:
(Name, address and other information)
Heitman Architects
555 Pierce Road, Suite 105
Itasca, Illinois 60143
The Owner and Contractor agree as follows.
ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.
ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
and reasonably inferable by Contractor as necessary to achieve the results
intended by the
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document is not intended for use in competitive bidding.
AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.
This document has been approved and endorsed by the Associated General
Contractors of America.
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

1



--------------------------------------------------------------------------------



 



Contract Documents, except to the extent specifically indicated in the Contract
Documents to be the responsibility of others.
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.
ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
fixed in a notice to proceed to be issued by the Owner.
If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:
§ 4,2 The Contract Time shall be measured from the date of commencement.
§4.3 The Contractor shall complete the Work and shall achieve Substantial
Completion of the entire Work as set forth not later than (TBD) days from the
date of commencement, and is predicated on or as follows; the Project
Construction Schedule, which is attached as Exhibit A.
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)
(Paragraph deleted)
, subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)
ARTICLE 5 BASIS FOR PAYMENT
§ 5.1 CONTRACT SUM
§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.
§ 5.1.2 The Contractor’s Fee is:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)
The Contractor’s Fee is calculated as a percentage of the Cost of the Work as
described in the following fee schedule:
TOTAL FINAL CONTRACT SUM

                                            First   Next   Next         $10MM  
$10MM   $10MM   Over     ($0-10MM)   ($10-20MM)   ($20-30MM)   $30MM
All Work
    4.75 %     4.25 %     3.75 %     2.75 %

 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1956, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

2



--------------------------------------------------------------------------------



 



All professional fees paid or incurred by Contractor for architectural, civil or
structural engineering drawings, plans, renderings or specifications and all
insurance premiums paid or incurred by Contractor shall be excluded from the
Cost of the Work in calculating the Contractor’s Fee.
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed ______ Dollars ($_____), subject-to additions
and deductions by Change Order as provided in the Contract-Documents. Such
maximum sum is referred to in the Contract Documents as the Guaranteed Maximum
Price. Costs which would cause the Guaranteed Maximum Price to be exceeded shall
be paid by the Contractor without reimbursement by the Owner. The Estimated
Contract Sum is summarized in Exhibit B. The Estimated Contract Sum is
Contractor’s best judgment as to the amount of the final Contract Sum upon
completion of the Work. No fixed limit of the Cost of the Work shall be
established as a condition of this Agreement by the furnishing, proposal or
establishment of the Estimated Contract Sum.
(Insert specific provisions if the Contractor is to participate in any savings.)
§ 5.2.2 The Estimated Contract Sum Guaranteed Maximum Price is based on the
following alternates, if any, which are described in the Contract Documents and
are hereby accepted by the Owner:
(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)
See Exhibit F.
§ 5.2.3 Unit prices, if any, are as follows;

         
Description
  Units   Price ($0.00)

See Exhibit F.
§ 5.2.4 Allowances, if any, are as follows
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

         
Allowance
  Amount ($0.00)   Included items

See Exhibit F.
§ 5.2.5 Assumptions, if any, on which the Estimated Contract Sum Guaranteed
Maximum Price is based are as follows:
See Exhibit F.
§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Estimated Contract Sum Guaranteed Maximum Price for such further development
consistent with the Contract Documents and reasonably inferable therefrom. Such
further development does not include such things as changes in scope, systems,
kinds and quality of materials, finishes or equipment, all of which, if
required, shall be incorporated by Change Order.
ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Estimated Contract Sum Guaranteed Maximum Price on
account of changes in the Work may be determined by any of the methods listed in
Section 7.3.3 of AIA Document A201-1997.
§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.
§ 6.3 In calculating adjustments to the Estimated Contract Sum Guaranteed-
Maximum Price, the terms “cost” and “costs” as used in the above-referenced
provisions of AIA Document A201-1997 shall mean the Cost of the Work as defined
in Article 7 of this Agreement and the terms “fee” and “a reasonable allowance
for overhead and profit” shall mean the Contractor’s Fee as defined in
Section 5.1.2 of this Agreement.
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1956, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

3



--------------------------------------------------------------------------------



 



§ 6.4 If no specific provision is made in Section 5.1 of this Agreement or
Section 7.3.6 of AIA Document A201-1997 for adjustment of the Contractor’s Fee
in the case of changes in the Work, or if the extent of such changes is such, in
the aggregate, that application of the adjustment provisions of Section 5.1 will
cause substantial inequity to the Owner or Contractor, the Contractor’s Fee
shall be equitably adjusted on the basis of the Fee established for the original
Work, and the Estimated Contract Sum Guaranteed Maximum Price shall be adjusted
accordingly.
ARTICLE 7 COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.
§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops.
§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel (project executive, senior project manager, project manager, project
engineer, superintendent, MEP superintendent, assistant superintendent,
clerical, estimator, safety engineer) whether when stationed at the site or at
Contractor’s principal office for that portion of their time required for the
Work, with the Owner’s approval.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)
§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel (as defined in Subparagraph 7.2.2 engaged, at factories, workshops or
on the road, in expediting the production or transportation of materials or
equipment required for the Work, but only for that portion of their time
required for the Work.
§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, incentive compensation, vehicle allowance, assessments and
benefits required by law or collective bargaining agreements and, for personnel
not covered by such agreements, customary benefits such as sick leave, medical
and health benefits, holidays, incentive compensation, vehicle allowance,
vacations and pensions, provided such costs are based on wages and salaries
included in the Cost of the Work under Sections 7.2.1 through 7.2.3.
7.2.5 Wages and associated costs described in 7.2.1 through 7.2.4 are detailed
on the Billing Rate Schedule, attached as Exhibit C.
§ 7.3 SUBCONTRACT COSTS
§ 7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction. Eixcept with
the Owner’s prior approval, the Contractor shall not make advance payments to
suppliers for materials or equipment which have not been delivered and stored at
the site.
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall be properly stored during performance of the
Work and shall become the Owner’s property or disposed of at Owner’s direction
at the completion of the Work or, at the Owner’s option, shall be sold by the
Contractor. Any amounts realized from such sales shall be credited to the Owner
as a deduction from the Cost of the Work.
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

4



--------------------------------------------------------------------------------



 



(less remaining market salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior approval.
§ 7.5.3 Costs of removal of debris from the site.
§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
§ 7.5.5 That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work.
§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 That portion of insurance and-bond premiums required by that-can be
directly-attributed to this Contract: For Contractor’s Liability Insurance as
defined in Section. Subparagraph 11.1 of AIA Document A201-11997 and with limits
as defined in Article 16 of this Agreement, an amount equal to 1.18% of the Cost
of the Work.
For Contractor-provided Property Insurance as defined in Section Sabparagraph
11.4 of AIA Document A201-1997, an amount equal to 0.09% of the Cost of the
Work.
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.
§7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201-1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.
§ 7.6.6 Data processing costs related to the Work.
§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.
§7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner’s
prior written approval; which approval shall not be unreasonably withheld.
§ 7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner in writing.
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:
(3675030-104)

5



--------------------------------------------------------------------------------



 



§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.
§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, to the extent not caused by negligence of Contractor, any of its
subcontractors, or anyone for whom either is responsible, as provided in
Section 10.6 of AIA Document A201-1997.
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers, provided failure of coverage is not due to
Contractor’s or Subcontractor’s breach of or default under a contract for
insurance.
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include:
§ 8.1.1 Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14.
§ 8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.
§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.
§ 8.1.4 The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.
§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.
§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.
§ 8.1.7 Any cost not specifically and expressly described in Article 7.
§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.
ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine with the advice of the
Contractor and the
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

6



--------------------------------------------------------------------------------



 



Architect, which bids will be accepted. The Contractor shall not be required to
contract with anyone to whom the Contractor has reasonable objection.
§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor- to the Architect (1) is recommended to the Owner by the Contractor:
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that confirms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the -difference between the bid of the persen-or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with -the person or entity
designated by the Owner.
§ 10.23 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.
ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner’s accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating specifically to this Contract, and only for those items which are
not provided by the Contractor on a lump sum basis as described in Subparagraph
12.1.5,and the Contractor shall preserve these for a period of three years after
final payment, or for such longer period as may be required by law.
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents for Work approved by
Owner.
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:
§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the fifth (5th) day of a month, the Owner shall make payment to
the Contractor not later than the fifth (5th) day of the following month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than thirty (30) days
after the Architect receives the Application for Payment.
§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment, plus (4) retainage . Along with each Application for
Payment or_contemporaneous with payment. Contractor shall deliver its general
lien waiver and further lien waivers from all major Subcontractors on the
project waiving liens for Work for which payment was requested by Contractor and
paid for by Owner on the preceding Application for Payment. Major Subcontractors
shall mean those Subcontractors and material suppliers having contracts with
Contractor in respect to this project in excess of $25,000.00, provided,
however, that Contractor shall provide such lien waivers from subcontractors as
required by the title company for the title company to provide coverage over
mechanics lien claims.
§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values, which is included as Exhibit B, shall allocate the
entire Estimated Contract Sum Guaranteed Maximum-Price among the various
portions of the Work, except that the Contractor’s Fee shall be shown as a
single separate item. Those items indicated by an asterisk (*) on Exhibit B
shall be provided by the Contractor on a lump sum basis. The schedule of values
may include a Contractor contingency, which contingency shall be allocated at
the Contractor’s reasonable and sole discretion to maintain the progress of the
Work consistent with the Contract Documents. The schedule of values
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

7



--------------------------------------------------------------------------------



 



shall be prepared in such form and supported by such data to substantiate its
accuracy as the Architect may require. This schedule, unless objected to by the
Architect, shall be used as a basis for reviewing the Contractor’s Applications
for Payment.
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Estimated Contract Sum
Guaranteed Maximum Price allocated to that portion of the Work in the schedule
of values.
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   take that portion of the Estimated Contract Sum Guaranteed Maximum Price
properly allocable to completed Work as determined by multiplying the percentage
of completion of each portion of the Work by the share of the Estimated Contract
Sum Guaranteed Maximum Price allocated to that portion of the Work in the
schedule of values. Pending final determination of cost to the Owner of changes
in the Work, amounts not in dispute shall be included as provided in
Section 7.3.8 of AIA Document A201-1997;     .2   add that portion of the
Estimated Contract Sum Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;     .3   add the
Contractor’s Fee, less retainage of Ten percent (10%) of the Contractor’s Fee
allocated to the first fifty percent (50%) of the value of the Work that is
completed; after fifty percent (50%) of the Work is completed, retainage on
Contractor’s Fee shall be reduced to five percent (5%) of the Contractor’s Fee
allocated to the value of all Work that is completed to date. The Contractor’s
Fee shall be computed upon the Cost of the Work described in the two preceding
Clauses at the rate stated in Section 5.1.2 or, if the Contractor’s Fee is
stated as a fixed sum in that Subparagraph, shall be an amount that bears the
same ratio to that fixed-sum fee as the Cost of the Work in the two preceding
Clauses bears to a reasonable estimate of the probable Cost of the Work upon its
completion;     .4   subtract the aggregate of previous payments made by the
Owner;     .5   subtract the shortfall, if any, indicated by the Contractor in
the documentation required by Section 12.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation; and     .6   subtract amounts, if any, for
which the Architect has withheld or nullified a Certificate for Payment as
provided in Section 9.5 of AIA Document A201-1997.

§ 12.1.8 Except with the Owner’s prior approval. pPayments to Subcontractors
shall be subject to retainage of not less than ten percent (10%) of the first
fifty percent (50%) of the value of the Work that is completed; after fifty
percent (50%) of the Work is completed, retainage on the payments to
Subcontractors shall be reduced to five percent (5%) of the value of all Work
that is completed to date. Retainage may be further reduced on specific
Subcontracts with approval of Owner and Architect. The Owner and the Contractor
shall agree upon a mutually acceptable procedure for review and approval of
payments and retention for Subcontractors.
§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections or that the Architect has made examinations to ascertain how
or for what purposes the Contractor
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

8



--------------------------------------------------------------------------------



 



has used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s accountants acting in the sole interest of the Owner.
§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

  .1   the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work (after final payment) as provided in
Section 12.2.2 of AIA Document A201-1997, and to satisfy other requirements, if
any, which extend beyond final payment; and     .2   a final Certificate for
Payment has been issued by the Architect.

§ 12.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:
§ 12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner’s accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Contractor, or notify the Contractor and Owner in writing of
the Architect’s reasons for withholding a certificate as provided in
Section 9.5.1 of the AIA Document A201-1997. The time periods stated in this
Section 12.2.3 supersede those stated in Section 9.4.1 of the AIA Document
A201-1997.
§ 12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor’s receipt of a
copy of the Architect’s final Certificate for Payment; failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner’s accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect’s final Certificate for Payment.
§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment., but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall he
recalculated and appropriate credit given to the Owner in determining the net
amount to-be paid by the Owner to the Contractor.
ARTICLE 13 TERMINATION OR SUSPENSION
§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except that the Contractor’s Fee-shall
be-calculated as if the-Work had been-fully completed-by-the Contractor,
including a reasonable estimate of the Cost of the Work for Work not actually
completed.
§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:
§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;
§ 13.2.2 Add the Contractor’s Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor’s Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

9



--------------------------------------------------------------------------------



 



§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.
§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.
§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Estimated Contract Sum Guaranteed Maximum
Price and Contract Time shall be increased as provided in Section 14.3.2 of AIA
Document A201-1997 except that the term “profit” shall be understood to mean the
Contractor’s Fee as described in Sections 5.1.2 and Section 6.4 of this
Agreement.
ARTICLE 14 MISCELLANEOUS PROVISIONS
§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)
Owner shall pay interest on unpaid approved amounts (upon receipt of invoice)
from and after its due date, to and including the date of payment, at the rate
of four percent (4%) per anum above the rate designated as the Prime
Rate-by-LaSalle Bank. NA (or similar institution if said Bank shall cease- to
exist or publish such a Prime-Rate) from the date when the same is due hereunder
until the same be paid, but if such rate shall exceed the highest rate
allowed-by law, such rate shall be reduced to the highest rate allowed by law.
Refer to Section 13.6.1 of A201.
(Usury laws and requirements under the federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)
§ 14.3 The Owner’s representative is:
(Name, address and other information.)
Chuck Nicketta
Vice President of Manufacturing
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, Illinois 60007
847/539-2300 ext. 6583
§ 14.4 The Contractor’s representative is:
(Name, address and other information )
Mark Tritschler
McShane Construction Corporation
9550 West Higgins Road, Suite 200
Rosemont. Illinois 60018
847/692-8615
§ 14.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

10



--------------------------------------------------------------------------------



 



§ 14.6 Other provisions:
ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS
§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:
§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document Al11-1997, as amended.
§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997, as amended.
§ 15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated, and are as follows:

         
Document
  Title   Pages

§ 15.1.4 The Specifications are those contained in the Project Manual dated as
in Section 15.1.3, and are as follows:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
Refer to Exhibit D — Specification List — Not Used
§ 15.1.5 The Drawings are as follows, and are dated            unless a
different date is shown below:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
Refer to Exhibit E — Drawing List
§ 15.1.6 The Addenda, if any, are as follows:

             
Number
      Date   Pages
N/A
           

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.
§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:
(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor’s bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)
Exhibit F — Clarifications
Exhibit G — Legal Description
Exhibit H — Geotechnical
Exhibit I — Environmental
ARTICLE 16 INSURANCE AND BONDS
(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)
The insurance required by Section 11.1.1 of AIA Document A201-1997 shall be
written for the following amounts:
Commercial General Liability:
$1,000,000 each occurrence
$100,000 fire damage (any one fire)
$5,000 medical expenses (any one person)
$1,000,000 personal and advertising injury
$2,000,000 general aggregate
$2,000,000 products-completed operations aggregate
$5,000,000 umbrella each occurrence and aggregate
 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

11



--------------------------------------------------------------------------------



 



Automobile Liability:
$1.000.000 combined single limit (each accident)
Workers Compensation: Statutory Limits
Employer’s Liability:
$1,000,000 each accident
$1,000,000 disease-each employee
$ 1,000,000 disease-policy limit
Contractor shall name Owner and Owner’s Lender (if requested by Owner) as
additional insureds on the Commercial General Liability insurance.
This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

             
Chuck Nicketta
      Jeffrey A. Raday    
 
           
OWNER (Signature)
      CONTRACTOR (Signature)    
 
            Chuck Nicketta, Vice President of        
Manufacturing
      Jeffrey A. Raday, President    
 
           
(Printed name and title)
      (Printed name and title)    

 
AIA Document A111™ — 1997. Copyright © 1920, 1925, 1951, 1956, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:23:56 on 08/18/2005 under Order
No. 1000177464_2 which expires on 5/4/2006, and is not for resale.
User Notes:

12



--------------------------------------------------------------------------------



 



(AIA LOGO) [c98436c9843600.gif]
General Conditions of the Contract for Construction
for the following PROJECT:
(Name and locution or address):
Expansion and Modification of Existing Panasonic Building
Southeast corner of 1-90 and Randall Road
Elgin, Illinois
THE OWNER:
(Name and address):
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, Illinois 60007
THE ARCHITECT:
(Name and address):
Heitman Architects
555 Pierce Road, Suite 105
Itasca, Illinois 60143
TABLE OF ARTICLES

1   GENERAL PROVISIONS   2   OWNER   3   CONTRACTOR   4   ADMINISTRATION OF THE
CONTRACT   5   SUBCONTRACTORS   6   CONSTRUCTION BY OWNER OR BY SEPARATE
CONTRACTORS   7   CHANGES IN THE WORK   8   TIME   9   PAYMENTS AND COMPLETION  
10   PROTECTION OF PERSONS AND PROPERTY   11   INSURANCE AND BONDS   12  
UNCOVERING AND CORRECTION OF WORK   13   MISCELLANEOUS PROVISIONS

ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document has been approved and endorsed by The Associated General
Contractors of America
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1915, 1925, 1961, 1958, 1961,
1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of Architects.
All rights reserved. WARNING: This AIATM Document is protected by U.S. Copyright
Law and international Treaties. Unauthorized reproduction or distribution of
this AIA® Document or any portion of it may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at [ILLEGIBLE]
User Notes:

1



--------------------------------------------------------------------------------



 



14   TERMINATION OR SUSPENSION OF THE CONTRACT

     
(Paragraph deleted)
     
INDEX
   
(Numbers and Topics in Bold are Section Headings)
     
Acceptance of Nonconforming Work
   
9.6.6, 9.9.3, 12.3
   
Acceptance of Work
   
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
   
Access to Work
   
3.16, 6.2.1, 12.1
   
Accident Prevention
   
4.2.3, 10
   
Acts and Omissions
   
3.2, 3.3.2, 3.12.8, 3.18, 4.2, 3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1
   
Addenda
   
1.1.1, 3.11
   
Additional Costs, Claims for
   
4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3
   
Additional Inspections and Testing
   
9.8.3, 12.2.1, 13.5
   
Additional Time, Claims for
   
4.3.4, 4.3.7, 8.3.2
   
ADMINISTRATION OF THE CONTRACT
   
3.1.3, 4, 9.4, 9.5
   
Advertisement or Invitation to Bid
   
1.1.1
   
Aesthetic Effect
   
4.2.13, 4.5.1
   
Allowances
   
3.8
   
All-risk Insurance
   
11, 4.1.1
   
Applications for Payment
   
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3
   
Approvals
   
2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5
   
Arbitration
   
4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10
   
Architect
   
4.1
   
Architect, Definition of
   
4.1.1
   
Architect, Extent of Authority
   
2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4
   
Architect, Limitations of Authority and Responsibility
   
2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4,2.12, 4.2.13, 4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6
   
Architect’s Additional Services and Expenses

   
2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
   
Architect’s Administration of the Contract
   
3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5
   
Architect’s Approvals
   
2.4, 3.1.3.3, 5.1, 3.10.2, 4.2.7
   
Architect’s Authority to Reject Work
   
3.5.1, 4.2.6, 12.1.2, 12.2.1
   
Architect’s Copyright
   
1.6
   
Architect’s Decisions
   
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4
   
Architect’s Inspections
   
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
   
Architect’s Instructions
   
3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2
   
Architect’s Interpretations
   
4.2.11, 4.2.12, 4.3.6
   
Architect’s Project Representative
   
4.2.10
   
Architect’s Relationship with Contractor
   
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5
   
Architect’s Relationship with Subcontractors
   
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7
   
Architect’s Representations
   
9.4.2, 9.5.1, 9.10.1
   
Architect’s Site Visits
   
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
   
Asbestos
   
10.3.1
   
Attorneys’ Fees
   
3.18.1, 9.10.2, 10.3.3
   
Award of Separate Contracts
   
6,1.1, 6.1.2
   
Award of Subcontracts and Other Contracts for Portions of the Work
   
5.2
   
Bask Definitions
   
1.1
   
Bidding Requirements
   
1.1.1, 1.1.7, 5.2.1, 11.5.1
   
Boiler and Machinery Insurance
   
11.4.2
   
Bonds, Lien
   

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1915, 1925, 1961, 1958, 1961,
1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of Architects.
All rights reserved. WARNING: This AIATM Document is protected by U.S. Copyright
Law and international Treaties. Unauthorized reproduction or distribution of
this AIA® Document or any portion of it may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at [ILLEGIBLE]
User Notes:

2



--------------------------------------------------------------------------------



 



     
9.10.2
   
Bonds, Performance, and Payment
   
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
   
Building Permit
   
3.7.1
   
Capitalization
   
1.3
   
Certificate of Substantial Completion
   
9.8.3, 9.8.4, 9.8.5
   
Certificates for Payment
   
4,2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Certificates of Inspection, Testing or Approval
   
13.5.4
   
Certificates of Insurance
   
9.10.2, 11.1.3
   
Change Orders
   
1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2
Change Orders, Definition of
   
7.2.1
   
CHANGES IN THE WORK
   
3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11,4.9
   
Claim, Definition of
   
4.3.1
   
Claims and Disputes
   
3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3
   
Claims and Timely Assertion of Claims
   
4.6.5
   
Claims for Additional Cost
   
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2
   
Claims for Additional Time
   
3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2
   
Claims for Concealed or Unknown Conditions
   
4.3.4
   
Claims for Damages
   
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4
   
Claims Subject to Arbitration
   
4.4.1, 4.5.1, 4.6.1
   
Cleaning Up
   
3.15, 6.3
   
Commencement of Statutory Limitation Period
   
13.7
   
Commencement of the Work, Conditions Relating to
   
2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1
   
Commencement of the Work, Definition of
   
8.1.2
   
Communications Facilitating Contract
   
Administration
   
3.9.1, 4.2.4
   
Completion, Conditions Relating to
   
1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12,2,
13.7, 14.1.2
   
COMPLETION, PAYMENTS AND
   
9
   
Completion, Substantial
   
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7
   
Compliance with Laws
   
1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3
   
Concealed or Unknown Conditions
   
4.3.4, 8, 3.1,10.3
   
Conditions of the Contract
   
1.1.1, 1.1.7, 6.1.1, 6.1.4
   
Consent, Written
   
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2
   
CONSTRUCTION BY OWNER OR BY
   
SEPARATE CONTRACTORS
   
1.1.4, 6
   
Construction Change Directive, Definition of
7.3.1
   
Construction Change Directives
   
1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1
   
Construction Schedules, Contractor’s
   
1.4.1.2, 3.10, 3.12,1,3.12.2,4.3.7.2, 6.1.3
   
Contingent Assignment of Subcontracts
   
5.4, 14.2.2.2
   
Continuing Contract Performance
   
4.3.3
   
Contract, Definition of
   
1.1.2
   
CONTRACT, TERMINATION OR
   
SUSPENSION OF THE
   
5.4.1.1, 11.4, 9.14
   
Contract Administration
   
3.1.3, 4, 9.4, 9.5
   
Contract Award and Execution, Conditions Relating to
   
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1
   
Contract Documents, The
   
1.1, 1.2
   
Contract Documents, Copies Furnished and Use of
   
1.6, 2.2.5, 5.3
   
Contract Documents, Definition of
   
1.1.1
   
Contract Sum
   
3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9,4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2
   
Contract Sum, Definition of
   
9.1
   
Contract Time
   
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4.8, 1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1, 14.3.2
   
Contract Time, Definition of
   
8.1.1
   

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1915, 1925, 1961, 1958, 1961,
1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of Architects.
All rights reserved. WARNING: This AIATM Document is protected by U.S. Copyright
Law and international Treaties. Unauthorized reproduction or distribution of
this AIA® Document or any portion of it may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at [ILLEGIBLE]
User Notes:

3



--------------------------------------------------------------------------------



 



 
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,
11.1.1, 11.4.7, 14.1, 14.2.1.1,
Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4 ,6, 11.4.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8
Contractor’s Relationship with the Architect
1.1.2, 1.6, 3. 1.3.3.2. 1,3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12,
13.4.2, 13.5
Contractor’s Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractors Responsibility for Those Performing the Work
3,3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
10
Contractor’s Review of Contract Documents
1.5.2, 3.2, 3.7.3
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
4.3.10, 14.1
Contractor’s Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2,1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3, 11.1.3, 11.5.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4,
7.3.6, 8.2, 10, 12, 14
Contractual Liability Insurance
11.1.1.8, 11.2, 11.3
Coordination and Correlation
1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.6, 2.2.5, 3.11
Copyrights
1.6, 3.17
Correction of Work
2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.6
Costs
2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3,
11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
6.2.5, 3.14
Damage to Construction of Owner or Separate
Contractors
3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1,
11.4, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4
Damages, Claims for
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance,
Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3
Defective Work, Definition of
3.5.1
Definitions
1.1, 2.1.1, 3.1. 3. 5.1, 3.12.1, 3.12.2, 3,12.3, 4.1.1, 4.3.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 7.3.6, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2
Disputes
4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
1.1.1, 1.3, 2.2.5, 3.11, 5.3
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
4.3.5, 10.6, 14.1.1.2
Employees, Contractor’s

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1915, 1925, 1961, 1958, 1961,
1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of Architects.
All rights reserved. WARNING: This AIATM Document is protected by U.S. Copyright
Law and international Treaties. Unauthorized reproduction or distribution of
this AIA® Document or any portion of it may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at [ILLEGIBLE]
User Notes:

4



--------------------------------------------------------------------------------



 



 
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1
Equipment, Labor, Materials and
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4,
8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3
Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2
Failure of Payment
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.5
Fire and Extended Coverage Insurance
11.4
GENERAL PROVISIONS
1
Governing Law
13,1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3, 10.5
Identification of Contract Documents
1.5.1
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4
Injury or Damage to Person or Property
4.3.8, 10.2, 10.6
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2
Insurance
3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 9.10.5, 11
Insurance, Boiler and Machinery
11.4.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.4.3
Insurance, Owner’s Liability
11.2
Insurance, Project Management Protective Liability
11.3
Insurance, Property
10.2.5, 11.4
Insurance, Stored Materials
9.3.2, 11.4.1.4
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1, 11.4.1.5
Insurance Companies, Settlement with
11.4.10
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4
Interpretations, Written
4.2.11, 4.2.12, 4.3.6
Joinder and Consolidation of Claims Required
4.6.4
Judgment on Final Award
4.6.6
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14
Liens
2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10
Limitation on Consolidation or Joinder
4.6.4
Limitations, Statutes of
4.6.3, 12.2.6, 13.7
Limitations of Liability
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7,
12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2,4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1981, 1963, 1968, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA Document is protected by U.S.
Copyright Law and international Treaties. Unauthorized reproduction or
distribution of this AIA* Document or any portion of it may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order [ILLEGIBLE]
User Notes:

5



--------------------------------------------------------------------------------



 



 
Loss of Use Insurance
11.4.3
Material Suppliers
1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3, 10.5
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4,
14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
4.4.8
Mediation
4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3
Notice
2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2,
14.1, 14.2
Notice, Written
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Notice of Testing and Inspections
13.5.1, 13.5.2
Notice to Proceed
8.2.2
Notices, Permits, Fees and
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
Observations, Contractor’s
1.5.2, 3.2, 3.7.3, 4.3.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.4.1.5
Orders, Written
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4
Owner’s Authority
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.5
Owner’s Liability Insurance
11.2
Owner’s Loss of Use Insurance
11.4.3
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 12.2.4, 14.2.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3
Partial Occupancy or Use
9.6.6, 9.9, 11.4.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4, 14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9 6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Payment, Final
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Payments, Progress
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
PAYMENTS AND COMPLETION

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA* Document is protected by
U.S. Copyright Law and International Treaties. [ILLEGIBLE] or distribution of
this AIA* Document or any portion of it, may result in severe civil and criminal
penalties, and will be [ILLEGIBLE] to the maximum extent possible under the law.
This document was produced by AIA software at 11:25:47 on 08/18/2005 under Order
[ILLEGIBLE].
[ILLEGIBLE]

6



--------------------------------------------------------------------------------



 



 
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Permits, Fees and Notices
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4
Progress Payments
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
Project, Definition of the
1.1.4
Project Management Protective Liability Insurance
11.3
Project Manual, Definition of the
1.1.7
Project Manuals
2.2.5
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.4
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4,6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14
Rejection of Work
3.5.1, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Resolution of Claims and Disputes
4.4, 4.5, 4.6
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
4.6.2
Safety of Persons and Property
10.2, 10.6
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules,
1.4.1.2, 3.10, 3. Construction 12.1, 3.12.2, 4.3.7.2, 6.1.3
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
Specifications, The
1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17
Statute of Limitations
4.6.3, 12.2,6, 13.7

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA ™ Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software [ILLEGIBLE]
User Notes

7



--------------------------------------------------------------------------------



 



 
Stopping the Work
2.3, 4.3.6, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2
Submittals
1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Subrogation, Waivers of
6.1.1, 11.4.5, 11.4.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.7
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
4.3.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10, 12, 14
Surety
4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.4
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
4.3.6, 5.4.1.1, 11.4.9, 14
Taxes
3.6, 3.8.2.1, 7.3.6.4
Termination by the Contractor
43.10, 14.1
Termination by the Owner for Cause
4.3.10, 5.4.1.1, 14.2
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3,2,
11.4.1.1, 12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4,1, 8.3, 9.5.1,
9.7.1, 10,3.2, 10.6.1, 14.3.2
Time Limits
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14
Time Limits on Claims
4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6
Title to Work
9.3.2, 9.3.3
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions
4.3.4, 8.3.1, 10.3
Unit Prices
4.3.9, 7.3.3.2
Use of Documents
1.1.1, 1.6, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
4.3.10, 9.10.5, 11.4.7, 13.4.2
Waiver of Claims by the Owner
4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4
Waiver of Consequential Damages
4.3.10, 14.2.4
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.45, 11.4.7
Warranty

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This A1A* Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA* Document or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. [ILLEGIBLE]
User Notes:

8



--------------------------------------------------------------------------------



 



 
3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3
Weather Delays
4.3.7.2
Work, Definition of
1.1.3
Written Consent
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2
Written Interpretations
4.2.11, 4.2.12, 4.3.6
Written Notice
2.3, 2,4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Written Orders
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

ARTICLE 1 GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents consist of those documents stated in Article 15 of the
Agreement between Owner and Contractor (AIA Document A111) between the parties,
as modified, and all Modifications thereto, the Agreement between-Owner and
Contractor (hereinafter the Agreement), Conditions of the Contest (General,
Supplementary and Other Conditions), Drawings, Specifications, Addenda issued
prior to execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect pursuant to Section 7.4. Unless specifically
enumerated in the Agreement, the Contract Documents do not include other
documents such as bidding requirements (advertisement or invitation to bid,
Instructions to Bidders, sample forms, the Contractor’s bid or portions of
Addenda relating to bidding requirements).
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor (except as provided in Section 5,4 hereof) or Sub-subcontractor,
(3) between the Owner and Architect or (4) between any persons or entities other
than the Owner and Contractor. The Architect shall, however, be entilled to
performance and enforcement of obligations under the Contract intended to
facilitate performance of the Architect’s duties.
§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
§1.1.7 THE PROJECT MANUAL
The Project Manual is a volume assembled for the Work which is issued by
Architect and may include the bidding requirements, sample forms, Conditions of
the Contract and Specifications.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1928, 1937, 1957, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA, Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA* Document or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on [ILLEGIBLE]
User Notes:

9



--------------------------------------------------------------------------------



 



1.1.8 Addendum: A change to the Contract Documents issued by Architect with
Owner’s approval prior to the execution of the Agreement and specifically listed
in the Agreement.
1.1.9 Alternate: A variation in Contract requirements on which a separate price
is to be received by the Owner as a part of the submission of the Estimated
Contract Sum. If the Alternate is accepted in writing by Owner, the variation is
then a part of the Contract and the amount of money quoted to be added or
deducted from the Estimated Contract Sum is taken into account in determining
the Estimated Contract Sum.
1.1.10 Final Completion: The date the Contract has been fully performed, all the
Work has been completed and a final Certificate of Payment approved by the Owner
has been issued by the Architect.
1.1.11 Not-in-Contract-N.I.C.: Work not included in the Contract.
1.1.12 Or Approved Equal and Equal to: Shall mean products by manufacturers
other than those specified in the Contract Documents which the Contractor may
submit for substitution and prove to be equal to those specified in the Contract
Documents which may be incorporated in the Work after review and acceptance by
the Architect and acceptance by the Owner.
1.1.13 Indicated and Shown: Shall mean as detailed, scheduled, or called for in
the Contract Documents.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The Work
shall consist of all items specifically included in the Contract Documents as
well as all additional items of work which are reasonably inferable from that
which is specified in order to complete the Work in accordance with the Contract
Documents. The Contract Documents are complementary, and what is required by one
shall be as binding as if required by all; performance by the Contractor shall
be required only to the extent consistent with the Contract Documents and
reasonably inferable from them as being necessary to produce the indicated
results. Should any conflicts between the requirements of the Drawings and the
Specifications, or any differences within the Drawings themselves or within the
Specifications themselves, be discovered or develop, the Architect shall decide
which of the conflicting requirements will govern and the Contractor shall
perform the Work in accordance with the Architect’s decision. Conflicts or
differences which, based upon the Architect’s determination, result in an
increase or decrease in cost shall be considered a change in the Work and shall
be governed by Article 7.
§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
§ 1.2.3 Unless otherwise stated in the Contract Documents, words and
abbreviations which have well-known technical or construction industry meanings
are used in the Contract Documents in accordance with such recognized meanings.
1.2.4 When more than one material, brand, or process is specified for a
particular item of Work, the choice shall be the Contractor’s. Contractor may,
after notifying the Architect and Owner, select the one it considers to be the
best. Approval by Architect or Owner of materials, suppliers, processes, or
Subcontractors does not imply a waiver of any Contract requirements including,
without limitation, Contractor’s warranty.
1.2.5 All Work shall conform to the Contract Documents. No change therefrom
shall be made without review and written acceptance by Architect and Owner.
§ 1.3 CAPITALIZATION
§ 1.3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

10



--------------------------------------------------------------------------------



 



§ 1.4 INTERPRETATION
§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
§ 1.5 EXECUTION OF CONTRACT DOCUMENTS
§ 1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.
§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents. Execution of the Contract by the
Contractor is a representation that said Contract Documents are sufficient to
have enabled the Contractor to determine the Estimated Contract Sum therein, to
enter into the Contract and construct the Work outlined therein, and otherwise
to fulfill its obligations hereunder, including, but not limited to,
Contractor’s obligations to construct the Work on or before the date(s) of
Substantial Completion established in the Agreement. The Contractor further
acknowledges and declares that it has visited and examined the site. In
connection therewith, Contractor specifically represents and warrants to Owner
that it has, by careful examination, satisfied itself as to: (1) the nature,
location, and character of the project and the site, (2) the nature, location,
and character of the general area in which the Project is located, including
without limitation, its climatic conditions, available labor supply and labor
costs, and available equipment supply and equipment costs; and (3) the quality
and quantity of all materials, supplies, tools, equipment, labor, and
professional services necessary to complete the Work in the manner and within
the costs and time frame required by the Contract Documents.
In connection with the foregoing, and having carefully examined all Contract
Documents, as aforesaid, and having visited the site, the Contractor
acknowledges and declares that it has no knowledge of any discrepancies,
omissions, ambiguities, or conflicts in said Contract Documents and that if it
becomes aware of any such discrepancies, omissions, ambiguities, or conflicts,
it will promptly notify Owner and Architect of such fact.
Further, Contractor recognizes the extra degree of care required under the urban
site construction circumstances with respect to safety, protection of
pedestrians, cleanliness of the site, health and other laws, and protections of
existing utilities, adjacent streets, and property. In arriving at the Estimated
Contract Sum and the Contract Time, Contractor has, as an experienced and
prudent contractor, exercised its best judgment upon the Estimated Contract Sum
and the Contract Time.
§ 1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.6.1 The Drawings, Specifications and other similar or related documents,
including those in electronic form, and copies thereof, are furnished to the
Contractor for the purpose of performing the Work and are, and shall remain, the
property of the Owner. prepared by the Architect and the Architect’s consultants
are Instruments of Service through which the Work to be executed by the
Contractor is described. The Contractor may retain one record set. Neither the
Contractor nor any Subcontractor, Sub-subcontractor or material or equipment
supplier shall own or claim a copyright in the Drawings, Specifications and
other similar or related documents, and Owner will retain all common law,
statutory, and other reserved rights, in addition to the copyright (including
without limitation, the right to create derivative works therefrom). All copies
of such documents shall be returned to the Owner upon Completion of the Work,
except that the Contractor may retain one record set. documents prepared by the
Architect or the Architect’s consultants, and unless otherwise indicated the
Architect and the Architect’s consultants shall be deemed the authors of them
and will retain all common law, statutory and other reserved rights, in addition
to the copyrights. All copies of Instruments of Service, except the Contractor’s
record set, shall be returned or suitably accounted for to the Architect, on
request, upon completion of the Work. The Drawings, Specifications and other
similar or related documents prepared by the Architect and the Architect’s
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner, Architect and the Architect’s
consultants. The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce applicable portions of
the Drawings, Specifications and other documents prepared by the Architect and
the Architect’s consultants appropriate to and for use in the execution of their
Work under the Contract Documents. All copies made under this authorization
shall bear the statutory copyright notice, if any, shown on the Drawings.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

11



--------------------------------------------------------------------------------



 



Specifications and other documents prepared by the Architect and the Architect’s
consultants. Submittal or distribution to meet official regulatory requirements
or for other purposes in connection with this Project is not to be construed as
publication in derogation of any the Architect’s or Architect’s consultants’
copyrights or other reserved rights.
ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Owner may change its designated representative from
time to time upon written notice to the Contractor and the Architect. Except as
otherwise provided in Section 4.2.1, the Architect does not have such authority.
The term “Owner” means the Owner or the Owner’s authorized representative.
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter, furnish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner’s
obligations under the Contract. Furnishing of such evidence shall be a condition
precedent to commencement or continuation of the Work. After such evidence has
been furnished, the Owner shall not materially vary such financial arrangements
without prior notice to the Contractor.
§ 2.2.2 Except for permits and fees, including those required under
Section 3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities. Such approvals and
the like shall be provided by Owner within a time and in a manner so as to avoid
any unreasonable delays in the Work or schedule of Contractor and shall include
only such approvals for permanent facilities which are necessary to perform the
Work as set forth in the Contract Documents.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services. Neither Owner
or the Architect shall be required to furnish Contractor with any information
concerning subsurface characteristics or conditions. The Contractor shall under
take such investigations and studies as may be necessary or useful to determine
in general the subsurface characteristics and conditions. Conditions encountered
that differ from those identified in such investigations and studies or are
otherwise unknown or unusual in nature shall be governed by Section 4.3.4.
Contractor shall be responsible for locating (and shall locate prior to
performing any Work) all utility lines, telephone company lines and cables,
sewer lines, water pipes, gas lines, electrical lines, including, without
limitations, all buried pipelines and buried telephone cables and shall perform
the Work in such a manner so as to avoid damaging any such lines, cables, pipes
and pipelines. Contractor shall rely on the accuracy of all civil engineering
drawings, surveys and other information provided by the Owner relative to the
existence of underground utility lines as described above.
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

12



--------------------------------------------------------------------------------



 



§ 2.3 OWNER’S RIGHT TO STOP THE WORK
§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents
or disregards the instructions of Architect or Owner when based on the
requirements of the Contract Documents, the Owner may issue a written order to
the Contractor to stop the Work, or any portion thereof, until the cause for
such order has been eliminated; however, the right of the Owner to stop the Work
shall not give rise to a duty on the part of the Owner to exercise this right
for the benefit of the Contractor or any other person or entity, except to the
extent required by Section 6.1.3.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, or fails within such
seven-day period to eliminate (or diligently commence to eliminate) the cause of
any stop work order issued under Section 2.3.1 hereof, the Owner may after such
seven day period give the Contractor a second written notice to correct such
deficiencies within a three day period. If the Contractor within such three day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner’s expenses and compensation for the Architect’s additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contractor are not sufficient
to cover such amounts, the Contractor shall pay the difference to the Owner.
ARTICLE 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Contractor” means the Contractor or the Contractor’s
authorized representative.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor shall carefully study and compare the
various Drawings and other Contract Documents relative to that portion of the
Work, as well as the information furnished by the Owner pursuant to
Section 2.2.3, shall take field measurements of any existing conditions related
to that portion of the Work and shall observe any conditions at the site
affecting it and shall carefully compare such field measurements and conditions
and other information known to the Contractor with the Contract Documents before
commencing activities. Although the Contractor is not responsible for
discovering errors, inconsistencies or omissions in the Contract Documents,
errors, inconsistencies or omissions discovered shall be reported to the
Architect and Owner at once. These obligations are for the purpose of
facilitating construction by the Contractor and are not for the purpose of
discovering errors, emissions, or inconsistencies in the Contract Documents;
however, any errors, inconsistencies or omissions discovered by the Contractor
shall be reported promptly to the Architect as a request for information in such
form as the Architect may require.
3.2.1.1 If any errors, inconsistencies, or omissions in Contract Documents are
recognized by the Contractor, any member of its organization, or any of its
Subcontractors, the Contractor shall be responsible for notifying the Owner and
Architect in the form of a written request for information of such error,
inconsistency, or omission before proceeding with the Work. The Architect will
take such notice under advisement and within 72 hours render a decision. The
Architect’s decision shall be subject to Owner’s approval. If Contractor
knowingly fails to give such notice and proceeds with such Work, it shall
correct any such errors, inconsistencies, or omissions at no additional costs to
the Owner.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

13



--------------------------------------------------------------------------------



 



§ 3.2.2 Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor’s review is made in the Contractor’s capacity as a contractor and
not as a licensed design professional except as may be unless otherwise
specifically provided in the Contract Documents. Paragraph 14.6 of AIA Document
Alll, and the Contractor is not required to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations, but any nonconformity discovered by or made
known to the Contractor shall be reported promptly to the Architect and Owner.
§ 3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.1
and 3.2.2, the Contractor shall make Claims as provided in Sections 4.3.6 and
4.3.7. If the Contractor fails to perform the obligations of Sections 3.2.1 and
3.2.2, the Contractor shall pay such costs and damages to the Owner as would
have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless the Contractor recognized such error, inconsistency, omission or
difference and knowingly failed to report it to the Architect.
3.2.4 Should the Specifications and Drawings fail to particularly describe the
material or kind of goods to be used in any place, then it shall be the duly of
the Contractor to make inquiry of the Owner and Architect as to what is
best-suited.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible (subject to the terms and provisions of Article 4 hereof) for and
have control over construction means, methods, techniques, sequences and
procedures and for coordinating all portions of the Work under the Contract,
unless the Contract Documents give other specific instructions concerning these
matters. If the Contract Documents give specific instructions concerning
construction means, methods, techniques, sequences or procedures, the Contractor
shall evaluate the jobsite safety thereof and, except as stated below, shall be
fully and solely responsible for the jobsite safety of such means, methods,
techniques, sequences or procedures. If the Contractor determines that such
means, methods, techniques, sequences or procedures may not be safe, the
Contractor shall give timely written notice to the Owner and Architect and shall
not proceed with that portion of the Work without further written instructions
from the Architect. If the Contractor is then instructed to proceed with the
required means, methods, techniques, sequences or procedures without acceptance
of changes proposed by the Contractor, the Owner shall be solely responsible for
any resulting loss or damage.
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees. Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors. It is understood and agreed that
the relationship of Contractor to Owner shall be that of an independent
contractor. Nothing contained herein or inferable herefrom shall be deemed or
construed to (1) make Contractor the agent, servant, or employee of the Owner,
or (2) create any partnership, joint venture, or other association between Owner
and Contractor. Any direction or instruction by Owner in respect of the Work
shall relate to the results the Owner desires to obtain from the Work, and shall
in no way affect Contractor’s independent contractor status as described herein.
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
3.3.4 The Contractor has the responsibility to ensure that all material
suppliers and Subcontractors, their agents, and employees adhere to the Contract
Documents, and that they order materials on time, taking into account the
current market and delivery condition. The Contractor shall be responsible for
the space requirements, locations, and routing of its equipment. In areas and
locations where the proper and most effective space requirements, locations and
routing cannot be made as indicated, the Contractor shall meet with all others
involved, before installation, to plan the most effective and efficient method
of overall installation.
3.3.5 The Contractor shall establish and maintain bench marks and all other
grades, lines, and levels necessary for the Work, report errors or
inconsistencies to the Owner and Architect before commencing Work, and review
the placement of the building(s) and permanent facilities on the site with the
Owner and Architect after all lines are
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

14



--------------------------------------------------------------------------------



 



staked out and before foundation Work is started. Contractor shall provide
access to the Work for the Owner, the Architect, other persons designated by
Owner, and governmental inspectors.
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them. Contractor shall also be responsible for labor peace
on the Project and shall at all times make its best efforts and judgment as an
experienced contractor to adopt and implement policies and practices designed to
avoid work stoppages, slowdowns, disputes, or strikes where reasonably possible
and practical under the circumstances and shall at all times maintain
Project-wide labor harmony.
3.4.4 Materials shall conform to manufacturer’s standards in effect at the date
of execution of the Agreement and shall be installed in strict accordance with
manufacturer’s directions. The Contractor shall, if required by the Owner or
Architect, furnish satisfactory evidence as to the kind and quality of any
materials. All packaged materials shall be shipped to the site in the original
containers clearly labeled.
3.4.5 When the Contract Documents require the Work, or any part of the same, to
be above the standards required by applicable laws, ordinances, rules, and
regulations, and other statutory provisions pertaining to the Work, such Work
shall be performed and completed by the Contractor in accordance with the
Contract Documents.
3.4.6 When the manufacturer’s name, patent numbers, underwriter’s labels, model
numbers, or similar identifying marks are required, such markings shall be
located as inconspicuously as possible.
§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Owner or Architect, the
Contractor shall furnish satisfactory evidence as to the kind and quality of
materials and equipment.
3.5.2 ALL WARRANTIES SHALL INCLUDE LABOR AND MATERIALS AND SHALL BE SIGNED BY
THE MANUFACTURER OR SUBCONTRACTOR AS THE CASE MAY BE AND COMPILED BY THE
CONTRACTOR. ALL WARRANTIES SHALL BE ADDRESSED TO THE OWNER AND DELIVERED TO THE
ARCHITECT UPON COMPLETION OF THE WORK AND BEFORE OR WITH THE SUBMISSION OF
REQUEST FOR ALL FINAL PAYMENT.
3.5.3 The Contractor shall issue in writing to the Owner as a condition
precedent to final payment a “General Warranty” reflecting the terms and
conditions of this Section 3,5 for all Work under the Contract.
3.5.4 Except when a longer warranty time is specifically called for in the
Specification Sections or is otherwise provided by law, the General Warranty
shall be for twelve (12) months and shall in form and content otherwise
satisfactory to the Owner.
3.5.5 Warranties shall become effective on a date established by the Owner and
Architect in accordance with the Contract Documents. This date shall be the Date
of Substantial Completion of the entire Work, unless otherwise provided in any
Certificate of Partial Substantial Completion approved by the parties.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

15



--------------------------------------------------------------------------------



 



3.5.6 If the Architect considers it impractical, because of unsuitable test
conditions or some other factors, to execute simultaneous final acceptance of
all equipment, portions of the installation may be certified by the Architect
for final acceptance, subject to Owner’s approval, when that portion of the
system is complete and ready for operation as called for under Section 9.8.1.
3.5.7 The Contractor shall warrant for a period of twelve (12) months that the
building(s) shall be watertight and leak-proof at every point and in every area,
except where leaks can be attributed to damage to the building(s) by external
forces beyond Contractor’s control. The Contractor shall, immediately upon
notification by the Owner of water penetration, determine the source of water
penetration and, at its own expense or at the expense of its Subcontractor(s),
do any work necessary to make the building(s) watertight. Contractor shall also,
at its own expense or at the expense of its Subcontractor(s), repair or replace
any other damaged material, finishes, and furnishings, damaged as a result of
this water penetration, to return the building(s) to its (their) original
condition.
3.5.8 In addition to the foregoing stipulations, the Contractor shall comply
with all other warranties referred to in any portions of the Contract Documents
or otherwise provided by law or in equity, and where warranties overlap, the
more stringent requirement shall govern.
3.5.9 If for any reason the Contractor cannot warrant any part of the Work using
material or construction methods which have been specified, or shown, it shall
notify the Owner and Architect in writing giving reasons, together with the name
of product and data on a substitution it can warrant.
§ 3.6 TAXES
§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor which are legally enacted when bids are received
or negotiations concluded, whether or not yet effective or merely scheduled to
go into effect.
§ 3.7 PERMITS, FEES AND NOTICES
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections and other consents for general construction
including, without limitation, street opening, sidewalk, and other obstructions,
access over public ways and storage necessary for proper execution and
completion of the Work which are customarily secured after execution of the
Contract and which are legally required when bids are received or negotiations
concluded.
§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.
§ 3.7.3 Subject to the other terms and conditions of these General Conditions in
general and Sections 1.2.2, 1.2.3, 3.2.1 and 3.2.2 in particular, it It is not
the Contractor’s responsibility to ascertain that the Contract Documents are in
accordance with applicable laws, statutes, ordinances, building codes, and rules
and regulations. However, if the Contractor observes that portions of the
Contract Documents are at variance therewith, the Contractor shall promptly
notify the Architect and Owner in writing, and necessary changes shall be
accomplished by appropriate Modification.
§ 3.7.4 If the Contractor performs Work (including, without limitation, the
installation of any materials or equipment) knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to correction
thereof or related thereto (including all fines and penalties).
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents:
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

16



--------------------------------------------------------------------------------



 



  .1   allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;     .2   Contractor’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances;     .3   whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order. The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Section 3,8.2.1 and (2) changes in Contractor’s costs under
Section 3.8.2.2.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important communications shall be confirmed in writing. Other communications
shall be similarly confirmed on written request in each case.
3.9.2 Owner shall have the right, upon notice, to demand the superintendent or
other key personnel retained by Contractor be replaced by Contractor. In the
event of such demand, Contractor shall, within seven (7) days after notification
thereof, replace said individual(s) with an individual satisfactory to Owner, in
Owner’s sole discretion.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s review and approval
information a Contractor’s construction schedule for the Work. The schedule
shall not exceed time limits current under the Contract Documents, shall be
revised as required herein and at appropriate intervals as required by the
conditions of the Work and Project, shall be related to the entire Project to
the extent required by the Contract Documents, and shall provide for expeditious
and practicable execution of the Work. The schedule shall indicate the proposed
starting and completion dates for the various subdivisions of the Work as well
as the totality of the Work. The schedule shall in any case be updated every
thirty (30) days and submitted to Architect with Contractor’s Application for
Payment. Each schedule shall contain a comparison of actual progress with the
estimated progress for such point in time stated in the original schedule. If
any schedule submitted sets forth a date for Substantial Completion for the Work
or any phase of the Work beyond the Date(s) of Substantial Completion
established in the Contract (as the same may be extended as provided in the
Contract Document(s)), then Contractor shall submit to Architect and Owner for
their review and approval a narrative description of the means and methods which
Contractor intends to employ to expedite the progress of the Work to ensure
timely completion of the various phases of the Work as well as the totality of
the Work. To ensure such timely completion, Contractor shall take all necessary
action including, without limitation, increasing the number of personnel and
labor on the Project and implementing overtime and double shifts. In that event,
Contractor shall be entitled to an adjustment in the Estimated Contract Sum and
the Schedule.
§ 3.10.2 The Contractor shall prepare and keep current, for the Architect’s
approval, a schedule of submittals which is coordinated with the Contractor’s
construction schedule and allows the Architect reasonable time to review
submittals.
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
§ 3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections (all
changes and selections to be approved by the Owner and the Architect in advance)
made during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

17



--------------------------------------------------------------------------------



 



13.11.2 At the Date of Substantial Completion and as a condition precedent to
final payment, the Contractor shall furnish the following documents to the
Architect for submittal to the Owner: Record Drawings showing the field changes
and selections affecting the general construction, mechanical, electrical,
plumbing, and all other work, and reasonably indicating the Work as actually
installed. These shall consist of carefully drawn markings on a set of
reproducible prints of the Architect’s Drawings obtained and paid for by the
Contractor. The Contractor shall maintain at the job site one (1) set of
Architect’s Drawings and indicate thereon each field change as it occurs.
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents, Review by the Architect
is subject to the limitations of Section 4.2.67. Informational submittals upon
which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.
§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.
§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

18



--------------------------------------------------------------------------------



 



the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications. Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Section 3.12.10, the Architect will review, approve or take
other appropriate action on submittals only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.
§ 3.13 USE OF SITE
§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. It is
the intent of the Contract Documents that all areas requiring cutting and
patching shall be restored to a completely finished condition acceptable to the
Architect and the Owner.
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with prior written consent of the Owner and of
such separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor at all times shall keep the premises and surrounding
area free from accumulation of waste materials or rubbish caused by operations
under the Contract. At completion of the Work, the Contractor shall remove from
and about the Project waste materials, rubbish, the Contractor’s tools,
construction equipment, machinery and surplus materials.
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.
§ 3.16 ACCESS TO WORK
§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

19



--------------------------------------------------------------------------------



 



§3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law and to the extent claims,
damages, losses or expenses are not covered by Project Management. Protective
Liability insurance purchased by the Contractor in accordance with Section 11.3,
the Contractor shall indemnify and hold harmless the Owner, Architect,
Architect’s consultants, and agents and employees of any of them from and
against claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself), but only to the extent caused by the
negligent acts or omissions of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Section 3.18.
§ 3.18.2 In claims against any person or entity indemnified under this
Section 3.18 by an employee of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.
ARTICLE 4 ADMINISTRATION OF THE CONTRACT
§ 4.1 ARCHITECT
§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number, The term “Architect” means the Architect or the Architect’s authorized
representative.
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as-set forth in the Contract Documents shall not be restricted,— modified- or
extended-without written consent of the Owner, Contractor-and-Architect Consent
shall not be unreasonably withheld. Owner reserves the right to appoint a
representative empowered to act for Owner during the Construction Phase with
responsibility superceding that of the Architect to the extent set forth in
written notice to the Architect and Contractor. With respect to such superseded
responsibilities as set forth in the notice to the Architect and Contractor,
Architect shall no longer bear responsibility in those areas from and after the
effective date of such notice, unless and only to the extent from the time that
Architect shall be redirected to resume responsibility by Owner.
§ 4.1.3 If-the employment of the Architect is terminated, the Owner shall employ
a new Architect against whom the Contractor has no reasonable objection and
whose status under the Contract Documents -shall -be- that-of the former
Architect. Owner may at any time employ or retain any licensed architect against
whom the Contractor has no reasonable objection to perform all or any part of
the duties of the Architect hereunder or to exercise any of its rights
hereunder. Owner shall notify all parties in writing (setting forth the scope of
said replacement Architect’s duties and responsibilities) prior to making this
change.
§ 4.2 ARCHITECT’S ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents., and will be an Owner’s representative (1) during
construction, (2) until final- payment is due and (3) with the Owner’s
concurrence from time to time during the one year period for correction of Work
described in Section 12.2. The Architect will have authority to act on behalf of
the Owner only to the extent provided in she Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.
§ 4.2.2 The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractor’s operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to use best efforts endeavor
to guard the Owner against defects and deficiencies in the Work, and (3) to
determine in-general if the Work is proceeding being-performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous-on-site-inspections to check the quality or-quantity
of-the-Work. The Architect will neither have control over or charge of, nor be
responsible for, the construction means, methods, techniques, sequences-or
procedures, or for the safety precautions and programs in connection with the
Work., since these are solely the-Contractor’s rights and responsibilities under
the Contract Documents, except
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

20



--------------------------------------------------------------------------------



 



as provided in-Section-3.3.1. The Architect shall be responsible for promptly
notifying the Owner of the failure of Contractor. Subcontractors, or any other
persons performing any of the Work in failing to use proper construction means,
methods, techniques, sequences, procedures, safety precautions and programs, but
only to the extent Architect becomes aware of, or should, exercising due
professional diligence, be aware of same. The Architect shall also promptly
notify Owner in writing of the failure of any of the foregoing parties to carry
out the Work in accordance with the Contract Documents.
§ 4.2.3 The Architect will not be responsible for the Contractor’s failure to
perform the Work in accordance with-the requirements of the-Contract-Documents.
The Architect will not have control over or charge of and will not he
responsible for acts or omissions-of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.
§ 4.2.34 Communications Facilitating Contract Administration. Except as
otherwise provided in the Contract Documents or when direct communications have
been specially authorized by Owner, the Owner and Contractor shall endeavor to
communicate with each other through the Architect about matters arising out of
or relating to the Contract; provided, however, that Owner may instruct,
correspond or negotiate with Contractor directly and in such event shall forward
a copy of any writing to Architect and shall advise Architect of any significant
instruction, correspondence, or negotiation and shall afford the Architect an
opportunity to attend any formal discussions directly between Owner and
Contractor, if appropriate. Communications by and with the Architect’s
consultants shall be through the Architect. Communications by and with
Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.
§ 4.2.45 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the progress and quality of the Work and Contractor’s application
for payment and of all other information available, the Architect shall review
and, after consultation with the Owner, certify the amounts due Contractor, the
Architect will review and certify the amounts due-the-Contractor and will issue
Certificates for Payment in such amounts.
§ 4.2.56 The Architect will have the responsibility and authority to reject Work
that docs not conform to the Contract Documents, and shall do so unless, after
consultation in each instance with the Owner, Owner instructs otherwise.
Whenever, in the Architect’s reasonable and professional opinion the Architect
considers it necessary or advisable to insure the proper implementation of the
language and intent of the Contract Documents, the Architect will have
authority, subject to the Owner’s prior approval, to require inspection or
testing of the Work in accordance with Sections 13.5.2 and 13.5.3, whether or
not such Work is fabricated, installed or completed. However, neither this
authority of the Architect nor a decision made in good faith either-to-exercise
Or not to exercise such authority shall give-rise to a duty or responsibility of
the-Architect to the Contractor, Subcontractors, material and equipment
suppliers, their agents or employees, or other persons or entities performing
portions of the Work.
§ 4.2.67 The Architect will promptly review and approve or reject or take other
appropriate action upon the Contractor’s submittals such as Shop Drawings,
Product Data and Samples, but only for the-limited purpose of checking for
conformance with information given and the design concept expressed in the
Contract Documents. The Architect’s action will be taken with such reasonable
promptness as to cause no delay in the Work or in the activities of the Owner,
Contractor or separate contractors, while allowing sufficient time in the
Architect’s professional judgment to permit adequate review. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. The Architect’s review of the Contractor’s submittals
shall not relieve the Contractor of the obligations under Sections 3.3, 3.5 and
3.12, The Architect’s review shall not constitute approval of safety precautions
or, unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.
§ 4.2.78 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.. All Change Orders, Construction Change Directives, field directives
and minor changes in the Work shall require the approval of Owner in writing to
be binding on Owner.
§ 4.2.89 The Architect will conduct inspections to determine the date or dates
of Substantial Completion and the date of final completion, shall issue a
Certificate of Substantial Completion when and as required by the Contract
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

21



--------------------------------------------------------------------------------



 



Documents, will receive, approve and forward to the Owner, for the Owner’s
review and records, written warranties and related documents required by the
Contract and assembled by the Contractor, and will issue a final Certificate for
Payment upon compliance with the requirements of the Contract Documents.
§ 4.2.910 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
§ 4.2.1011 Subject to Section 4.3 herein below in respect of Claims, The
Architect will, in the first instance, interpret and decide matters concerning
performance under and requirements of, the Contract Documents on written request
of either the Owner or Contractor. The Architect’s response to such requests
will be made in writing within-any-time limits agreed- upon or -otherwise
-with-reasonable promptness. If no agreement is made concerning the-time within
which interpretations required of the Architect shall -be-furnished in
compliance with this Section 4.2, then delay shall not be recognized on account
of failure by the Architect to furnish such-interpretations until 15 days after
written request is made for them. Upon receipt of such request from either the
Owner or Contractor, the Architect shall promptly notify the nonrequesting party
in writing of the details of such request. The Architect’s response to such
requests will be made (after notifying the nonrequesting party as provided in
the preceding sentence) with reasonable promptness, and in no event later than
7 days after the date on which such request is made.
§ 4.2.1112 Interpretations and decisions of the Architect will be consistent
with the language and intent of and reasonably inferable from the Contract
Documents and will be in writing or in the form of drawings, as required by
Owner. When making such initial interpretations and initial decisions, the
Architect will endeavor to secure faithful performance by both Owner and
Contractor and, will not show partiality to either, and will not be liable for
results of interpretations or decisions so rendered in good faith.
§ 4.2.1213 The Architect’s decisions on matters relating to aesthetic effect
will he final if consistent with the intent expressed in the Contract Documents.
In reviewing the quality and progress of the Work and submittals received from
the Contractor, the Architect is acting solely for the convenience of the Owner
in following the Work.
§ 4.3 CLAIMS AND DISPUTES
§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
§ 4.3.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later. Claims must be initiated by written notice to the
Architect and the other party.
§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.
§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
tnherent in construction activities-of-the-character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after :he Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted,
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

22



--------------------------------------------------------------------------------



 



but if the Owner and Contractor cannot agree on an adjustment in the Contract
Sum or Contract Time, the adjustment shall be referred to the Architect for
initial determination, subject to further proceedings pursuant to Section 4.4.
§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Said notice shall itemize all
claims and shall contain sufficient detail and substantiating data to permit
evaluation of same by Owner and Architect. No such claim shall be valid unless
so made. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.6.
§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner’s suspension or (7) other reasonable grounds. Claim
shall be filed in accordance with this Section 4.3. Any change in the Estimated
Contract Sum resulting from such claim shall be authorized by Change Order or
Construction Change Directive, as the case may be.
§ 4.3.7 Claims for Additional Time
§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.
§ 4.3.8 Injury or Damage to Person or Properly. Subject to the parties’
obligations and responsibilities under the Contract Documents in general and
Article 11 hereof in particular, if either party to the Contract suffers injury
or damage to person or property because of an act or omission of the other
party, or of others for whose acts such party is legally responsible, written
notice of such injury or damage, whether or not insured, shall be given to the
other party within a reasonable time not exceeding 21 days after discovery. The
notice shall provide sufficient detail to enable the other party to investigate
the matter.
§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes:

  .1   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and

  .2   damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit except anticipated
profit arising directly from the Work.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.
§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES
§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, may, upon request of both the Contractor and the Owner, shall be
referred initially to the Architect for decision. An initial decision-by-the
Architect shall be required as a condition precedent to-mediation, arbitration
or-litigation of all claims between the-Contractor-and Owner arising prior to
the date-final payment is due unless 30 days have-passed after-the-Claim has
been referred to the Architect-with-no
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

23



--------------------------------------------------------------------------------



 



decision having been rendered by-the Architect. The Architect will not decide
disputes-between the Contractor and persons or entities other-than the Owner.
§ 4.4.2 The Architect (if the matter is referred to the Architect for initial
decision) will review Claims and within ten days of the receipt of the Claim
take one or more of the following actions: (1) request additional supporting
data from the claimant or a response with supporting data from the other party,
(2) reject the Claim in whole or in part, (3) approve the Claim, (4) suggest a
compromise, or (5) advise the parties that the Architect is unable to resolve
the Claim if the Architect lacks sufficient information to evaluate the merits
of the Claim or if the Architect concludes that, in the Architect’s sole
discretion, it would be inappropriate for the Architect to resolve the Claim.
§ 4.4.3 In evaluating Claims (if the matter is referred to Architect for initial
decision), the Architect may, but shall not be obligated to, consult with or
seek information from either party or from persons with special knowledge or
expertise who may assist the Architect in rendering a decision. The Architect
may request the Owner to authorize retention of such persons at the Owner’s
expense.
§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.
§ 4.4.5 The Architect will approve or reject Claims (if the matter is referred
to Architect for initial decision) by written decision, which shall state the
reasons therefor and which shall notify the parties of any change in the
Contract Sum or Contract Time or both. The approval or rejection of a Claim by
the Architect shall be final and binding on the parties but subject to mediation
and-arbitration.
§ 4.4.6 When a written-decision of the Architect states that (1) the decision is
final but subject to mediation and arbitration and (2) a demand for arbitration
of a Claim-covered by such decision must be made within 30 days after the date
on which the party making-the-demand receives the final written decision, then
failure to demand arbitration within said 30 days’ period-shall result in the
Architect’s decision becoming-final-and-binding upon the Owner and Contractor.
If the Architect renders a decision after arbitration-proceedings have been
initiated, such decision may be entered as evidence, but shall not supersede
arbitration-proceedings unless the decision is acceptable to all parties
concerned.
§ 4.4.67 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.
§ 4.4.78 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.
4.4.89 Neither the Owner nor the Contractor shall be required to initiate or
participate in mediation with respect to claims, disputes or other matters in
question between the parties to this Contract arising out of or relating to the
Contract or breach thereof. If the parties should mutually determine to
participate in mediation, such dispute resolution shall be conducted in
accordance with Section 4.5.
§ 4.5 MEDIATION
§ 4.5.1 Subject to Section 4.4.8, Aany Claim arising out of or related to the
Contract, except Claims relating to aesthetic effect and except those waived as
provided for in Sections 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision
by the .Architect or 30 days after submission of the Claim to the Architect, be
subject to mediation as a condition precedent to arbitration or the institution
of legal or equitable proceedings by either party.
§ 4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contract
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

24



--------------------------------------------------------------------------------



 



and with the American Arbitration Association. The request may be made
concurrently with the filing of a demand for arbitration but, in such event,
mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.
§ 4.5.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.
§ 4.6 ARBITRATION
§ 4.6.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Sections 4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect or
30 days after submission of the Claim to the Architect, be subject to
arbitration. Prior to arbitration, the parties shall agree whether endeavor to
resolve disputes by mediation in accordance with the provisions of Section 4.4.8
and 4.5.
§ 4.6.2 Claims not resolved by mediation shall be decided by arbitration which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the American Arbitration Association,
and a copy shall be filed with the Architect. The prevailing party in any
arbitration shall be entitled to an award of reasonable attorneys fees, costs
and expenses.
§ 4.6.3 A demand for arbitration shall be made within the time limits specified
in Sections 4.4.6 and 4.6.1 as applicable, and in other cases within a
reasonable time after the Claim has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Section 13.7.
§ 4.6.4 Limitation on Consolidation or joinder. No arbitration arising out of or
relating to the Contract shall include, by consolidation or joinder or in any
other manner, the Architect, the Architect’s employees or consultants, except by
written consent containing specific reference to the Agreement and signed by the
Architect, Owner, Contractor and any other person or entity sought to be joined.
No arbitration shall include, by consolidation or joinder or in any other
manner, parties other than the Owner, Contractor, a separate contractor as
described in Article 6 and other persons substantially involved in a common
question of fact or law whose presence is required if complete relief is to be
accorded in arbitration. No person or entity other than the Owner, Contractor or
a separate contractor as described in Article 6 shall be included as an original
third party or additional third party to an arbitration whose interest or
responsibility is insubstantial. Consent to arbitration involving an additional
person or entity shall not constitute consent to arbitration of a Claim not
described therein or with a person or entity not named or described therein. The
foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by parties to the Agreement shall
be specifically enforceable under applicable law in any court having
jurisdiction thereof.
§ 4.6.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.
§ 4.6.6 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.
ARTICLE 5 SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” docs not include a separate contractor
or subcontractors of a separate contractor.
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a
Sub-subcontractor or an authorized representative of the Sub-subcontractor.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

25



--------------------------------------------------------------------------------



 



§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect will promptly reply to the Contractor in writing stating
whether or not the Owner or the Architect, after due investigation, has
reasonable objection to any such proposed person or entity. Failure of the Owner
or Architect to reply promptly shall constitute notice of no reasonable
objection.
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable-and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
§ 5.2.4 The Contractor shall not change a engage a substitute Subcontractor for
a person or entity previously selected if the Owner or Architect makes
reasonable objection to such substitute.
5.2.5 Prior to solicitation of bids from Subcontractors and material suppliers,
Contractor shall submit to the Owner and Architect a proposed list of bidders.
The Owner reserves the right to approve and add to such bidders list. Such
approval shall be in writing.
5.2.6 It is understood that in the event of a conflict between Owner and
Architect regarding the selection of subcontractors, the Owner’s decision in
selection of subcontractors shall govern.
§ 5.3 SUBCONTRACTS RELATIONS
§ 5.3.1 By appropriate written agreement, written where legally required for
validity, the Contractor shall require each Subcontractor, to the extent of the
Work to be performed by the Subcontractor, to be bound to the Contractor by
terms of the Contract Documents, and to assume toward the Contractor all the
obligations and responsibilities, including the responsibility for safety of the
Subcontractor’s Work, which the Contractor, by these Documents, assumes toward
the Owner and Architect. Each subcontract agreement shall preserve and protect
the rights of the Owner and Architect under the Contract Documents with respect
to the Work to be performed by the Subcontractor so that subcontracting thereof
will not prejudice such rights, and shall allow to the Subcontractor, unless
specifically provided otherwise in the subcontract agreement, the benefit of all
rights, remedies and redress against the Contractor that the Contractor, by the
Contract Documents, has against the Owner. Where appropriate, the Contractor
shall require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 All subcontract agreements shall conform to the requirements of the
Contract Documents and Contractor hereby assigns to Owner (and Owner’s permitted
assigns) all its interest in any subcontract agreements and purchase orders now
existing or hereinafter entered into by Contractor for performance of any part
of the Work, which assignment will be effective upon acceptance by Owner in
writing and only as to those subcontract agreements and purchase orders that
Owner designates in said writing. It is agreed and understood that Owner may
accept said assignment at any time during the course of construction prior to
Final Completion, but only upon termination of the Contract by Owner for cause
pursuant to Section 14,2. Upon such acceptance by Owner, (1) Contractor shall
promptly furnish to Owner true and correct copies of the designated subcontract
agreements, and purchase orders,
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

26



--------------------------------------------------------------------------------



 



and (2) Owner shall only be required to compensate the designated
Subcontractor(s) or supplier(s) for compensation accruing to such party(ies) for
Work done or materials delivered from and after the date on which Owner
determines to accept the subcontract agreement(s) or purchase order(s). All sums
due and owing by Contractor to the designated Subcontractor(s) or supplier(s)
for work performed or material supplied prior to Owner’s determination to accept
the subcontract agreement(s) or purchase order(s) shall constitute a debt
between such parties and Contractor, but only if Owner has reimbursed Contractor
for such costs. It is further agreed that all subcontractor agreements and
purchase orders shall provide that they are freely assignable by Contractor to
Owner and assigns under the terms and conditions stated hereinabove. It is
further agreed and understood that such assignment is part of the consideration
to Owner for entering into the Contract with Contractor and may not be withdrawn
prior to Final Completion. Contractor shall deliver or cause to be delivered to
Owner a written acknowledgment in form and substance satisfactory to Owner from
each of its Subcontractors and suppliers of the contingent assignment described
herein no later than ten (10) days after the date of execution of each
subcontract agreement and purchase order with such parties. Each subcontract
agreement for a portion of the Work is assigned by the Contractor to the Owner
provided that:
.1    assignment is effective-only after-termination of the Contract by the
Owner For-cause-pursuant -to Section 14.2 and only for those subcontract
agreements which the Owner accepts by notifying the Subcontractor and Contractor
in writing; and
.2    assignment is subject to the prior rights of the surety, if any, obligated
under bond relating to the contract.
§ 5.4.2 Upon such assignment, if the Work has been suspended for more than
30 days, the Subcontractor’s compensation shall be equitably adjusted for
increases in cost resulting from the suspension.
ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. The Contractor acknowledges the Owner’s intent to cause
the work to be performed by others and that a portion of such work may take
place before Substantial Completion by the Contractor. The Contractor shall
afford such parties ample access to the site and all areas of the Work as may be
reasonably necessary for the performance of such work including, without
limitation, storage of materials and equipment, vertical transportation, and
connection to utilities and services. Owner shall pay for costs associated with
the provision of such services to others. Such costs include but are not limited
to elevator operator wages, crane rental costs, electric power consumption, and
natural gas or propane consumption. The Owner agrees that its Work or the Work
of its own forces or separate contractors will not create labor disharmony or in
any other way interfere with the Contractor’s Work. If the Contractor claims
that delay or additional cost is involved because of such action by the Owner,
the Contractor shall make such Claim as provided in Section 4.3.
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so. The Contractor shall make any revisions to the
construction schedule as requested by the Owner. If the Contractor claims
additional cost is involved because of any such revisions to the Contractor’s
construction schedule, the Contractor shall make Claim as provided elsewhere in
the Contract Documents, deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to
be—used-by-the Contractor, separate contractors and the Owner until subsequently
revised.
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

27



--------------------------------------------------------------------------------



 



§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Owner and Architect apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results or would render it incompatible with Contractor’s Work, Failure of the
Contractor so to report shall constitute an acknowledgment that the Owner’s or
separate contractor’s completed or partially completed construction is fit and
proper to receive the Contractor’s Work, except as to defects not then
reasonably discoverable.
§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor, subject
to Section 8.3 hereof. The Owner shall be responsible to the Contractor for
costs incurred by the Contractor because of delays, improperly timed activities,
damage to the Work or defective construction of a separate contractor.
§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Section 10.2.5 or to other
completed or partially completed construction or property on the site or to
property of any adjoining owner or other party.
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
6.2.6 Should the Contractor cause damage to the work or property of any separate
contractor and/or in the event of any other claim, dispute, or matter in
question between the Contractor and any separate contractor, the contractor
shall promptly attempt to settle with such other contractor by agreement,
otherwise to resolve the dispute. In any event, the Contractor shall indemnify,
defend, and hold harmless the Owner, the Owner’s partners, the parent companies
and affiliates of the Owner and of any partners, and the directors, officers,
shareholders, employees and agents of the above-mentioned parties, to the full
extent as agreed to under Section 3.18 of these General Conditions.
§ 6.3 OWNER’S RIGHT TO CLEAN UP
§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the cost among those
responsible.
ARTICLE 7 CHANGES IN THE WORK
§ 7.1 GENERAL
§7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, only by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
7.1.1.1 A field directive or field order shall not be recognized as having any
impact upon the Contract Sum or the Contract Time and the Contractor shall have
no claim therefor unless it shall, prior to complying with same and in no event
later than 10 working days from the date such direction or order was given,
submit to the Owner for the Owner’s approval its change proposal.
7.1.1.2 When submitting its change proposal, the Contractor shall include and
set forth in clear and precise detail breakdowns of labor and materials for all
trades involved for the estimated impact on the construction schedule. The
Contractor shall furnish spread sheets if requested of any Subcontractors.
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone and is subject to
the approval of Owner.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No.1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

28



--------------------------------------------------------------------------------



 



§ 7.1,3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrumentprepared by the Architect and
signed by the Owner, Contractor and Architect, stating their agreement upon all
of the following for the item covered in each Change Order:

     
.1
  change in the Work;
 
   
.2
  the amount of the adjustment, if any, in the Contract Sum; and
 
   
.3
  the extent of the adjustment, if any, in the Contract Time.

§ 7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Section 7.3.3.
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order directed to the
Contractor prepared by the Architect and signed by the Owner and Architect,
directing a change in the Work prior to agreement on adjustment, if any, in the
Contract Sum or Contract Time, or both. The Owner may by Construction Change
Directive, without invalidating the Contract, order changes in the Work within
the general scope of the Contract consisting of additions, deletions or other
revisions, the Contract Sum and Contract Time being adjusted accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

     
.1
  mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;
 
   
.2
  unit prices stated in the Contract Documents or subsequently agreed upon;
 
   
.3
  cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or
 
   
.4
  as provided in Section 7.3.6.

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
and Owner of the Contractor’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.
§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them for the item covered in each
Change Directive. Such agreement shall be effective immediately and shall be
recorded as a Change Order.
§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, or if time requirements dictate (in the
Owner’s reasonable opinion), the Architect shall make all required
certifications with respect to such work the method and the adjustment shall be
determined by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit
in accordance with the Fee Schedule in Article 5.1.2 of AIA A1 11 for Contractor
and not to exceed twenty percent (20%) of such Work’s actual cost to be
apportioned between any and all Subcontractors and Sub-subcontractors. For Work
performed by Contractor’s own forces, Contractor’s mark-up shall be limited to
actual cost plus a percentage fee for overhead and profit not to exceed fifteen
percent (15%). In such case, and also under Section 7.3.3.3, the Contractor
shall keep and present, in such form as the Architect and the Owner may
prescribe, an itemized accounting of actual costs together with appropriate
supporting data. Unless otherwise provided in the Contract Documents, costs for
For the purposes of this Section 7.3.6 actual cost shall be defined and limited
to the cost of the following: shall be limited to the following:

     
.1
  costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;

 
AlA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925,1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

29



--------------------------------------------------------------------------------



 



     
.2
  costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;
 
   
.3
  Reasonable rental costs of machinery and equipment, exclusive of hand tools,
obtained and used specifically for such work, whether rented from the Contractor
or others;
 
   
.4
  costs of premiums for all bonds (if any) and insurance, permit fees, and
sales, use or similar taxes related to the Work; and
 
   
.5
  additional costs of supervision and field office personnel directly
attributable to the change.

§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect and Owner. When both additions and
credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of net increase,
if any, with respect to that change.
§ 7.3.8 Pending final determination of the actual total cost of a Construction
Change Directive to the Owner, amounts not in dispute for such changes in the
Work shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect when authorized by
Owner in writing will make an interim determination for purposes of monthly
certification for payment for those costs. That determination of cost shall
adjust the Contract Sum on the same basis as a Change Order, subject to the
right of either party to disagree and assert a claim in accordance with
Article 4.
§ 7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order. When the adjustments in the Contract Sum and Contract
Time are determined as provided herein, such determination shall be effective
immediately and shall be recorded by preparation and execution of an appropriate
Change Order.
§ 7.4 MINOR CHANGES IN THE WORK
§ 7.4.1 The Architect will have authority, subject to the approval of the Owner
in each instance, to order minor changes in the Work not involving adjustment in
the Contract Sum or extension of the Contract Time and not inconsistent with the
language and intent of the Contract Documents. Such changes shall be effected by
written order and shall be binding on the Owner and Contractor. The Contractor
shall carry out such written orders promptly.
7.4.2 The Owner will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be administered in accordance with the procedures set forth in Section 7.3
hereof, except that a Construction Change Directive issued to the Contractor
pursuant to this Section 7.4.2 may or may not be signed by the Architect.
ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect and approved by the Owner in accordance with Section 9.8.
§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
 
AlA Document A201™-1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

30



--------------------------------------------------------------------------------



 



§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance. Unless the date of
commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic’s liens and other security interests.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by occurrences beyond the control and without the fault or
negligence of the Contractor and which by the exercise of reasonable diligence
the Contractor is unable to prevent or provide against, including labor
disputes, fire, unusual delay in deliveries, unavoidable casualties, delay in
obtaining building permits, severe weather or by other occurrences which the
Architect, subject to the Owner’s approval, determines may justify delay, then,
provided that the Contractor is in compliance with Section_4.3.3 hereof, the
Contract Time shall be extended by Change Order or Construction Change Directive
for the length of time actually and directly caused by such occurrence as
determined by the Architect and approved by the Contractor and Owner (such
approval not to be unreasonably withheld, delayed, or conditioned); provided,
however, that such extension of Contract Time shall be net of any delays caused
by or due to the fault or negligence of the Contractor or which are otherwise
the responsibility of the Contractor and shall also be net of any contingency or
“float” time allowance included in the Contractor’s construction schedule for
the delayed activity. The Contractor shall, in the event of any occurrence
likely to cause a delay, cooperate in good faith with the Architect and Owner to
minimize and mitigate the impact of any such occurrence and do all things
reasonable under the circumstances to achieve this goal. or by labor disputes,
fire, unusual delay in deliveries, unavoidable casualties, delay in obtaining
building permics or other causes beyond the Contractor’s control, or by delay
authorized by the Owner pending mediation and arbitration or by other causes
which the Architect determines may justify delay, then the Contract Time shall
be extended by Change Order for such reasonable time as the Architect may
determine.
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3.
§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents, however, if
Contractor receives an extension in time, Contractor is only entitled to his
actual additional costs associated with the delay, but not other damages or
penalties beyond actual costs.
ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
§ 9.2 SCHEDULE OF VALUES
§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Owner and Architect a schedule of values allocated to various portions of
the Work, which in the aggregate equals the total Estimated Contract Sum,
divided so as to facilitate payments to Subcontractors, supported by such
evidence of correctness as the Architect may direct or as required by the Owner.
This schedule, when approved by the Architect and Owner, shall be used to
monitor the progress of the Work and as a basis for Certificates For Payment.
All items with entered values will be transferred by the Contractor to the
“Application and Certificate For Payment,” and shall include the latest approved
Change Orders and Construction Change Directives. Change Order values and
Construction Change Directives values shall be broken down to show the various
subcontracts. The Application For Payment shall be on a form approved by Owner
and Owner’s lender. Each item shall show its total scheduled value, value of
previous applications, value of the applications, percentage completed, value
completed and value yet to be completed. All blanks and columns must be filled
in, including every percentage complete figure. prepared in such form and
supported by such data to substantiate its accuracy as the Architect may
require. This schedule, unless objected to by the Architect shall be used as a
basis for reviewing the Contractor’s Applications for Payment.
 
AlA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925,1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected BY
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

31



--------------------------------------------------------------------------------



 



§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
for operations completed in accordance with the schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and reflecting retainage if provided for in the Contract Documents.
Any allowances included in the Application for Payment shall be separately
itemized with supporting data attached. The Application for Payment shall be
accompanied by a certification by an officer of Contractor to the effect that:
“There are no mechanics’ materialmen’s or laborers’ liens or claims or any other
liens or claims, legal or equitable, contractual, statutory, or constitutional,
outstanding or known to exist at the date of this Application; all due and
payable bills with respect to the Work have been paid to date or are included in
the amount requested in the current Application and there is no known basis for
the filing of any mechanic’s, materialmen’s or laborer’s lien or claim or any
other lien or claim, legal or equitable, contractual, statutory, or
constitutional on the Work; and waivers and releases from all Subcontractors,
laborers, and materialmen for Work done and materials furnished and paid for by
the Owner on the previous Month’s Application for Payment have been obtained in
such form as to constitute an effective waiver and release of all such liens and
claims under the laws of the state within which the Project is located and shall
be delivered to Architect together with Contractors waiver and release of liens
and claims for the current month’s application at the time of submission of the
Application for Payment.”
§ 9.3.1.1 As provided in Section 7.3.8, such applications may include requests
for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.
§ 9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.
§ 9.3.2 Subject to the approval of the Owner’s lender for the Project, Uunless
otherwise provided in the Contract Documents, payments shall be made on account
of materials and equipment delivered and suitably stored at the site for
subsequent incorporation in the Work within thirty (30) days after such request
for payment. If approved in advance by the Owner and Owner’s lender, payment may
similarly be made for materials and equipment suitably stored off the site at a
location agreed upon in writing. Payment for materials and equipment stored on
or off the site shall be conditioned upon compliance by the Contractor with
procedures satisfactory to the Owner and Owner’s lender to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s and
Owner’s lender’s interest, and shall include the costs of applicable insurance,
storage and transportation to the site for such materials and equipment stored
off the site.
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.
9.3.4 Duplicate originals of the periodic Subcontractor and materialmen’s lien
waivers and releases shall remain on file at the Contractor’s office for
inspection by the Owner or Owner’s lenders. Duplicate originals of final lien
waivers and releases shall remain on file at the Contractor’s office for a
period of one (1) year from the date of final payment and shall be available for
inspection by the Owner or Owner’s lenders.
9.3.5 When Application for Payment includes materials stored off the project
site or stored on the Project site but not incorporated in the Work, for which
no previous payment has been requested, a complete description of such material
shall be attached to the application. Suitable storage which is off the Project
site shall be a bonded warehouse or appropriate storage approved by Owner and
Owner’s lenders with the stored materials properly tagged and identifiable for
this Project and properly segregated from other materials. The Owner’s written
approval shall be obtained before the use of an offsite storage is made. Such
approval may be withheld in Owner’s sole discretion.
 
AlA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925,1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

32



--------------------------------------------------------------------------------



 



§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner based on the Architect’s evaluation
of the Work and the data comprising the Application for Payment, and on all
other information available to the Architect including, without limitation, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents and that all lien waivers and
certificates required under the Contract Documents have been furnished to the
Architect in proper form. The foregoing representations are subject to specific
qualifications stated by the Architect in the Certificate For Payment. an
evaluation of the Work for conformance—with the Contract Documents upon
Substantial Completion, to results of—subsequent tests and inspections-, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by
the-Owner-to-substantiate the Contractor’s right to payment, or (4) made
examination to ascertain how or for what purpose the Contractor has used money
previously paid on account of the Contract Sum.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect’s opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of:

     
.1
  defective Work not remedied;
 
   
.2
  third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;
 
   
.3
  failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;
 
   
.4
  reasonable evidence that the Work cannot be completed for the unpaid balance
of the Contract Sum;
 
   
.5
  damage to the Owner or another contractor;
 
   
.6
  reasonable evidence that the Work will not be completed within the Contract
Time, or and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or
 
   
.7
  persistent failure to carry out the Work in accordance with the Contract
Documents.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.
§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of
 
AlA Document A201™-1997. Copyright ©1911, 1915, 1918, 1925,1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

33



--------------------------------------------------------------------------------



 



such Subcontractor’s portion of the Work. The Contractor shall, by appropriate
agreement with each Subcontractor, require each Subcontractor to make payments
to Sub-subcontractors in a similar manner.
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
§ 9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.
§ 9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.
§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof (which the Owner agrees to accept separately)
is sufficiently complete in accordance with the Contract Documents so that the
Owner can occupy or utilize the Work for its intended use. The Work will not be
considered suitable for Substantial Completion review until all Project systems
included in the Work are operational as designed and scheduled, all designated
or required governmental inspections and certifications required for occupancy,
which may consist of a temporary or partial certificate of occupancy, have been
made and posted, and designated instruction of Owner’s personnel in the
operation of system has been completed. In general, the only remaining Work
shall be minor in nature, so that the Owner or Owner’s tenants could occupy the
building on that date and the completion of the Work by the Contractor would not
materially interfere or hamper the Owner’s or Owner’s tenants’ (or those
claiming by, through or under Owner) normal business operations. As a further
condition of Substantial Completion acceptance, the Contractor shall certify
that all remaining Work will be completed within thirty (30) consecutive
calendar days except those items that are weather-dependent, or as agreed upon
in writing with Owner following the Date of Substantial Completion.
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. The Contractor shall proceed
promptly to complete and correct items on the list. Failure to include an item
on such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof (which
the Owner agrees to accept separately) is substantially complete. If the
Architect’s inspection discloses any item, whether or not included on the
Contractor’s list, which is not sufficiently complete in accordance with the
Contract Documents so that the Owner can occupy or utilize the Work or
designated portion
 
AlA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925,1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

34



--------------------------------------------------------------------------------



 



thereof for its intended use, the Contractor shall, before issuance of the
Certificate of Substantial Completion, complete or correct such item upon
notification by the Architect. In such case, the Contractor shall then submit a
request for another inspection by the Architect to determine Substantial
Completion.
§ 9.8.4 When the Work or designated portion thereof (Which the Owner agrees to
accept separately) is substantially complete, the Architect will prepare a
Certificate of Substantial Completion which shall establish the date of
Substantial Completion, shall establish responsibilities of the Owner and
Contractor for security, maintenance, heat, utilities, damage to the Work and
insurance, and shall fix the time within which the Contractor shall finish all
items on the list accompanying the Certificate, Warranties required by the
Contract Documents shall commence on the date of Substantial Completion of the
Work or designated portion thereof (which the Owner agrees to accept separately)
unless otherwise provided in the Certificate of Substantial Completion.
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance (by both Owner and Contractor)
and consent of surety, if any, the Owner shall make payment of retainage
applying to such Work or designated portion thereof. Such payment shall be
adjusted for reduced by 150% of the value of Work that is incomplete or not in
accordance with the requirements of the Contract Documents. Final payment of
such withheld sum shall be made upon correction or completion of such Work.
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.45 and authorized by public authorities
having jurisdiction over the Work. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work. In the event of Partial Occupancy, the Contractor shall promptly
secure endorsement from its insurance carrier(s), consent from its surety(ies),
if any, and consent from public authorities having jurisdiction over the Work
permitting Partial Occupancy.
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents. In the event of Partial Occupancy
before Substantial Completion as provided above, the Contractor shall cooperate
with the Owner in making available for the Owner’s use and benefit such building
services that may be operational at the time of Partial Occupancy such as
heating, ventilating, cooling, water, lighting, telephone, elevators and
security for the portion or portions to be occupied, and if the Work required to
furnish such services is not entirely completed at the time the Owner desires to
occupy the aforesaid portion or portions, the Contractor shall make every
reasonably effort to complete such Work or make temporary provisions for such
Work as soon as possible so that the aforementioned building services may be put
into operation and use.
9.9.4 In the event of Partial Occupancy prior to Substantial Completion,
mutually acceptable arrangements shall be made between the Owner and Contractor
in respect of the operation and cost of necessary security, maintenance and
utilities, including heating, ventilating, cooling, water, lighting and
telephone services and elevators. This includes the cost of extended warranties
that the Contractor needs to secure from its subcontractors and suppliers to
cover the period from Partial Occupancy to Final Occupancy. The Owner shall
assume proportionate and reasonable responsibility for the cost of the above
services. Further, mutually acceptable arrangements shall be made between the
Owner and Contractor in respect of insurance and damage of the Work.
Contractor’s acceptance of arrangements proposed by Owner in respect of such
matters shall not be unreasonably withheld, delayed or conditioned.
 
AlA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

35



--------------------------------------------------------------------------------



 



9.9.5 In each instance, when the Owner elects to exercise its right of Partial
Occupancy as described herein, Owner will give Contractor and Architect advance
written notice of its election to take the portion or portions involved, and
immediately prior to Partial Occupancy, the Owner, Contractor and Architect
shall jointly inspect the area to be occupied or portion of the Work to be used
to determine and record the conditions of the same.
9.9.6 It shall be understood, however, that Partial Occupancy shall not:
(1) constitute final acceptance of any Work (2) relieve the Contractor for
responsibility for loss or damage became of or arising out of defects in, or
malfunctioning of, any Work, material, or equipment, nor from any other
unfulfilled obligations or responsibilities under the Contract Documents or
(3) commence any warranty period other than the extended warranties described in
Section 9.9.4 under the Contract Documents; provided that Contractor shall not
be liable for ordinary wear and tear resulting from such Partial Occupancy.
9.9.7 Subject to the terms and conditions provided herein, if the Contractor
claims that delay or additional cost is involved because of Partial Occupancy by
the Owner, Contractor shall make such claim as provided elsewhere in the
Contract Documents.
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect’s knowledge, information and belief,
and on the basis of the Architect’s on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable. The Architect’s final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor’s being entitled to final payment
have been fulfilled.
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement satisfactory to the
Owner that the Contractor knows of no substantial reason that the insurance will
not be renewable to cover the period required by the Contract Documents,
(4) consent of surety, if any, to final payment and (5), if required by the
Owner, other data establishing payment or satisfaction of obligations, such as
receipts, releases and waivers of liens, claims, security interests or
encumbrances arising out of the Contract, to the extent and in such form as may
be designated by the Owner, and the Owner’s lender and (6) evidence of
compliance with all requirements of the Contract Documents and all notices,
certificates, affidavits, other requirements to complete Contractor’s
obligations under the Contract Documents: including but not limited to
(a) instruction of Owner’s representatives in the operation of mechanical,
electrical, plumbing and other systems, (b) delivery of keys to Owner with
keying schedule: (inclusive without limitation of all master, sub-master and
special keys), (c) delivery to Architect of Contractor’s General Warranty (as
described in Section 3.5) and each written warranty and assignment thereof
prepared in duplicate, certificates of inspections, and bonds for Architect’s
review and delivery to Owner, (d) deliver to Architect of printed or typewritten
operating, servicing, maintenance and cleaning instructions for all Work; parts
lists and special tools for mechanical and electrical Work in approved form,
(e) delivery to the Architect of specific Project record documents and
(f) delivery to Owner of a final Waiver of Liens (AIA) Document G-706 or other
form satisfactory to Owner submitted simultaneous to Contractor’s receipt of
final payment including retainage and punchlist hold backs), covering all Work
including that of all Subcontractors, vendors, labor, materials and services,
executed by an authorized officer and duly notarized. In addition to the
foregoing, all other submissions required by other articles and paragraphs of
the Specifications including final construction schedule shall be submitted to
the Architect before approval of final payment. If a Subcontractor refuses to
furnish a release or waiver required by the Owner, the Contractor may furnish a
bond satisfactory to the Owner to indemnify the Owner against such lien. In lieu
of a bond, Contractor may furnish to the Owner the Contractor’s indemnification
satisfactory to the Owner or a title insurance endorsement satisfactory to the
Owner to protect against claims of a party which refuses to furnish a required
release of lien. If such lien remains unsatisfied after payments are made, the
Contractor shall refund to the
 
AIA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

36



--------------------------------------------------------------------------------



 



Owner all money that the Owner may be compelled to pay in discharging such lien,
including all costs and reasonable attorneys’ fees.
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
tor that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:

     
.1
  liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;
 
   
.2
  failure of the Work to comply with the requirements of the Contract Documents;
or
 
   
.3
  terms of special warranties required by the Contract Documents.

§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled on payee’s
final Application for Payment. Such waiver shall be in addition to the waiver
described in Section 9.10.4. at the time of final Application for Payment.
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

     
.1
  employees on the Work and other persons who may be affected thereby;
 
   
.2
  the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and
 
   
.3
  other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

§ 10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss. Contractor shall provide all facilities and shall follow all procedures
required by the Occupational Safety and Health Act (OSHA) including, but not
limited to providing and posting all required posters and notices and shall
otherwise be responsible for all mandatory safety laws.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

37



--------------------------------------------------------------------------------



 



Sections 10.2.1.2 and 10.2.1.3, except damage or loss attributable to acts or
omissions of the Owner or Architect or anyone directly or indirectly employed by
either of them, or by anyone for whose acts either of them may be liable, and
not attributable to the fault or negligence of the Contractor. The foregoing
obligations of the Contractor are in addition to the Contractor’s obligations
under Section 3.18.
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
§ 10.2.7 The Contractor shall not load or permit any pan of the construction or
site to be loaded so as to endanger its safety.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.
§ 10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.
§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has not been rendered harmless, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself) and provided that such damage, loss or expense is not due to the sole
negligence of a party seeking indemnity.
§ 10.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought or deposited to the site by the Contractor unless such
materials or substances were required by the Contract Documents. To the fullest
extent permitted by law, the Contractor shall indemnify and hold harmless the
Owner and agents and employees of the Owner from and against claims, damages,
losses and expenses, including but not limited to attorneys’ fees, arising out
of or resulting from performance of the Work in the affected area if in fact the
material or substance was brought onto the work site by the Contractor or
deposited on the work site by the Contractor or anyone under contract with the
Contractor, except for such materials or substances required by the Contract
Documents, and such material or substance presents the risk of bodily injury or
death as described in Section 10.3.1 or causes the Owner or the work site to be
subject to any remediation obligations with regard to any applicable state or
federal laws, rules, or regulations relating to hazardous materials, including
but not limited to those as defined in Section 10.3.1 above.
§ 10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnity the Contractor for all cost and expense thereby incurred.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

38



--------------------------------------------------------------------------------



 



§ 10.6 EMERGENCIES
§ 10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3,
Section 8.3 and Article 7.
ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
under the Contract and for which the Contractor may be legally liable, whether
such operations be by the Contractor or by a Subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:

     
.1
  claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;
 
   
.2
  claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;
 
   
.3
  claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor’s employees;
 
   
.4
  claims for damages insured by usual personal injury liability coverage;
 
   
.5
  claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;
 
   
.6
  claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;
 
   
.7
  claims for bodily injury or property damage arising out of completed
operations; and
 
   
.8
  claims involving contractual liability insurance applicable to the
Contractor’s obligations under Section 3.18.

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. If any
of the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Section 9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness in accordance with the Contractor’s information and belief.
§ 11.2 OWNER’S LIABILITY INSURANCE
§ 11.2.1 The Owner shall be responsible for purchasing and maintaining its own
liability insurance and, at its option, may purchase and maintain such insurance
as will protect it against claims which may arise from operations under the
Contract. the Owner’s usual liability insurance.
§ 11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE
§ 11.3.1 Optionally, the Owner may require the Contractor to purchase and
maintain Project Management Protective Liability insurance from the Contractor’s
usual sources as primary coverage for the Owner’s, Contractor’s and Architect’s
vicarious liability for construction operations under the Contract. Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor’s Liability Insurance under
Sections 11.1.1.2 through 11.1.1.5.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

39



--------------------------------------------------------------------------------



 



§ 11.3.2 To the extent damages are covered by Project Management Protective
Liability insurance, the Owner, Contractor and Architect waive all rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance. The policy shall provide for such waivers of
subrogation by endorsement or otherwise.
§ 11.3.3 The Owner shall not require the Contractor to include the Owner,
Architect or other persons or entities as additional insureds on the
Contractor’s Liability Insurance coverage under Section 11.1.
§ 11.4 PROPERTY INSURANCE
§ 11.4.1 Unless otherwise provided, the Owner Contractor shall purchase and
maintain, in a company or companies lawfully authorized to do business in the
jurisdiction in which the Project is located, property insurance written on a
builder’s risk “all-risk” or equivalent policy form in the amount of the initial
Contract Sum, plus value of subsequent Contract modifications and cost of
materials supplied or installed by others, comprising total value for the entire
Project at the site on a replacement cost basis without optional deductibles.
Such property insurance shall be maintained, unless otherwise provided in the
Contract Documents or otherwise agreed in writing by all persons and entities
who are beneficiaries of such insurance, until final payment has been made as
provided in Section 9.10 or until no person or entity other than the Owner has
an insurable interest in the property required by this Section 11.4 to be
covered, whichever is later. This insurance shall include interests of the
Owner, the Contractor, Subcontractors and Sub-subcontractors in the Project.
§ 11.4.1.1 Properly insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.
§ 11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the—Contractor in writing prior to commencement
of the Work. The Contract may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner-shall bear all reasonable costs properly attributable
thereto.
§ 11.4.1.23 If the property insurance requires deductible, the Owner shall pay
costs not covered because of such deductibles.
§ 11.4.1.34 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.
§ 11.4.1.45 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
§ 11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work, and
the Owner and Contractor shall be named insureds.
§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards however
caused.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

40



--------------------------------------------------------------------------------



 



§ 11.4.4 If the Contractor Owner requests in writing that insurance for risks
other than those described herein or other special causes of loss be included in
the property insurance policy, the Owner Contractor shall, if possible, include
such insurance, and the cost thereof shall be charged to the Contractor Owner by
appropriate Change Order.
§ 11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.4.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
§ 11.4.6 Before an exposure to loss may occur, the Owner Contractor shall file
with the Contractor a copy of Owner an insurance certificate for each policy
that includes insurance coverages required by this Section 11.4. Each policy
shall contain all generally applicable conditions, definitions, exclusions and
endorsements related to this Project. Each policy shall contain a provision that
the policy will not be canceled or allowed to expire, and that its limits will
not be reduced, until at least 30 days’ prior written notice has been given to
the Contractor.
§ 11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Section 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner Contractor as fiduciary. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect’s consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.
§ 11.4.8 A loss insured under Owner’s Contractor’s property insurance shall be
adjusted by the Owner Contractor as fiduciary and made payable to the Owner
Contractor as fiduciary for the insureds, as their interests may appear, subject
to requirements of any applicable mortgagee clause and of Section 11.4.10. The
Contractor shall pay Subcontractors their just shares of insurance proceeds
received by the Contractor, and by appropriate agreements, written where legally
required for validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
§ 11.4.9 If required in writing by a party in interest, the Owner Contractor as
fiduciary shall, upon occurrence of an insured loss, give bond for proper
performance of the Owner’s Contractor’s duties. The cost of required bonds shall
be charged against proceeds received as fiduciary. The Owner Contractor shall
deposit in a separate account proceeds so received, which the Contractor Owner
shall distribute in accordance with such agreement as the parties in interest
may reach, or in accordance with an arbitration award in which, case the
procedure shall be as provided in Section 4.6. If after such loss no other
special agreement is made and unless the Owner terminates the Contract for
convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with
Article 7.
§ 11.4.10 The Owner Contractor as fiduciary shall have power to adjust and
settle a loss with insurers unless one of the parties in interest shall object
in writing within five days after occurrence of loss to the Owner’s exercise the
power; if such-objection is made, the dispute shall be resolved as provided in
Sections 4.5 and 4.6. The Owner Contractor as fiduciary shall, in the case of
arbitration, make settlement with insurers in accordance with directions of the
arbitrators. If distribution of insurance proceeds by arbitration is required,
the arbitrators will direct such distribution.
§ 11.5 PERFORMANCE BOND AND PAYMENT BOND
§ 11.5.1 If requested by Owner, Contractor shall obtain, and shall require each
Subcontractor designated by Owner to obtain, a Performance Bond and Labor and
Material Payment Bond in the amount of 100% of the applicable
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

41



--------------------------------------------------------------------------------



 



Contract Sum. Contractor shall deliver its require bonds not later than the date
of execution of the Agreement and deliver the required Subcontractor bonds to
Owner not later than the date of execution of the subcontract with any such
Subcontractor or if the Work is commenced prior thereto in response thereto to a
notice to proceed, the Contractor shall, prior to commencement of the Work,
submit evidence satisfactory to Owner that such bonds will be issued. The Owner
shall have the-right to require the Contractor to furnish-bends covering
faithful performance of the Contract and payment of obligations arising
thereunder as stipulated in bidding requirements or specifically required in the
Contract Documents on the date of execution of the Contract.
§ 11.5.2 The bonds shall in all respects conform to the requirements of the law
of the state in which the Project is located and shall (1) name as obligees: the
Owner, Owner’s partners and affiliates, any lender(s) of Owner secured in whole
or in part by a lien on the Project, and the title insurance company(ies) which
has(have) issued title policies to Owner or its lender(s), (2) be in a form and
be issued by a licensed surety satisfactory to Owner, (3) be in an amount equal
to 100% of the applicable Contract Sum and (4) be automatically increased in the
amount of any additive Change Orders and Construction Change Directives signed
by Owner upon thirty (30) days’ notice to the issuing surety. Upon the request
of any person or entity appearing to bo a potential beneficiary of bonds
covering payment of obligations arising under the Contract, the Contractor shall
promptly furnish a copy of the bonds or shall permit a copy to be made.
11.5.3 The premium for bonds required above shall be paid by Owner.
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time or Contract Sum.
§ 12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor’s expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
§12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the entire Work
(unless otherwise provided in any Certificates of partial Substantial Completion
approved by the parties), or within such longer period of time as may be
prescribed by law or in equity, or designated portion thereof or after the date
for commencement of warranties established under Section 9.9.1, or by terms of
an applicable special warranty required by the Contract Documents, any of the
Work is found to be defective or otherwise not in accordance with the
requirements of the Contract Documents, the Contractor shall correct it promptly
after receipt of written notice from the Owner to do so unless the Owner has
previously given the Contractor a written acceptance of such condition. The
Owner shall give such notice promptly after discovery of the condition. During
the one-year period for correction of Work, if the Owner fails to notify the
Contractor and give the Contractor an opportunity to make the correction, the
Owner waives the rights to require correction by the Contractor and to make a
claim for breach of warranty. If the Contractor fails to correct nonconforming
Work within a reasonable time during that period after receipt of notice from
the Owner or Architect, the Owner may correct it in accordance with Section 2.4.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

42



--------------------------------------------------------------------------------



 



§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.
§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.
Corrective Work first performed after Substantial Completion shall be warranted
to be free from defects for a period equal to the longer of six (6) months after
the completion of the corrective Work or one (1) year after the Date of
Substantial Completion. Any defect in such corrective Work shall be corrected
again by Contractor promptly upon notice of the defect from the Owner. This
obligation shall survive acceptance of the Work under the Contract.
§12.2.3 The Contractor shall remove from the site portions of the Work which are
defective or otherwise not in accordance with the requirements of the Contract
Documents and are neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused in whole or in part by the Contractor’s correction or removal
of Work which is defective or otherwise not in accordance with the requirements
of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents or under law or in equity. Establishment
of the one-year period for correction of Work as described in Section 12.2.2
relates only to the specific obligation of the Contractor to correct the Work,
and has no relationship to the time within which the obligation to comply with
the Contract Documents may be sought to be enforced, nor to the time within
which proceedings may be commenced to establish the Contractor’s liability with
respect to the Contractor’s obligations other than specifically to correct the
Work.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
§ 12.3.1 If the Owner prefers to accept Work which is defective or otherwise not
in accordance with the requirements of the Contract Documents, the Owner may do
so instead of requiring its removal and correction, in which case the Contract
Sum will be reduced as appropriate and equitable. Such adjustment shall be
effected whether or not final payment has been made.
ARTICLE 13 MISCELLANEOUS PROVISIONS
§13.1 GOVERNING LAW
§ 13.1.1 The Contract shall be governed by the law of the place where the
Project is located.
§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2, neither party to the Contract
shall assign the Contract as a whole without written consent of the other. If
either party attempts to make such an assignment without such consent, that
party shall nevertheless remain legally responsible for all obligations under
the Contract.
§ 13.22 The Owner may, without consent of the Contractor, assign the Contract to
an institutional lender providing construction financing for the Project. In
such event, the lender shall assume the Owner’s rights and obligations under the
Contract Documents. The Contractor shall execute all consents reasonably
required to facilitate such assignment. The Contractor shall comply with all
reasonable requests from the Owner’s lender; however, consent or approval must
not require the Contractor to subordinate its lien rights; must not increase the
scope of the Contractor’s obligations under this Contract, must not decrease the
scope of the Contractor’s rights under this Contract and must be consistent with
lending practices typical of institutional lenders for commercial real estate
development in the metropolitan Chicago area.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

43



--------------------------------------------------------------------------------



 



§ 13.3 WRITTEN NOTICE
§ 13.3.1 All notices to be given hereunder shall be in writing, and may be
given, served or made by depositing the same in the United States mail addressed
to the authorized representative (as specified in Section 13.3.2 hereof) of the
party to be notified, postpaid and registered or certified with return receipt
required or by delivering the same in person to the said authorized
representative of such party. Notice deposited in the mail in accordance with
the provisions hereof shall be effective unless otherwise required in the
Agreement from and after the fourth day next following the date postmarked on
the envelope containing such notice, or when actually received, whichever is
earlier. Notice given in any other manner shall be effective only if and when
received by the party to be notified. All notices to be given to the parties
hereto shall be sent to or made at the addresses set forth hereinbelow. By
giving the other parties at least seven (7) days’ written notice thereof, the
parties hereto shall have the right to change their respective addresses and
specify as their respective addresses for the purposes hereof any other address
in the United States of America.

         
.1
  Address of Owner:   John B. Sanfilippo & Son, Inc.
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
  Fax: (847) 593-9608   Email: cnicketta@jbssinc.com
 
       
.2
  Address of Contractor:   McShane Construction Corporation
 
      9550 West Higgins Road, Suite 200
 
      Rosemont, Illinois 60018
 
        Fax: (847) 292-4310 Email: mtritschler@meshane.com
 
       
.3
  Address of Architect:   Heitman Architects
 
      555 Pierce Road, Suite 105
 
      Itasca. Illinois 60143

  Fax: (630) 773-3599   Email: karl@heitmanarchitects.com

Written notice shall be deemed to have been duly served if delivered in person
to the individual or a member of the firm or entity or to an officer of the
corporation for which it was intended, or if delivered at or sent by registered
or certified mail to the last business address known to the party giving notice:
13.3.2 The parties hereby designate and appoint the following persons, whose
addresses are designated in Section 13.3.1 hereof, as their representatives,
respectively, to receive all notice and communications hereunder and, to the
extent of their obligations hereunder, to act for them in all respects:

     
.1
  For Owner:
 
  Chuck Nicketta
 
  Vice President of Manufacturing
 
   
.2
  For Contractor:
 
  Mark Tritschler
 
  Executive President
 
   
.3
  For Architect:
 
  Karl Heitman
 
  President

§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.
 
AIA Document A201™—1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

44



--------------------------------------------------------------------------------



 



§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect and Owner timely notice of when and where tests and
inspections are to be made so that the Architect and Owner may be present for
such procedures. The Owner shall bear costs of tests, inspections or approvals
which not become requirements until after bids are received or negotiations
concluded. The Architect, Owner, and Contractor shall be afforded a reasonable
opportunity to attend, observe, and witness all inspections and tests of the
Work. The Architect or Owner may at any time request and receive from Contractor
satisfactory evidence that materials, supplies, or equipment are in conformance
with the Contract Documents. The conduct of any inspection or test and the
receipt of any approval shall not operate to relieve the Contractor from its
obligations under the Contract Documents unless specifically so stated by Owner
in writing.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect and Owner of
when and where tests and inspections are to be made so that the Architect and
Owner may be present for such procedures. Such costs, except as provided in
Section 13.5.3, shall be at the Owner’s expense.
§ 13.5.3 If such procedures for testing, inspection or approval under
Sections 13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply
with requirements established by the Contract Documents, or reveal faulty or
otherwise defective Work, or if the necessity of any such testing, inspection or
approval procedures arises out of the fault, neglect or omission of Contractor,
the Contractor shall bear all costs of such testing, inspection, and approval
procedures and all other costs made necessary by Contractor’s failures,
including, without limitation, those costs of repeated and additional procedures
and compensation for the Architect’s services and consultant fees and expenses.
Such costs shall be paid by Contractor within thirty (30) days receipt of
invoice from Owner with supporting data attached all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect’s services and expenses shall be at the Contractor’s expense.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
§13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
§13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.6 INTEREST
§ 13.6.1 Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the prime rate plus 2% announced as
charged by the Citibank, N.A., New York, New York, to its best large commercial
borrowers for ninety (90) days unsecured loans while said amount is unpaid;
provided, however, that amounts controverted in good faith shall not bear
interest until and unless determined in the first instance to be due by the
Architect (if the matter is referred to the Architect for initial decision) as
provide under Article 4 hereof. In no event shall any interest be due and
payable by Owner to Contractor, any Subcontractor or any other party on any of
the sums properly retained by Owner pursuant to any of the terms or provisions
of any of the Contract Documents.at the legal rate prevailing from time to time
at the place where the Project is located.
§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
§ 13.7.1 As between the Owner and Contractor:

     
.1
  Before Substantial Completion. As to acts or failures to act occurring prior
to the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged

 
AIA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected By
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

45



--------------------------------------------------------------------------------



 



     
 
  cause of action shall be deemed to have accrued in any and all events not
later than such date of Substantial Completion;
 
   
.2
  Between Substantial Completion and Final Certificate for Payment. As to acts
or failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Certificate for Payment; and
 
   
.3
  After Final Certificate for Payment. As to acts or failures to act occurring
after the relevant date of issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of any act or failure to act by the Contractor pursuant to any Warranty
provided under Section 3.5, the date of any correction of the Work or failure to
correct the Work by the Contractor under Section 12.2, or the date of actual
commission of any other act or failure to perform any duty or obligation by the
Contractor or Owner, whichever occurs last.

13.8 VALUE ENGINEERING
13.8.1 Contractor agrees to make periodic review of design documents, as
furnished to Contractor by Owner or Owner’s consultant(s), and to advise Owner
if design details, concepts, or scope of Work have materially changed the
Estimated Contract Sum or the schedule prior to completion of Contract
Documents. If such material change in the design documents occurs, the
Contractor, in addition to promptly notifying the Owner of the nature of such
time and cost change, shall promptly participate in value engineering meetings
with Owner and Owner’s consultant(s) to review, refine, and rework the design
documents to bring the Work back to the time and cost stated in the Agreement.
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

     
.1
  issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;
 
   
.2
  an act of government, such as a declaration of national emergency making
material unavailable or which requires all Work to be stopped;
 
   
.3
  because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment (without cause) within the time stated in the Contract Documents; or
 
   
.4
  the Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed and
for proven loss with respect to materials, equipment, tools, and construction
equipment and machinery, including reasonable overhead, profit and damages.
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional
 
AlA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

46



--------------------------------------------------------------------------------



 



days’ written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
14.1.5 The Owner shall not be responsible for damages for loss of anticipated
profits on Work not performed on account of any termination described in
Sections 14.1.1, 14.1.2, 14.1.3 and 14.1.4.
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor:

     
.1
  persistently or repeatedlyrRefuses or fails to supply enough property skilled
workers or proper materials and/or equipment;
 
   
.2
  fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;
 
   
.3
  persistently disregards laws, ordinances, or rules, regulations or orders of a
public authority having jurisdiction; or
 
   
.4
  disregards the instructions of Architect or Owner (when such instructions are
based on the requirements of the Contract Documents);
 
   
.5
  is adjudged a bankrupt or insolvent, or makes a general assignment for the
benefit of Contractor’s creditors, or a trustee or receiver is appointed for
Contractor or for any of its property, or files a petition to take advantage of
any debtor’s act, or to reorganise under bankruptcy or similar laws or;
 
   
.6
  otherwise is guilty of substantial breach of a provision of the Contract
Documents.

§ 14.2.2 When any of the above reasons exist, the Owner, upon certification by
the Architect that sufficient-cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor’s surety, if any, seven (7) days’ written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:

     
.1
  take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;
 
   
.2
  accept assignment of subcontracts pursuant to Section 5.4; and
 
   
.3
  finish the Work by whatever reasonable method the Owner may deem expedient.
Upon request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.

§14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.
§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.
§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

     
.1
  that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or
 
   
.2
  that an equitable adjustment is made or denied under another provision of the
Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.
 
AIA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

47



--------------------------------------------------------------------------------



 



§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall:

  .1   cease operations as directed by the Owner in the notice;     .2   take
actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and     .3   except for Work directed to be performed
prior to the effective date of termination stated in the notice, terminate all
existing subcontracts and purchase orders and enter into no further subcontracts
and purchase orders.

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work not executed.
 
AIA Document A201™—1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 11:25:47
on 08/18/2005 under Order No. 1000177464_2 which expires on 5/4/2006, and is not
for resale.
User Notes:

48



--------------------------------------------------------------------------------



 



8/18/05
EXHIBIT A
Project Construction Schedule
John B. Sanfilippo & Son, Inc.

                  DESIGN/PERMITING/BIDDING   START   FINISH    
§
  Plant Layout (By Chuck)   May 17th   Done    
§
  Office/Plant Interior (By Heitman)   May 17th   October 1st    
§
  MEP Criteria Plan/Exp (By Chuck)   May 17th   September 15th    
§
  Office Interior (By Heitman)   May 17th   October 1st    
§
  Finish Selections for Interiors   September 1st   November 1st    
§
  Bidding (By McShane)   October 4th   November 1st    
§
  Bid & Award Precast   April 15th   Done    
§
  Bid & Award Mass Grading Contract   May 16th   Done    
§
  Bid & Award Steel   May 16th   Done    
§
  Bid & Award Paving   May 16th   Done    
§
  Bid & Award Roofing, Dock Equipment & Site Utilities   May 16th   August 24th
   
§
  City Approval/Permits — by Owner and McShane as required   In progress   In
progress    
 
       for start dates            

 

*   NOTE: Any delays to permits, this schedule would extend accordingly.

              FALL SITE WORK        
•
  Relocate Power Lines & Transformer (by Owner)   October 1st   October 5th
•
  Rough Grading   September 5th   November 15th
•
  Site Utilities   October 5th   November lst
•
  Site Lighting   September 25th   November lst
•
  Curb   October 10th   November 20th
•
  Stone Base   November 4th   November 11th
•
  Asphalt Binder   November 11th   December 10th

1 of 3



--------------------------------------------------------------------------------



 



8/18/05
EXHIBIT A
EAST ADDITION — DISTRIBUTION
September 5th — April 1st

             
§
  Pre-Construction Kick-Off Meeting w/Subcontractors & City Inspectors  
August 23rd   August 23rd
§
  Site Demo   August 24th   October lst
§
  Site Demo & Grading   September 5th   October 20th
§
  Site Work   September 5th   December 20th
§
  Foundations   September 15th   October 15th
§
  East Wall Shoring   October 3rd   October 19th
§
  East Wall Demo   October 20th   November 3rd
§
  Plumbing Downspouts — Underground   October 2nd   October 26th
§
  Stone Pad- dependent on weather to facilitate precast/steel   October 5th  
October 27th
§
  Precast Deadmen   October 27th   November 8th
§
  Precast Mobilize   November 7th   November 9th
§
  Erect Precast   November 10th   December lst
§
  Struct Steel & Roof Deck   November 15th   December 20th
§
  Roofing   December 5th   January lst
§
  Install overhead doors — No Floors   December lst   December 20th
§
  Slab on Grade — Dependent on shell enclosure & frost   January 15th  
February 18th
§
  Joint Sealant — 65 to 90 day cure required   March 15th   May 18th
§
  MEP’s Overhead and Rough-in   December lst   April lst
§
  Dock Equipment   February 5th   March 15th
§
  MEP’s Trim   March lst   April lst
§
  Temporary Occupancy   April lst   April lst
§
  Punchlist   April lst   May lst

2 of 3



--------------------------------------------------------------------------------



 



8/18/05
EXHIBIT A
SOUTH ADDITION — COOLERS
October 1st — June 1st

                      START   FINISH
§
  Building Demo — Docks & Canopy   October lst   November lst
§
  Foundations   October 15th   November 15th
§
  Plumbing Downspouts — Underground   November 15th   December lst
§
  Deadmen   November 28th   December 9th
§
  Stone Pad   December lst   December 10th
§
  Erect Precast   December lst   January lst
§
  Struct Steel & Roof Deck and Penthouses   December 21st   February 15th
§
  Roofing   February 10th   February 27th
§
  Install overhead doors — No Floors   January 10th   January 20th
§
  Frost Removal   January 20th   February 20th
§
  Cooler Subgrade Vapor barrier & Insulation (Weather Dependent)   February 20th
  March 10th
§
  Slab on Grade — Dependent on shell enclosure & frost   March 15th   April 5th
§
  Cooler Walls & Doors   March 23rd   May 20th
§
  MEP’s Overhead & Rough-in   January 15th   May lst
§
  Dock Equipment   April lst   May lst
§
  Exterior Precast Painting — Temperature Dependent   April 10th   May 10th
§
  MEP’s Trim   May lst   June lst
§
  Temporary Occupancy   June lst   June lst
§
  Punchlist   June lst   July lst
 
           
§
  Site Spring 2006 Completions   April 15th   June 15th
§
  Asphalt Surface Course (H, I — N, I — S)   April 15th   June 15th
§
  Landscaping   April 15th   June 15th
§
  Site Punchlist   April 15th   June 15th

3 of 3



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc.   McShane Construction corp.

              8/18/2005           ITEM DESCRIPTION 347,000 addition   Budget for
Addition & Site     Please Note : Electrical and HVAC allowances Include exst'g
warehouse work - TBD
Site Demolition
  $ 200,000      
MlSC SITEWORK
  $ 50,000      
Pre-Fab Guard [ILLEGIBLE]
  $ 15,000     Allowance
Site clearing Grading stone Fill, Bldg Excav
  $ 1,100,000     incl areas D, E, B, I-North, I -South M and J-2005 Season
LANDSCAPING No Irrigation new or repair costs incl.
  $ 165,000     Allowance - D, B, & J 2005 season- some spring ' 06 no
maintenance included
Landscape Paver retaining wall
  $ 278,000     Area J under review wf opportunity pending on Hospital regional
detention
SITE UTILITIES — Incl storm sewer only+ watermain (No Sanitary)
  $ 515,000     incl areas D, E, B, J, I - North, I - South and H 2005 paving
season
Spoil Removal of Sewer spoils 9500 cy
  $ 140,000      
Site Concrete curbs
  $ 155,000     incl areas D, E, B, I - North, I - South and H 2005 season
Excludes: protective Coat or Joint Sealant
ASPHALT STONE BASE & Geotech fabric
  $ 838,307     " " " " 2005 paving season
CONCRETE revised w/ FF35 FL25 Floor finish tolerance
  $ 2,520,000     Incl rebars in slab & 4" styrofoam insul in cooler slabs &
concrete stairs on grade
[ILLEGIBLE] FLOOR SEALER — new addition
  $ 65,000      
Scaffold/shoring East expansion wall
  $ 80,000      
PRECAST WALLS — based on standard dock design w/[ILLEGIBLE]- 0"-wide door opgs
  $ 1,723,000     All new walls :No — Reuse of exst’g.. Also note: includes
plank for shipping office mezzanine
CMU @ Shipping office new add’t
  $ 23,000     Proposed CMU Shipping Office in east addition
CMU Interior walls @ exist’g warehouse
   TBD   scope to be defined
Metal wall Panels above interior CMU at existing warehouse
   TBD   scope to be defined
STEEL
  $ 2,181,697      
MISC METALS
  $ 25,000      
Metal Wall Panels @ new cooler over exist’g wall & Penthouses — doors for
coolers in new addition area only
  $ 400,000     includes (4) 3' x 7' [ILLEGIBLE] cooler doors, (6) 3' x 7' infit
Cooler doors(2) ea Mark IV 8' x 10' only
CARPENTRY
  $ 60,000      
HM DRS, FRAMES & HDWE for new shipping office and new addition misc opgs
  $ 20,000     No exst’g warehouse interior doors or hardware included in this
budget
ROOFING
  $ 1,085,000     Insulation delivery req'd prior to December 15th to site
OVERHEAD METAL CANOPY @ TRUCK DOCKS
  $ 135,000      
SMOKE VENTS&SKYLIGHTS-NIC
   NIC    
JOINT SEALERS — new addition approx 55,000 LF — Product: RS 88 [ILLEGIBLE]
primer
  $ 80,000     Owner may consider MM80 as alternative, need to review for proper
application ADD:$25,000,000
OVERHEAD DOORS manual operated per CN
  $ 82,550     Wayne Dalton TS 150 Rv 14.16 9' x 11' w vision panel wf 2" Brush
Rodent protection
PUNCHED WINDOW OPENINGS
  $ 6,000     Propose Shipping Office openings in new east addition
GLASS ENTRANCES
   NIC    
Interior [ILLEGIBLE]
  $ 80,000     Scope to be defined by Owner
PAINT PRECAST — Exterior side Only
  $ 70,000     does not include repainting existing warehouse exterior
Overhead Crane — allowance includes $ for electrical and structural support
steel for complete system for budget purposes consists of 140’ (70 per side) or
30lb ASCE Crane rail (one runway will be electified)
  $ 60,000     Allowance includes 10 ton (20,000lbs) top running single girder
18' span (approx) 38' lift available
PLASTER/EIFS
   NIC    
TRUCK SCALE
  $ 85,000     Allowance 70'x11' concrete pit application including concrete,
excavation and electrical (all inclusive)
BLINDS -NIC-
   NIC    
DOCK EQUIPMENT Models per Panl Company based on [ILLEGIBLE] (68) dock opgs,
  $ 600,000     Serco VSLW Vertical Levelors (6' -5" wide x 6' long) Trallor
Restraints SL60, WSH Dock Seals & Master Control Panels
PLUMBING — New addition of Downspouts & Overflows Only
  $ 350,000     Does not include existing warehouse work or new office/shipping
office/bradley sink - Including re-routing overflows (pricing TBD)
FIRE SPRINKLER using Exst’g Pump — Current Flow Test still required to
[ILLEGIBLE]
  $ 650,000     Does not include existing warehouse work or new offices
HVAC
  $ 2,500,000     Scope to be defined by Owner, but includes smoke exhaust per
400" travel/exit requirement.
ELECTRIC — Site and Bldg
  $ 1, 500,000     Scope to be defined by Owner
TEMPORARY ELECTRIC
  incl in elec    
FIRE ALARM
  incl in elec    
Refrigeration
  $ 1,500,000     Scope to be defined by Owner
ELEVATOR and Conveying Systems
   NIC   Will provide pricing for Owner if req'd by Governing Authorities
NW ENTRY Remodel
   TBD   Scope to be defined by Owner
Office improvements
   TBD   Scope to be defined by Owner
East Wall Removal & Disposal
  $ 100,000     Including existing floor sawcutting on removal
BLDG Demolition
  $ 400,000     Allowance
PERMIT & GOVERNMENTAL FEES
  $ 100,000     Allowance
Testing & Soil Borings
  $ 75,000     Allowance
COMPACTOR
   NIC    
Winter Cost & Misc. Labor
  $ 100,000     Allowance
Contingency — should remain fixed amount rather than [ILLEGIBLE] %,
  $ 600,000     Allowance
 
           
SUBTOTALS:
  $ 20,712,454      
 
           
GENERAL CONDITIONS
  $ 1,242,747      
SUBTOTAL
  $ 21,955,201      
Fee
  $ 963,320      
Subtotal
  $ 22,918,521      
Builders Risk @ (.009)
  $ 20,000      
Liability Insurance
  $ 259,071      
TOTAL
  $ 23,197,592      





--------------------------------------------------------------------------------



 



EXHIBIT C
Billing Rate Schedule

                  Position   Through 12/31/05   01/01/06 — 12/31/06
Project Executive
    $ 131.00       $ 138.00  
Sr. Project Manager
    115.00       121.00  
Project Manager
    95.00       99.00  
Project Engineer
    74.00       77.00  
Estimator
    74.00       77.00  
Clerical
    42.00       44.00  
Superintendent
    95.00       99.00  
MEP Superintendent
    95.00       99.00  
Asst. Superintendent
    86.00       90.00  
Safety Engineer
    86.00       90.00  

                                      Regular Pay   Overtime Pay   Regular Pay  
Overtime Pay     06/01/05 — 05/31/06   06/01/05 — 05/31/06   06/01/06 — 05/31/07
  06/01/06 — 05/31/07
Carpenter Journeyman
    $ 71.00       $ 95.00       $ 75.00       $ 100.00  
Carpenter Foreman
    80.00       104.00       84.00       109.00  
Laborer Journeyman
    63.00       85.00       66.00       89.00  
Laborer Foreman
    70.00       93.00       73.00       97.00  
Cement Mason Journeyman
    73.00       127.00       77.00       134.00  
Cement Mason Foreman
    81.00       137.00       85.00       144.00  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Specification List
Not Used

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Drawing List

 



--------------------------------------------------------------------------------



 



     
(MCSHANE CONSTRUCTION CORPORATION LOGO) [c98436c9843602.gif]
   
 
  CURRENT DRAWING LIST
 
   
Sanfilippo
  Project # Sanfilippo
1703 N. Randall Rd.
   
Elgin, IL 60123
  Printed on: 8/17/2005

Architectural
as prepared by Heitman Architects, Inc.

                  Number   Rev   Rev Date  
Title
A1.1
    1     6/29/2005   Site Plan
A1.2
    1     6/29/2005   Site Details
A10.1
    1     6/29/2005   Door Schedule
A10.2
    1     6/29/2005   Door Details
A2.0
    1     6/29/2005   Composite Floor Plan
A2.1
    1     6/29/2005   Second Roof Drainage
A2.2
    1     6/29/2005   Enlarged Floor Plan
A2.3
    1     6/29/2005   Enlarged Floor Plan
A2.4
    1     6/29/2005   Enlarged Floor Plan
A2.5
    1     6/29/2005   Enlarged Floor Plan
A2.6
    1     6/29/2005   Enlarged Floor Plan
A2.7
    1     6/29/2005   Enlarged Floor Plan
A4.0
    1     6/29/2005   Roof Plan
A4.1
    1     6/29/2005   Roof Detail
A5.0
    1     6/29/2005   Elevations
A5.1
    1     6/29/2005   Elevations
A6.1
    1     6/29/2005   Wall Sections
A6.2
    1     6/29/2005   Wall Sections
A6.3
    1     6/29/2005   Wall Sections
A7.1
    1     6/29/2005   Exterior Detail
A7.2
    1     6/29/2005   Cooler Details
A8.0
    1     6/29/2005   Stair Plan & Details
D2.0
    1     6/29/2005   Composite Demolition Plan

Civil
as prepared by Patrick Engineering

                 
C-0
    1     6/24/2005   Civil Cover Sheet
C-1
    1     6/24/2005   Key Sheet
C-10
    1     6/24/2005   Area H — Grading & Drainage Plan
C-11
    1     6/24/2005   Area I — North — Grading & Drainage Plan
C-12
    1     6/24/2005   Area I — South — Grading & Drainage Plan
C-13
    1     6/24/2005   Area J — Grading & Drainage Plan
C-14
    1     6/24/2005   Area A — Geometric & Paving Plan
C-15
    1     6/24/2C05   Area B — Geometric & Paving Plan

 



--------------------------------------------------------------------------------



 



                  Number   Rev   Rev Date  
Title
C-16
    1     6/24/2005   Area D — Geometric & Paving Plan
C-17
    1     6/24/2005   Area E — Geometric & Paving Plan
C-18
    1     6/24/2005   Area F — Geometric & Paving Plan
C-19
    1     6/24/2005   Area G — Geometric & Paving Plan
C-2
    1     6/24/2005   Erosion Control Plan
C-20
    1     6/24/2005   Area H — Geometric & Paving Plan
C-21
    1     6/24/2005   Area I — North — Geometric & Paving Plan
C-22
    1     6/24/2005   Area I — South — Geometric & Paving Plan
C-23
    1     6/24/2005   Sitework Details
C-24
    1     6/24/2005   Sitework Details
C-25
    1     6/24/2005   Sitework Specifications
C-26
    1     6/24/2005   Sitework Specifications & Details
C-3
    1     6/24/2005   Existing Topography Plan
C-4
    1     6/24/2005   Area A — Grading & Drainage Plan
C-5
    1     6/24/2005   Area B — Grading & Drainage Plan
C-6
    1     6/24/2005   Area D — Grading & Drainage Plan
C-7
    1     6/24/2005   Area E — Grading & Drainage Plan
C-8
    1     6/24/2005   Area F — Grading & Drainage Plan
C-9
    1     6/24/2005   Area G — Grading & Drainage Plan

Electrical

                 
E-0
    1     6/24/2005   Electrical Cover Sheet
E-1
    1     6/24/2005   Area “A” Lighting Plan
E-10
    1     6/24/2005   Area “E” Lighting Photometrics
E-11
    1     6/24/2005   Area “G” Lighting Photometrics
E-12
    1     6/24/2005   Area “I South” Lighting Photometrics
E-13
    1     6/24/2005   Electrical Details
E-2
    1     6/24/2005   Area “B” Lighting Plan
E-3
    1     6/24/2005   Area “D” Lighting Plan
E-4
    1     6/24/2005   Area “E” Lighting Plan
E-5
    1     6/24/2005   Area “G” Lighting Plan
E-6
    1     6/24/2005   Area “I South” Lighting Plan
E-7
    1     6/24/2005   Area “A” Lighting Photometrics
E-8
    1     6/24/2005   Area “B” Lighting Photometrics
E-9
    1     6/24/2005   Area “D” Lighting Photometrics

Landscape
as prepared by Gary R. Weber Associates, Inc.

                 
1 of 4
    1     6/17/2005   Alternate A
2 of 4
    1     6/17/2005   Alternate B
3 of 4
    1     6/17/2005   Alternate C
4 of 4
    1     6/17/2005   Alternate D

Soil Borings
as prepared by STS Consultants Ltd.

                  [ILLEGIBLE]
 
  0     5/24/2005   Soil Borings

 



--------------------------------------------------------------------------------



 



Structural
as prepared by Heitman Architects, Inc.

                  Number   Rev Rev Date
Title
S1.0
    1     6/29/2005   Foundation Plan
S2.0
    1     6/29/2005   Roof Framing Plan
S2.1
    1     6/29/2005   Partial Framing Plan
S3.0
    1     6/29/2005   Foundation Details
S4.0
    1     6/29/2005   Foundation Details
S5.0
    1     6/29/2005   Floor Framing Details
S6.0
    1     6/29/2005   Roof Framing Details
S7.0
    1     6/29/2005   General Notes

 
9550 W. HIGGINS ROAD, SUITE 200 Rosemont, IL 60018
(847) 292-4300 FAX (847) 292-4310
www.mcshane.com

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Clarifications

 



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Sons, Inc.   8/18/05 Elgin, IL    

EXHIBIT F
Clarifications/Exclusions
By Owner

•   All design documents and criteria   •   Temporary utilities   •   Security  
•   Temporary wall at east warehouse (wall being demolished)   •   Snow removal
  •   Relocation of existing power cable and transformers and electrical
disconnection of light poles   •   Survey; lawn irrigation and repairs   •  
Bonds, letter of credit

Exclusion

•   Parking deck; fencing; furnishings; elevator   •   Off-site work   •  
Process work; racks, conveyor, compactor, etc.   •   Telephone, CRT, security,
low voltage cable and systems   •   Skylight and smoke vents   •   Signage   •  
Floor markings/striping

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Geotechnical

 



--------------------------------------------------------------------------------



 



(STS LOGO) [c98436c9843603.gif]

     
 
  STS Consultants, Ltd.
 
   
(ARROW) [c98436c9843605.gif]
  Subsurface Exploration and Geotechnical Exploration for the Proposed Warehouse
Expansion, Elgin, Illinois
 
   
 
  McShane Construction Corporation
 
  9550 West Higgins Road, Suite 200
 
  Rosemont, IL 60018
 
   
 
  STS Project No. 1-26363-E
 
  May 24, 2005

(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

 



--------------------------------------------------------------------------------



 



(STS LOGO) [c98436c9843603.gif]

         
 
  750 Corporate Woods Parkway    
 
  Vernon Hills, Illinois 60061    
 
  Phone 847-279-2500    
May 24, 2005
  Fax 847-279-2510    
 
       
Mr. Mark Tritschler
       
McShane Construction Corporation
       
9550 West Higgins Road, Suite 200
       
Rosemont, Illinois 60018
       

     
RE:
  Subsurface Exploration and Geotechnical Recommendations for the Proposed
Warehouse Expansion at the Southeast Corner of Randall Road and I-90 in Elgin,
Illinois — STS Project No. 1 -26363-E

Dear Mr. Tritschler:
In accordance with our proposal dated April 18, 2005 and revised May 11, 2005,
STS Consultants, Ltd. (STS) has completed the geotechnical engineering analyses
for the above referenced project. This report presents the results and
recommendations for this site based on the soil and groundwater conditions
encountered in the borings and the proposed land use.
If there are any questions with regard to the information contained in this
report or if we may be of further service to you, please do not hesitate to
contact us.
Respectfully,

     
STS CONSULTANTS, LTD.
   
 
   
/s/ Sara E. Knight
   
 
Sara E. Knight, P.E.
   
Project Engineer
   
 
   
/s/ Ronald P. Palmieri
   
 
Ronald P. Palmieri, P.E.
   
Principal Engineer
   

     
cc:
  Mr. Mark Osman, McShane Construction Corporation

 



--------------------------------------------------------------------------------



 



(STS LOGO) [c98436c9843603.gif]
TABLE OF CONTENTS

                  1.0   Project Overview     1  
 
               
     1.1
      Project Description     1     2.0   Exploration Procedures     2  
 
               
     2.1
      Subsurface Exploration     2  
     2.2
      Laboratory Testing Program     3  
 
                3.0   Exploration Results     4  
 
               
     3.1
      Site Conditions     4  
     3.2
      Soil Conditions     4  
     3.3
      Groundwater Conditions     6  
 
                4.0   Geotechnical Analysis and Recommendations     6  
 
               
     4.1
      Warehouse Expansion     6       4.1.1      Mass Grading and Earthwork    
7       4.1.2      Spread Footing Foundations     8       4.1.2.1   Footing
Foundations on Natural Soils     9       4.1.2.2   Footing Foundations on
Structural Fill     9  
     4.2
      Precast Parking Garage     10  
     4.3
      Slab-on-Grade and Pavement Subgrade     12  
     4.4
      Detention Pond Expansion     13  
 
                5.0   Construction Considerations     13  
 
                6.0   General Qualifications     14  
 
                APPENDIX            

(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

 



--------------------------------------------------------------------------------



 



(STS CONSULTANTS LOGO) [c98436c9843603.gif]
SUBSURFACE EXPLORATION AND GEOTECHNICAL ENGINEERING
RECOMMENDATIONS FOR THE PANASONIC WAREHOUSE EXPANSION
SOUTHEAST CORNER OF RANDALL ROAD AND INTERSTATE I-90
ELGIN, ILLINOIS
1.0 PROJECT OVERVIEW
1.1 Project Description
The project consists of the expansion of the existing warehouse located at the
southeast corner of Randall Road and Interstate I-90 in Elgin, Illinois. It is
our understanding the project will consist of expanding the existing warehouse
by approximately 337,000 square feet to the south and east of the existing
structure. The proposed warehouse addition will be one story, situated on
shallow foundations with a slab-on-grade. Construction of additional on-grade
bituminous concrete parking lots and the expansion of the east detention pond
are also planned. A six-story precast parking garage, in place of an on grade
pavement area, is being considered at the northeast corner of the proposed
warehouse (east of the office building). Proposed finished floor elevations and
columns loads for the proposed parking structure are not known at this time.
The scope of geotechnical exploration of the site consisted of performing 34
soil borings extended to nominal depths of 5 feet to 42.5 feet. The boring
locations were determined and located in the field by STS Consultants, Ltd.
(STS).
The purposes of this report are to describe the site, soil and groundwater
conditions, to analyze and evaluate the data obtained, and to provide
recommendations for the design and construction of the foundations,
slab-on-grade areas and pavement for the warehouse expansion. Recommendations
regarding the construction of the detention pond expansion are also included.

1



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

2.0 EXPLORATION PROCEDURES
2.1 Subsurface Exploration
Thirty-four (34) soil borings were completed for the geotechnical exploration
program. The soil borings were extended to depths of 5 to 42.5 feet below
existing grade. Borings B-1 through B-9 were extended to 5 to 10 feet below
grade and was performed within the proposed parking lots located at the
northwest area of the site. Borings B-10 through B-14 were extended to depths of
30 to 42.5 feet below grade and located within the proposed parking lot/parking
garage area at the northeast corner of the existing warehouse. Borings B-15
through B-19 were performed within the footprint of the proposed warehouse
expansion, on the east side of the structure and extended to a depth of 20 feet
below grade. Borings B-20 through B-24 were extended to a depth of 15 feet below
grade and was located within the warehouse expansion on the south side of the
existing warehouse. Boring 8-25 was extended to 10 and located within the west
parking lot expansion. Borings B-26 through B-32 were extended to depth ranging
from 5 to 10 feet below grade and located within the area of the east parking
lot. The remaining borings, B-33 and B-34 were located in the area of the
proposed detention pond expansion and extended to a depth of 15 feet below
grade.
The locations and depths of the soil borings were determined, based on
discussion with McShane Construction and located in the field by STS. The
locations are shown on the Soil Boring Location Diagram, Figure 1 in the
Appendix. The existing ground surface elevation at each boring location was
surveyed in the field by STS using the existing warehouse floor slab as an
assumed benchmark of 899.5 feet.
The soil borings were performed with a truck-mounted drilling rig using various
cutting bits to advance the boreholes. Samples from the borings were typically
obtained at 2.5 foot intervals to a depth of 15 feet below grade and then at
5-foot intervals to the termination depth of the borings. Representative soil
samples were obtained by means of split barrel and Shelby tube sampling
procedures in general conformance with ASTM Standards D-1586 and D-1587,
respectively. Samples obtained in the field were logged, labeled, sealed and
returned to our Vernon Hills, Illinois laboratory for further examination and
testing.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

2



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

In addition to the above described sampling, in-situ pressuremeter testing was
performed in soil borings B-10 and B-13. Four (4) pressuremeter tests were
performed in each boring from depths of 8.5 feet to 28.5 feet. The purpose of
the in-situ pressuremeter testing is to maximum the safe allowable bearing
pressure for the precast parking garage, if constructed.
During the field operations, the drilling crew maintained a log of the
subsurface conditions including changes in the stratigraphy and observed
groundwater level. The drilling crew made water level observations in the
boreholes both during and upon completion of the drilling and sampling
operations. These readings are indicated at the lower left hand corner on the
boring logs in the Appendix. Upon completion of the drilling operations, the
majority of the boreholes were backfilled with a mixture of bentonite chips and
soil cuttings to prevent groundwater migration which can occur through boreholes
otherwise left open. Soil borings B-10 and B-13 were tremie grouted upon
completion of the drilling operations.
2.2 Laboratory Testing Program
The laboratory testing program consisted of performing visual classification and
moisture content testing on each sample recovered. Hand penetrometer tests were
performed on cohesive soil samples to estimate their unconfined compressive
strengths. In the hand penetrometer test, the unconfined compressive strength of
a cohesive soil is estimated, to a maximum of 7.0 tons per square foot (tsf), by
measuring the resistance of the soil sample to penetration by a small spring
calibrated cylinder.
In conjunction with the laboratory testing program, the soil samples were
visually examined and classified on the basis of texture and plasticity in
accordance with the STS Soil Classification System. The estimated group symbol
included in parentheses following the soil descriptions on the boring logs is in
general conformance with the Unified Soil Classification System which serves as
the basis for the STS Soil Classification System. A brief explanation of the
classification of soil samples is included in the Laboratory Procedures
description page included in the Appendix.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

3



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

The procedures utilized in preparing the final boring logs from the field logs
and laboratory test data are described in the “STS Field and Laboratory
Procedures” attachment. All soil samples recovered in the borings will be
retained on our laboratory for a period of 60 days after which they will be
discarded unless specific instructions as to their disposition are received.
3.0 EXPLORATION RESULTS
3.1 Site Conditions
The site is located at the southeast corner of Interstate I-90 and Randall Road
in Elgin, Illinois. At the time of our subsurface exploration the majority of
the site was occupied by the existing warehouse, 4-story office building and
parking lots. The areas where the soil borings were performed were typically
open areas covered with low vegetation. The soil borings on the south side of
the existing warehouse were performed in the existing concrete loading dock
area.
Based on the Master Grading and Drainage Plan, C203, dated March 5, 1990 and
created by Cowhey Gudmunson Leder, Ltd. the majority of the site originally
ranged in elevation from 877 to 890 feet.
3.2 Soil Conditions
Large variations in soil conditions were encountered at the site. Based on
results of the soil borings completed for this project, the following soil types
have been identified. Various borings encountered clayey topsoil at the ground
surface to depths of 3 inches to 2 feet. Pavement materials were also
encountered at the surface of the borings performed in the existing truck court.
Typically cohesive fill soils, such as silty clay fill, were encountered below
the above mentioned materials. Natural silty clay was typically encountered
below the fill materials. Layers of silty organic clay, clayey silt, silt, fine
to coarse sand, silty sand and sandy clay were also noted in numerous soil
borings. We refer you to the individual soil borings for the soil profile
encountered in each boring.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

4



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

Topsoil — Dark Brown to black topsoil and clayey topsoil was encountered at the
surface of the majority of the borings performed in the grassy areas. The depth
of this layer ranged across the site from 3 inches to 2 feet. In addition,
layers of organic clay were also encountered at various locations. These soils
will be referred to as organic soils throughout this report. The organic soils
typically contained roots, fibers and sand.
Silty Clay Fill — Silty clay fill was predominately encountered below the
pavement and topsoil layers. The silty clay fill was typically brown and was
stiff to hard. The depths of the fill materials encountered ranged across the
site.
Brown to Gray Silty Clay — The majority of the soil borings were terminated in
the clay layer encountered at the site. The silty clay typically encountered in
the soil borings was stiff to hard and ranged from brown to gray in color. This
layer contained trace to little amounts of sand and gravel.
Fine to Medium Sand and Silty Sand — Layers of fine to medium sand and silty
sand were encountered at various depths and thicknesses throughout the soil
borings. The sand was typically loose to medium dense. The soil color ranged
from brown to gray and the sand was moist to saturated, depending on the
location of the water table.
Clayey Silt and Silt — Silt layers ranging from clayey to sandy were encountered
at various depths and various thicknesses in the borings performed at the site.
The silt was typically medium dense and varied in color and moisture.
Numerous variations to the general soil profile were noted. We refer you to the
individual boring logs, attached, for specific information at the boring
locations. It should be noted that the stratification lines indicated on the
boring logs were selected on the basis of laboratory tests, field logs and
visual observations of the recovered soil samples. Therefore, the stratification
lines that occur on the boring logs are, in some cases, estimated; in-situ, the
transition between soil types in both the horizontal and vertical directions may
be gradual.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

5



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

3.3 Groundwater Conditions
At the time of field exploration, the majority of the borings performed to a
depth of 10 feet or less were dry both during and after the drilling operations.
The majority of the borings extended below 10 feet encountered groundwater from
depths of 7.5 to 15 feet below grade.
We estimate the long-term groundwater level to be between elevations 874 to 879
feet at the time the borings were performed. Where silt and sand seams are
underlain by silty clay, a perched water table in the cohesionless layers can
exist during and after periods of precipitation. The perched and long-term
groundwater levels are subject to change due to seasonal variations, including
precipitation, evaporation and surface run-off.
4.0 GEOTECHNICAL ANALYSIS AND RECOMMENDATIONS
4.1 Warehouse Expansion
The soil borings performed in the footprint of the proposed warehouse expansion,
B-15 through B-24, encountered a variety of soil conditions. Based on the fill
materials encountered in the soil borings, the existing fill does not appear to
have been placed in a controlled manner in the area east of the existing
warehouses. Care should be exercised to avoid undermining the existing warehouse
footings and floor slabs. Confinement of below grade walls should be maintained
if loads are placed on the warehouse slab-on-grade within 10 feet of the
existing exterior wall. We understand the areas on the south side of the
building, currently occupied by the loading dock area will be raised 4 to 5 feet
above existing grade to match the existing finished floor.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

6



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

     4.1.1 Mass Grading and Earthwork
Based on the size of the proposed warehouse expansion and the soils encountered
east of the warehouse, it may be more economical to prepare the east warehouse
expansion building pad by mass grading and filling, versus over excavating for
foundations and localized over excavation in the slab-on-grade area where
topsoil is encountered. To prepare the warehouse building pad area for
construction of foundations and the slab on grade, all organic soils including
clayey topsoil, organic clay, vegetation and any other objectionable material
including uncontrolled clay fill should be removed and the subgrade observed by
a representative of STS Consultants, Ltd. Unsuitable soils were encountered 2 to
7.5 feet below existing grade.
We understand that the existing concrete for the truck court area (south
warehouse expansion) is planned for removal and recycled to be used as fill.
Once the concrete slab is removed, the underlying aggregate base course should
be recompacted to at least 95% of the maximum laboratory dry density prior to
placement of engineered fill.
As an aid in locating unsuitable subgrade soils for slab-on-grade support, the
stripped surface (removal of topsoil) should be proofrolled. In the proofrolling
procedure, the stripped surface consisting primarily of clayey soils is rolled
with the heaviest piece of high-tire-pressure equipment available on the site,
such as a heavily loaded tandem axle dump truck having a minimum gross weight of
25 tons. Where cohesionless soils are encountered, a minimum 10-ton vibratory
drum roller should be used. Clayey silts, sandy silts and silt materials are
highly susceptible to disturbance. We recommend exposed silt materials be
avoided during proofrolling and observed visually by our geotechnical engineer.
A minimum of two coverages of the proofrolling vehicle, in perpendicular
directions, is recommended. The proofrolling should be performed under the
observation of a representative of the geotechnical engineer. Soils which
exhibit instability or excessive deflection beneath the proofrolling vehicle
should be removed and the proofrolling continued until all such soils have been
located and removed.
Where new fill is required to reach the design foundation and floor slab
elevations, we recommend that an approved inorganic material be utilized as
structural fill. This material could consist of excavated on-site silty clay
(natural or fill) or fine to coarse sand, which is free of
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

7



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

organic matter, topsoil, and debris from the pond excavation or imported, well
graded granular materials, such as IDOT Grade CA-6. We do not recommend reuse of
the site silt materials as structural fill for building pads and pavement areas.
The silt materials may be reused for landscaped areas, if any.
New fill should be placed in maximum 9-inch loose lifts and compacted to a
minimum of 95% of the maximum dry density obtained in accordance with ASTM D
1557, modified Proctor method for building pad areas. Moisture contents should
be maintained within ±3 points of optimum moisture during placement and
compaction.
The completed top of the building pad should extend outward laterally from the
proposed perimeter building footings by a minimum of 10 feet in order to provide
for proper compaction below the foundations and floor slabs, if mass grading is
performed.
For local over excavation of the footings and floor slabs, we recommend two feet
laterally outside the perimeter plus one foot for every vertical foot of fill
removed be removed and replaced.
     4.1.2 Spread Footing Foundations
Based on the subsurface exploration results, we recommend a shallow foundation
system be used to support the proposed warehouse addition. The use of footing
type foundations supported on the natural very stiff to hard silty clay or
medium dense clayey silt, silt and sand or engineered fill placed and compacted
to at least 95% of the maximum laboratory dry density is recommended. Specific
allowable bearing capacity recommendations are provided in the following
sections.
To provide adequate frost protection, we recommend that all perimeter footing
foundations in non-heated areas be situated at a minimum depth of 4 feet below
final outside grade while the perimeter footings in heated areas should be
situated at a minimum depth of 3.5 feet below final outside grade. Also, in
order to avoid disproportionately small footing sizes, we recommend that all
continuous footings have a minimum width of 1.5 feet and that all isolated
column footings have a minimum lateral dimension of 2.5 feet.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

8



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

     4.1.2.1 Footing Foundations on Natural Soils
For footing foundations situated within the natural, very stiff to hard silty
clay layers or medium dense sands and silts typically encountered below the
surficial fill materials, we recommend a maximum net allowable design soil
bearing pressure of 3,000 pounds per square foot (psf). The net allowable soil
bearing pressure refers to that pressure which may be transmitted to the
foundation soils in excess of the final minimum surrounding overburden pressure.
A working mat of 4 inches of lean concrete should be placed where silt is
encountered at the base of the foundation excavation to avoid disturbance of the
material.
Total settlement of footing foundations for the warehouse expansion, situated in
the recommended bearing strata described above, is estimated to be approximately
½ to 1 inch with typical differential settlements on the order of ½ of the total
settlement.
     4.1.2.2 Footing Foundations on Structural Fill
Foundations may be supported on new properly compacted silty clay or sand fill
as described above. We do not recommend the site clayey silt and silt materials
be used as structural fill for foundations, slab-on-grade or pavement areas. For
spread footings foundations supported on existing or new silty clay or sand fill
materials which are free of topsoil or organic material and properly compacted,
we recommend a maximum net allowable soil bearing pressure of 3,000 psf. The net
allowable soil bearing pressure refers to that pressure which may be transmitted
to the foundation soils in excess of the final minimum surrounding overburden
pressure. Careful observation and testing by our geotechnical engineer or field
technician of the prepared foundation soils is strongly recommended during
construction.
Total settlement of footing foundations, situated in the recommended bearing
strata described above, is estimated to be less than 1 inch with typical
differential settlements on the order of ½ of the total settlement.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

9



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

4.2 Precast Parking Garage
It is our understanding that a 6-story, precast parking garage is being
considered as an alternative to an on grade parking lot expansion at the
northeast corner of the existing warehouse, directly east of the existing
4-story office building. Soil borings B-10 through B-14 were performed within
the proposed footprint of this structure. Unsuitable soils for support of the
proposed building foundations were encountered to typical depths of 7.5 to 10.5
feet below grade. If the building is to be situated on shallow foundations and a
slab-on-grade, we recommend all existing fill and organic materials be removed
below the footings and replaced with structural fill per the recommendations
provided in the Warehouse Expansion section of this report. The recommendations
for the spread footings situated on structural fill are also provided in the
Warehouse Expansion section.
     4.2.1 Drilled Caisson Design and Construction
Alternatively, the proposed structure may be situated on drilled caissons. For
the Parking Garage, we recommend drilled straight shaft or belled caissons
extended to the natural, low moisture content stiff to very stiff silty clay
encountered at 13.5 to 15 feet below grade. Granular layers were encountered in
borings B-11, B-13 and B-14. A temporary liner will be required through the
granular layers during caisson installation. Based on our geotechnical
evaluation and the in-situ pressuremeter testing, we recommend a maximum net
allowable bearing pressure of 10,000 pounds per square foot (psf) for caissons
supported on the above recommended bearing layer. The maximum net allowable soil
bearing pressure is that pressure which may be transmitted to the foundation
soils in excess of the final minimum surrounding overburden pressure.
The base of the caissons may be belled as required to achieve the required
bearing area. Bells should be formed within day soils to provide stability
during belling operations.
Based on estimated loads for the Parking Garage and the consistency of the soils
encountered, we estimate a maximum settlement on the order of 1 inch for caisson
foundations supported on the above mentioned layer. Maximum differential
settlements are typically a maximum of ½ of
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

10



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

the total settlement for equal loads. It should be noted that these settlement
values are for soil compression only and that elastic compression of the caisson
concrete should be added to these values.
A minimum caisson shaft diameter of 2.5 feet is recommended. Either belled or
straight shaft caissons may be utilized. If belled, the caisson bell should have
a base angle of at least 60 degrees (from horizontal) and the bell diameter
should not exceed 3 times the shaft diameter. Caisson concrete may be placed by
the free fall method into the clean and dry shaft excavations as long as
concrete does not hit the sides of the shaft or the rebar cage during placement.
Concrete slump should be in the range of 5 to 7 inches.
Depending on the working grade for caisson construction, it may be necessary to
temporarily case through the existing fill and cohesionless materials to depths
typically on the order of 10 to 15 feet below grade. The temporary casing should
be sealed a minimum 2 feet into the underlying natural clay to seal off the
upper potentially unstable soils. The bells of the caissons should be extended
below this casing.
Because a caisson technician will not be lowered into the excavation to observe
the base of the caisson excavation directly due to safety concerns, we recommend
to oversize the bell area by 15% or 1 foot, whichever is smaller, to provide
some excess bearing area so that any excess spoil not removed by mechanical
cleanup can be backbladed beyond the design bearing area. Alternatively, if it
proves more economical, an explosion proof camera could be lowered into the bell
after final cleanup to verify that the bell is suitably free of loose material
and the oversize eliminated.
We recommend that the STS geotechnical engineer of record or his/her appointed
representative be present during all phases of caisson construction to observe
that the excavations have reached a suitable bearing stratum as recommended in
this report.
The caisson design and construction procedures should be reviewed with the
contractor selected for this work prior to the start of construction. If you
wish, we would be pleased to review the plans and specifications for the
foundation work once they are prepared so that we
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

11



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

may have the opportunity to comment on the effects of the soil and groundwater
conditions on the construction.
4.3 Slab-on-Grade and Pavement Subgrade
The subgrade in slab-on-grade and pavement areas should be prepared per the
recommendations provided in the Warehouse Expansion section of this report.
Prior to an aggregate base course all vegetation and other unsuitable materials,
such as topsoil materials and other organic deposits, should be stripped and the
subgrade should be observed by a representative of STS Consultants, Ltd.
Proofrolling should be performed after unsuitable soil removal and before
filling to locate near-surface soft or unsuitable soils that may require
improvement or removal. The proofrolling procedures are provided in the
Warehouse Expansion section of this report. Proofrolling should be observed by a
representative of the geotechnical engineer.
Where new fill is required to reach the design subgrade elevations, we recommend
that an approved inorganic material be utilized. This material could consist of
excavated on-site silty clay or sand, which is free of organic matter, topsoil,
and debris. Fill material used in pavement subgrades should be a low frost
susceptible material, such as the site silty clay. (Soils that are primarily
silty may be frost-heave susceptible). New fill should be placed in maximum
9-inch loose lifts and compacted to a minimum of 90% of the maximum dry density
obtained in accordance with ASTM D 1557, modified Proctor method. Where pavement
areas are to be utilized by heavy trucks, such as delivery or refuse pickup, or
where the fill exceeds a 5 foot thickness, the fill should be compacted to a
minimum of 95% of the dry density referenced above. For landscaped areas, the
fill should be compacted to a minimum 85% of the dry density referenced above.
Moisture contents should be maintained within ±3 points of optimum moisture
during placement and compaction.
Design of rigid pavements and concrete floor slabs-on-grade may be based on an
estimated subgrade modulus value of 100 pci for a natural or properly compacted
site silty clay subgrade. An estimated California Bearing Ratio (C.B.R.) of 3
can be used in design of a flexible pavement section for a properly prepared
silty clay subgrade. Pavement subgrades should be sloped to
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

12



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

drain. Where primarily cohesive materials are encountered, we recommend finger
drains be provided at the catch basins, so that water does not accumulate
beneath the pavement. Appropriate drainage outlets should be provided at catch
basins for this purpose. Beneath slab-on-grade areas, a minimum of 6 inches of
granular base course material is recommended to facilitate fine grading and
provide a capillary cut-off.
Floor slabs should be isolated from foundations and other penetrations to permit
relative displacement without cracking. Slabs should also be provided with
adequate reinforcement and joint spacing to control slab cracking. If moisture
migration through the slab is a concern, a vapor barrier should be utilized.
Care should be exercised when determining proper concrete mix and procedure in
order to avoid slab curling.
4.4 Detention Pond Expansion
It is our understanding the existing detention pond located at the east side of
the property will be expanded to the north. The soils encountered within the
pond area are relatively impermeable silty clays to a depth of 9 to 10 feet
below grade. To this depth, the soils should perform adequately in the side
slopes of the basins. Silt and clayey silt was encountered below the silty clay
layer to the termination depth of the borings, 15 feet. Where silt is
encountered along the side slopes or at the bottom of the detention pond, we
recommend a minimum 3-foot, compacted clay layer be used to protect the slopes
and the bottom from erosion and uplift. We recommend that 3:1 (H:V) slope or
flatter side slopes be used in order to maintain long-term stability of the
slopes. Above the normal water level, the slopes should be vegetated to control
erosion.
5.0 CONSTRUCTION CONSIDERATIONS
Based on the results of our exploration, some seepage may develop from the sand
and silt layers, or accumulated precipitation; this water should be handled with
typical sump pit and pump procedures. Excavations performed in the Spring and
early Summer may encounter higher groundwater conditions than excavations
performed during drier seasons.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

13



--------------------------------------------------------------------------------



 



     
McShane Construction Corporation
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]
STS Project No. 26363-E
   
May 24, 2005
   

Accumulations of surface runoff or groundwater should not be allowed to remain
within excavations. Concrete or fill material should not be placed on disturbed
soils or in excavations containing standing water or on subgrade soil that is
frozen. A representative of STS should be present during construction to check
that the soil conditions are as anticipated and that the work is being performed
in accordance with the recommendations and the design plans and specifications.
All excavations that extend greater than 5 feet in depth should be made in
accordance with OSHA regulations with properly sloped or braced sides to prevent
excavation instability. Excavation safety is the responsibility of the
contractor; however, we recommend that excavation sides be sloped at 1.5H:1 V or
flatter above the water table for this purpose. Some of the excavations required
to remove unsuitable soils from within building footprint areas may be
relatively deep. Stockpiles of material or equipment should not be placed near
the top of excavation slopes.
6.0 GENERAL QUALIFICATIONS
General Qualifications applicable to subsurface exploration, earthwork,
construction and the recommendations contained in this report are a part of this
report and are attached.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

14



--------------------------------------------------------------------------------



 



(STS CONSULTANTS LOGO) [c98436c9843603.gif]
APPENDIX

             
 
    1.     General Qualifications
 
    2.     Soil Boring Location Diagram
 
    3.     Boring Logs
 
    4.     Pressuremeter Results
 
    5.     General Notes
 
    6.     STS Soil Classification System
 
    7.     Field and Laboratory Procedures
 
    8.     Standard Boring Log Procedures

 



--------------------------------------------------------------------------------



 



 

     
STS General Qualifications
  (STS CONSULTANTS LOGO) [c98436c9843603.gif]

 
UNDERGROUND ENGINEERING
This report has been prepared in general accordance with normally accepted
geotechnical engineering practices to aid in the evaluation of this site and to
assist our Client in the design of this project. We have prepared this report
for the purpose intended by our Client, and reliance on its contents by anyone
other than our Client is done at the sole risk of the user. No other warranty,
either expressed or implied, is made. The scope is limited to the specific
project and location described herein, and our description of the project
represents our understanding of the significant aspects relevant to the
geotechnical characteristics. In the event that any changes in the design or
location of the facilities as outlined in this report are planned, we should be
informed so that the changes can be reviewed and the conclusions of this report
modified as necessary in writing by the geotechnical engineer. As a check, we
recommend that we be authorized to review the project plans and specifications
to confirm that the recommendations contained in this report have been
interpreted in accordance with our intent. Without this review, we will not be
responsible for the misinterpretation of our data, our analysis, and/or our
recommendations, nor how these are incorporated into the final design.
The analysis and recommendations submitted in this report are based on the data
obtained from the soil borings performed at the locations indicated on the
location diagram and from the information discussed in this report. This report
does not reflect any variations which may occur between the borings. In the
performance of subsurface explorations, specific information is obtained at
specific locations at specific times. However, it is a well-known fact that
variations in soil and rock conditions exist on most sites between boring
locations and that seasonal and annual fluctuations in groundwater levels will
likely occur. The nature and extent of variations may not become evident until
the course of construction. If variations then appear evident, it will be
necessary for a re-evaluation of the recommendations contained in this report
after performing on-site observations during the construction period and noting
the characteristics of the variations.
The geotechnical engineer of record is the professional engineer who authored
the geotechnical report. It is recommended that all construction operations
dealing with earthwork and foundations be observed by the geotechnical engineer
of record or the geotechnical engineer’s appointed representative to confirm
that the design requirements are fulfilled in the actual construction. For some
projects, this may be required by the governing building code.
The scope of services for this project does not include either specifically or
by implication any environmental or biological (e.g., mold, fungi, bacteria,
viruses, and the byproducts of such organisms) assessment of the site, or
identification of or prevention of pollutants, hazardous materials or
conditions. Other studies beyond the scope of this project would be required to
evaluate the potential of such contamination or pollution.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843606.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843607.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843608.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843609.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843610.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843611.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843612.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843613.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843614.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843615.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843616.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843617.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843618.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843619.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843620.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843621.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843622.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843623.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843624.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843625.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843626.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843627.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843628.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843629.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843630.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843631.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843632.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843633.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843634.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843635.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843636.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843637.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843638.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843639.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843640.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843641.gif]

 



--------------------------------------------------------------------------------



 



     
PROJECT NAME:
  Panasonic
STS JOB NUMBER:
  26363-E
OPERATOR:
  Seiler
DATE:
  05/14/05

PRESSUREMETER TEST RESULTS

                                                                      BORING  
DEPTH   Po   Pf   Pt   Ed   E+             NUMBER   (ft)   (tsf)   (tsf)   (tsf)
  (tsf)   (tsf)   Ed/E+   Ed/Pt   Pt/Pf  
10
  11.0-13.5     0.8       3.0       5.5       47       111       0.42       8.5
      1.8  
 
  13.5-16.0     1.5       12.0       24.2       226       768       0.29      
9.3       2.0  
 
  18.5-21.0     2.0       10.0       20.3       162       523       0.31      
8.0       2.0  
 
  23.5-26.0     2.0       16.0       33.1       311       788       0.39      
9.4       2.1  
 
                                                                   
13
  8.5-11.0     0.8       3.5       7.3       57       134       0.43       7.8  
    2.1  
 
  13.5-16.0     2.0       11.0       24.5       157       385       0.41      
6.4       2.2  
 
  21.0-23.5     2.0       12.0       24.9       278       700       0.40      
11.2       2.1  
 
  26.0-28.5     2.5       10.0       21.9       194       542       0.36      
8.9       2.2  
 
                                                                   
 
                              AVERAGE             0.38       8.7       2.1  

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No. 10
   
Test Depth: 11.0-13.5 Feet
   

(GRAPH) [c98436c9843643.gif]

 



--------------------------------------------------------------------------------



 



     
STS Consultants, Ltd.
  Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E
   
Boring No.: 10
   
Test Depth: 11.0-13.5 Feet
   
 
   
Water Correction: 0.56
   

                                                                               
                                              Corrected   Corrected        
Pressure   Inertia   Corrected   30 Sec.   60 Sec.           30 Sec.   60 Sec.  
Incremental     Readings   Correction   Pressure   Volume   Volume   Creep  
Volume   Volume   Modulus No.   (bars)   (bars)   (tsf)   (cc)   (cc)   (cc)  
(cc)   (cc)   (tsf)
1
    0.00       0.26       0.3       40       70       30       39.5       69.5  
       
2
    0.25       0.39       0.4       107       110       3       106.4      
109.4       5  
3
    0.75       0.49       0.9       145       145       0       144.2      
144.2       21  
4
    1.50       0.56       1.6       175       175       0       173.8      
173.8       44  
5
    2.25       0.63       2.3       205       205       0       203.4      
203.4       46  
6
    3.00       0.70       3.0       235       235       0       233.1      
233.1       48  
7
    1.00       0.65       1.0       210       210       0       209.1      
209.1       170  
8
    2.00       0.68       2.0       225       225       0       223.6      
223.6       139  
9
    3.00       0.73       3.0       250       250       0       248.1      
248.1       83  
10
    3.75       0.82       3.7       290       295       5       287.8      
292.8       33  
11
    4.50       0.93       4.3       350       360       10       347.6      
357.6       23  
12
    5.25       1.06       5.0       410       440       30       407.4      
437.4       20  
13
    5.75       1.26       5.3       520       580       60       517.2      
577.2       6    
 
  Ed=     47     TSF     E+=       111     TSF   Pt=     5.5     TSF

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No. 10
   
Test Depth: 13.5-16.0 Feet
   

(GRAPH) [c98436c9843644.gif]

 



--------------------------------------------------------------------------------



 



     
STS Consultants, Ltd.
  Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E
   
Boring No.: 10
   
Test Depth: 13.5-16.0 Feet
   
 
   
Water Correction: 0.64
   

                                                                               
                                              Corrected   Corrected        
Pressure   Inertia   Corrected   30 Sec.   60 Sec.           30 Sec.   60 Sec.  
Incremental     Readings   Correction   Pressure   Volume   Volume   Creep  
Volume   Volume   Modulus No.   (bars)   (bars)   (tsf)   (cc)   (cc)   (cc)  
(cc)   (cc)   (tsf)
1
    0.00       0.36       0.3       96       100       4       95.5       99.5  
       
2
    0.25       0.43       0.5       120       123       3       119.4      
122.4       14  
3
    0.75       0.49       0.9       145       145       0       144.1      
144.1       38  
4
    1.50       0.54       1.7       165       165       0       163.7      
163.7       68  
5
    2.50       0.60       2.7       190       190       0       188.3      
188.3       76  
6
    3.50       0.64       3.7       207       207       0       204.8      
204.8       118  
7
    5.00       0.68       5.2       225       225       0       222.3      
222.3       174  
8
    6.50       0.72       6.7       243       243       0       239.8      
239.8       178  
9
    2.50       0.69       2.6       230       230       0       228.3      
228.3       740  
10
    4.50       0.71       4.6       240       240       0       237.5      
237.5       461  
11
    6.50       0.73       6.7       252       252       0       248.8      
248.8       377  
12
    8.00       0.76       8.2       265       265       0       261.4      
261.4       257  
13
    9.50       0.79       9.8       280       280       0       276.0      
276.0       225  
14
    11.00       0.82       11.3       295       295       0       290.6      
290.6       228  
15
    7.00       0.81       7.1       290       290       0       286.7      
286.7       2298  
16
    9.00       0.82       9.2       297       297       0       293.1      
293.1       706  
17
    11.00       0.83       11.3       303       303       0       298.6      
298.6       831  
18
    12.50       0.86       12.8       317       320       3       312.3      
315.3       206  
19
    14.00       0.90       14.4       335       340       5       330.0      
335.0       178  
20
    15.50       0.97       15.8       370       380       10       364.8      
374.8       89    
 
  Ed=     226     TSF     E+=       768     TSF   Pt=     24.2     TSF

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No. 10
   
Test Depth: 18.5-21.0 Feet
   

(GRAPH) [c98436c9843645.gif]

 



--------------------------------------------------------------------------------



 



     
STS Consultants, Ltd.
  Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E
   
Boring No.: 10
   
Test Depth: 18.5-21.0 Feet
   
 
   
Water Correction: 0.79
   

                                                                               
                                              Corrected   Corrected        
Pressure   Inertia   Corrected   30 Sec.   60 Sec.           30 Sec.   60 Sec.  
Incremental     Readings   Correction   Pressure   Volume   Volume   Creep  
Volume   Volume   Modulus No.   (bars)   (bars)   (tsf)   (cc)   (cc)   (cc)  
(cc)   (cc)   (tsf)
1
    0.00       0.06       0.8       18       20       2       17.2       19.2  
       
2
    0.25       0.14       0.9       52       55       3       51.1       54.1  
    7  
3
    0.75       0.21       1.4       85       87       2       83.9       85.9  
    23  
4
    1.50       0.29       2.1       130       130       0       128.5      
128.5       28  
5
    2.50       0.34       3.1       165       165       0       163.1      
163.1       52  
6
    3.50       0.38       4.1       190       190       0       187.7      
187.7       77  
7
    4.50       0.41       5.1       215       215       0       212.3      
212.3       80  
8
    5.50       0.44       6.1       240       240       0       237.0      
237.0       83  
9
    1.50       0.42       2.0       223       223       0       221.6      
221.6       550  
10
    3.50       0.44       4.0       238       238       0       235.7      
235.7       298  
11
    5.50       0.47       6.1       258       258       0       255.0      
255.0       222  
12
    7.00       0.49       7.6       280       280       0       276.5      
276.5       152  
13
    8.50       0.52       9.2       300       300       0       296.1      
296.1       172  
14
    4.50       0.51       5.0       295       295       0       292.3      
292.3       2437  
15
    6.50       0.53       7.1       310       310       0       306.7      
306.7       321  
16
    8.50       0.54       9.1       317       317       0       313.1      
313.1       725  
17
    10.00       0.56       10.7       338       338       0       333.8      
333.8       171  
18
    11.50       0.59       12.2       362       365       3       357.4      
360.4       135  
19
    13.00       0.64       13.7       400       405       5       395.1      
400.1       93  
20
    14.50       0.70       15.2       450       460       10       444.9      
454.9       70    
 
  Ed=     162     TSF     E+=       523     TSF   Pt=     20.3     TSF

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No. 10
   
Test Depth: 23.5-26.0 Feet
   

(GRAPH) [c98436c9843646.gif]

 



--------------------------------------------------------------------------------



 



     
STS Consultants, Ltd.
  Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E
   
Boring No.: 10
   
Test Depth: 23.5-26.0 Feet
   
 
   
Water Correction: 0.94
   

                                                                               
                                              Corrected   Corrected        
Pressure   Inertia   Corrected   30 Sec.   60 Sec.           30 Sec,   60 Sec.  
Incremental     Readings   Correction   Pressure   Volume   Volume   Creep  
Volume   Volume   Modulus No.   (bars)   (bars)   (tsf)   (cc)   (cc)   (cc)  
(cc)   (cc)   (tsf)
1
    0.00       0.06       0.9       18       20       2       17.1       19.1  
       
2
    0.25       0.12       1.1       42       47       5       41.0       46.0  
    11  
3
    0.75       0.24       1.5       92       105       13       90.8       103.8
      11  
4
    1.50       0.30       2.2       138       138       0       136.5      
136.5       39  
5
    2.50       0.33       3.2       160       160       0       158.0      
158.0       85  
6
    4,00       0.36       4.8       180       180       0       177.4      
177.4       148  
7
    5.50       0.39       6.3       195       195       0       191.9      
191.9       204  
8
    7.00       0.41       7.9       210       210       0       206.4      
206.4       207  
9
    3.00       0.40       3.7       203       203       0       200.8      
200.8       1456  
10
    5.00       0.41       5.8       210       210       0       207.1      
207.1       654  
11
    7.00       0.41       7.9       217       217       0       213.5      
213.5       646  
12
    8.50       0.43       9.4       230       230       0       226.1      
226.1       247  
13
    10.00       0.44       11.0       240       240       0       235.7      
235.7       328  
14
    12.00       0.46       13.0       255       255       0       250.3      
250.3       294  
15
    8.00       0.46       8.9       252       252       0       248.2      
248.2       4176  
16
    10.00       0.47       10.9       258       258       0       253.7      
253.7       789  
17
    12.00       0.47       13.0       264       264       0       259.3      
259.3       786  
18
    14.00       0.49       15.1       280       280       0       274.9      
274.9       283  
19
    16.00       0.52       17.2       300       303       3       294.5      
297.5       199  
20
    18.00       0.55       19.2       325       330       5       319.1      
324.1       174  
21
    20.00       0.59       21.3       355       360       5       348.8      
353.8       161  
22
    22.00       0.62       23.3       385       390       5       378.4      
383.4       167  
23
    24.00       0.66       25.4       420       430       10       413.0      
423.0       129  
24
    26.00       0.73       27.4       480       490       10       472.6      
482.6       89  
 
                                                                       
 
  Ed=     311     TSF     E+=       788     TSF   Pt=     33.1     TSF

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No. 13
   
Test Depth: 8.5-11.0 Feet
   

(GRAPH) [c98436c9843647.gif]

 



--------------------------------------------------------------------------------



 



     
STS Consultants, Ltd.
  Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E
   
Boring No.: 10
   
Test Depth: 8.5-11.0 Feet
   
 
   
Water Correction: 0.49
   

                                                                               
                                              Corrected   Corrected        
Pressure   Inertia   Corrected   30 Sec.   60 Sec.           30 Sec.   60 Sec.  
Incremental     Readings   Correction   Pressure   Volume   Volume   Creep  
Volume   Volume   Modulus No.   (bars)   (bars)   (tsf)   (cc)   (cc)   (cc)  
(cc)   (cc)   (tsf)
1
    0.00       0.16       0.3       60       65       5       59.5       64.5  
       
2
    0.25       0.24       0.5       100       102       2       99.3       101.3
      8  
3
    0.75       0.29       1.0       126       130       4       125.1      
129.1       29  
4
    1.50       0.35       1.7       170       170       0       168.7      
168.7       33  
5
    2.50       0.40       2.7       205       205       0       203.3      
203.3       55  
6
    3.50       0.44       3.7       240       240       0       237.8      
237.8       58  
7
    1.50       0.43       1.6       225       225       0       223.8      
223.8       300  
8
    2.50       0.44       2.7       239       239       0       237.3      
237.3       155  
9
    3.50       0.47       3.7       258       258       0       255.8      
255.8       114  
10
    4.50       0.52       4.7       295       300       5       292.5      
297.5       51  
11
    5.50       0.59       5.6       355       365       10       352.1      
362.1       34  
12
    6.50       0.70       6.6       425       460       35       421.8      
456.8       25  
13
    7.00       0.82       7.0       550       580       30       546.7      
576.7       9    
 
  Ed=     57     TSF     E+=       134     TSF   Pt=     7.3     TSF

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No.: 13
   
Test Depth: 13.5-16.0 Feet
   

(GRAPH) [c98436c9843648.gif]

 



--------------------------------------------------------------------------------



 



     
STS Consultants, Ltd.
  Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E
   
Boring No.: 10
   
Test Depth: 13.5-16.0 Feet
   
 
   
Water Correction: 0.64
   

                                                                               
                                              Corrected   Corrected        
Pressure   Inertia   Corrected   30 Sec.   60 Sec.           30 Sec.   60 Sec.  
Incremental     Readings   Correction   Pressure   Volume   Volume   Creep  
Volume   Volume   Modulus No.   (bars)   (bars)   (tsf)   (cc)   (cc)   (cc)  
(cc)   (cc)   (tsf)
1
    0.00       0.08       0.6       25       28       3       24.3       27.3  
       
2
    0.25       0.17       0.7       65       70       5       64.2       69.2  
    6  
3
    0.75       0.28       1.2       122       125       3       121.0      
124.0       13  
4
    1.50       0.32       1.9       148       148       0       146.6      
146.6       59  
5
    3.00       0.35       3.4       170       170       0       167.9      
167.9       132  
6
    4.00       0.39       4.4       200       200       0       197.5      
197.5       65  
7
    5.50       0.43       6.0       225       225       0       222.0      
222.0       124  
8
    7.00       0.46       7.5       250       250       0       246.6      
246.6       128  
9
    3.00       0.44       3.3       240       240       0       238.0      
238.0       1004  
10
    5.00       0.46       5.4       255       255       0       252.2      
252.2       302  
11
    7.00       0.47       7.5       265       265       0       261.6      
261.6       467  
12
    8.50       0.50       9.0       285       285       0       281.2      
281.2       169  
13
    10.00       0.52       10.6       307       307       0       302.8      
302.8       157  
14
    12.00       0.57       12.6       340       345       5       335.4      
340.4       124  
15
    14.00       0.63       14.6       393       400       7       388.0      
395.0       89  
16
    16.00       0.69       16.7       437       450       13       431.6      
444.6       104    
 
  Ed=     157     TSF     E+=       385     TSF   Pt=     24.5     TSF

 



--------------------------------------------------------------------------------



 



       
STS Consultants, Ltd.
  (STS LOGO) [c98436c9843642.gif]  

Pressuremeter Data Reduction (BX)

     
STS Job Number: 26363-E
  Date: 05-13-05
Boring No. 13
   
Test Depth: 21.0-23.5 Feet
   

(GRAPH) [c98436c9843649.gif]

 



--------------------------------------------------------------------------------



 



Pressuremeter Data Reduction (BX)
STS Consultants, Ltd.
STS Job Number: 26363-E
Boring No.: 13
Test Depth: 21.0-23.5 Feet
Water Correction:          0.87

                                                                               
                                              Corrected     Corrected          
  Pressure     inertia     Corrected     30 Sec.     60 Sec.             30 Sec.
    60 Sec.     Incremental       Readings     Correction     Pressure    
Volume     Volume     Creep     Volume     Volume     Modulus   No.   (bars)    
(bars)     (tsf)     (cc)     (cc)     (cc)     (cc)     (cc)     (tsf)  
 1
    0.00       0.06       0.8       20       22       2       19.2       21.2  
       
 2
    0.25       0.11       1.1       37       40       3       36.1       39.1  
    18  
 3
    0.75       0.27       1.4       115       120       5       113.9      
118.9       7  
 4
    1.50       0.31       2.1       145       145       0       143.5      
143.5       53  
 5
    2.50       0.34       3.2       162       162       0       160.0      
160.0       112  
 6
    4.00       0.36       4.7       175       175       0       172.4      
172.4       233  
 7
    6.00       0.38       6.8       190       190       0       186.8      
186.8       274  
 8
    8.00       0.40       8.8       205       205       0       201.2      
201.2       278  
 9
    10.00       0.42       10.9       220       220       0       215.7      
215.7       282  
 10
    6.00       0.41       6.7       213       213       0       209.8      
209.8       1395  
 11
    8.00       0.42       8.8       220       220       0       216.2      
216.2       643  
 12
    10.00       0.43       10.9       226       226       0       221.7      
221.7       757  
 13
    12.00       0.45       13.0       243       245       2       238.3      
240.3       226  
 14
    14.00       0.49       15.0       270       275       5       264.9      
269.9       146  
 15
    16.00       0.54       17.1       310       320       10       304.5      
314.5       100  
 16
    18.00       0.61       19.1       365       380       15       359.2      
374.2       79  
 17
    20.00       0.71       21.1       440       470       30       433.8      
463.8       56  
 
                                                                       
 
  Ed=     278     TSF     E+=       700     TSF     P1=       24.9     TSF

 



--------------------------------------------------------------------------------



 



STS Consultants, Ltd.   (STS LOGO) [c98436c9843642.gif]

Pressuremeter Data Reduction (BX)
STS Job Number: 26363-E                 Date: 05-13-05
Boring No. 13
Test Depth: 26.0-28.5 Feet
(PRESSUREMETER DATA REDUCTION GRAPH) [c98436c9843650.gif]

 



--------------------------------------------------------------------------------



 



Pressuremeter Data Reduction (BX)
STS Consultants, Ltd.
STS Job Number: 26363-E
Boring No.: 13
Test Depth: 26.0-28.5 Feet
Water Correction:                1.02

                                                                               
                                              Corrected     Corrected          
  Pressure     Inertia     Corrected     30 Sec.     60 Sec.             30 Sec.
    60 Sec.     Incremental       Readings     Correction     Pressure    
Volume     Volume     Creep     Volume     Volume     Modulus   No.   (bars)    
(bars)     (tsf)     (cc)     (cc)     (cc)     (cc)     (cc)     (tsf)  
 1
    0.00       0.06       1.0       18       20       2       17.1       19.1  
       
 2
    0.25       0.11       1.2       40       42       2       39.0       41.0  
    14  
 3
    0.75       0.21       1.6       86       86       0       84.8       84.8  
    15  
 4
    1.50       0.33       2.3       160       160       0       158.4      
158.4       15  
 5
    3.00       0.36       3.8       175       175       0       172.8      
172.8       201  
 6
    5.00       0.39       5.9       197       197       0       194.0      
194.0       185  
 7
    7.00       0.42       7.9       218       218       0       214.4      
214.4       199  
 8
    9.00       0.44       10.0       240       240       0       235.9      
235.9       194  
 9
    5.00       0.44       5.8       235       235       0       232.1      
232.1       2209  
 10
    7.00       0.45       7.9       243       243       0       239.4      
239.4       577  
 11
    9.00       0.46       10.0       252       252       0       247.9      
247.9       507  
 12
    11.00       0.49       12.0       273       277       4       268.5      
272.5       177  
 13
    13.00       0.53       14.1       312       315       3       307.1      
310.1       119  
 14
    15.00       0.60       16.1       365       375       10       359.7      
369.7       79  
 15
    17.00       0.70       18.1       435       465       30       429.3      
459.3       56  
 
                                                                       
 
  Ed=     194     TSF     E+=       542     TSF     P1=       21.9     TSF

 



--------------------------------------------------------------------------------



 



STS General Notes   (STS CONSULTANTS LOGO) [c98436c9843603.gif]

         
DRILLING & SAMPLING SYMBOLS:
       
SS : Split Spoon - 1-3/8” I.D. 2” O.D,
      OS : Osterberg Sampler
Unless otherwise noted
      HS : Hollow Stem Auger
ST: Shelby Tube-2” O.D.
      WS : Wash Sample
Unless otherwise noted
      FT : Fish Tail
PA: Power Auger
      RB : Rock Bit
DB : Diamond Bit-NX, BX, AX
      BS: Bulk Sample
AS : Auger Sample
      PM : Pressuremeter Test
JS : Jar Sample
      GS : Giddings Sampler VS : Vane Shear         Standard “N” Penetration:  
Blows per foot of a 140 pound hammer falling 30 inches on a 2 inch O.D. split
spoon sampler, except where otherwise noted.
 
       
WATER LEVEL MEASUREMENT SYMBOLS:
       
WL : Water Level
      WCI : Wet Cave In
WS : While Sampling
      DCI : Dry Cave In
WD : While Drilling
      BCR : Before Casing Removal
AB : After Boring
      ACR : After Casing Removal

Water levels indicated on the boring logs are the levels measured in the boring
at the time indicated. In pervious soils, the indicated elevations are
considered reliable groundwater levels. In impervious soils, the accurate
determination of groundwater elevations may not be possible, even after several
days of observations; additional evidence of groundwater elevations must be
sought.
GRADATION DESCRIPTION AND TERMINOLOGY:
Coarse grained or granular soils have more than 50% of their dry weight retained
on a #200 sieve; they are described as boulders, cobbles, gravel or sand. Fine
grained soils have less than 50% of their dry weight retained on a #200 sieve;
they are described as clay or clayey silt if they are cohesive and silt if they
are non-cohesive. In addition to gradation, granular soils are defined on the
basis of their relative in-place density and fine grained soils on the basis of
their strength or consistency and their plasticity.

                      Description of Other     Major Component of      
Components     Sample   Size Range   Present in Sample   Percent Dry Weight
Boulders
  Over 8 in. (200 mm)   Trace   1-9
Cobbles
  8 inches to 3 inches        
 
  (200 mm to 75 mm)   Little   10-19
Gravel
  3 inches to #4 sieve        
 
  (75 mm to 4.76 mm)   Some   20-34
Sand
  #4 to #200 sieve        
 
  (4.76 mm to 0.074 mm)   And   35-50
Silt
  Passing #200 sieve        
 
  (0.074 mm to 0.005 mm)        
Clay
  Smaller than 0.005 mm        

              CONSISTENCY OF COHESIVE SOILS:         Unconfined Compressive    
  RELATIVE DENSITY OF GRANULAR SOILS: Strength, Qu, tsf   Consistency   N-Blows
per foot   Relative Density
<0.25
  Very Soft   0-3   Very Loose
0.25-0.49
  Soft   4-9   Loose
0.50-0.99
  Medium (firm)   10-29   Medium Dense
1.00-1.99
  Stiff   30-49   Dense
2.00-3.99
  Very Stiff   50-80   Very Dense
4.00-8.00
  Hard   >80   Extremely Dense
>8.00
  Very Hard        

 



--------------------------------------------------------------------------------



 



STS Soil Classification System   (STS LOGO) [c98436c9843603.gif]

(LINE GRAFF) [c98436c9843651.gif]

Fine-grained soilsCoarse-grained soils (More than half of material is smaller
than No. 200 sieve size)(More than half of material is larger than No. ZOO sieve
size) SandGravel (More than half of coarse fraction(More than half of coorse
fraction Highly            Silt and clay            Silt and clay            is
smaller than No. 4. sieve size)is. larger than No. 4 sieve size) organic (Liquid
limit greater than 50) (Liquid limit less than 50) Sand with
fines            Clean sandGravel with fines (Appreciable amount (Little or no
fines)(Appreciable amount) (Little or no fines) of fines)of fines) Determine
percentages of send and gravel from groin-size curve, Depending on percentage of
fines (fraction smaller than No. 200 sieve size), coarse-grained soils are
classified as fallows: Less than 5 percentGW, GP, SW, SP More than 12 percent
.... CM, GC, SW, SC(3) 5 to 12 percentBorderline cases requiring dual symbols

Major Divisions Group Symbols Typical Names Laboratory Classification Criteria
GW Well- graded, grovel, gravel- sand mixtures. little or no fines GP Poorly
graded grovel, gravel- sand mixtures, little or no lines GM Silly grovel,
gravel- sand- silt mixtures GC Clayey gravel, gravel — sand- day mixtures SW
Well- graded sand, gravelly sand. little or no fines SP Poorly graded sandr
gravelly sand little or no fines SM Silty sand, sand — silt mixtures SC Clayey
sand, sand- clay mixtures ML Inorganic silt and very fin* sand. rock flour,
silty or clayey fine sand or clayey silt with slight plasticity a Inorganic clay
of low to medium plasticity. gravelly clay sandy cloy. silty clay lean clay OL
Organic silt and organic silty clay of low plasticity MH Inorganic silt,
micaceous or diotomaceous fine sandy or silty soils, elastic silt CH Inorganic
clay of high plasticity, fot cloy OH Organic cloy of medium to high plasticity,
organic silt PT Peat and other highly organic soil C,+=r- greater thon 4; C = ‘
., between 1 ic 3 ” Dmc            Dn x D« Not meeting oil grodotion
requirements for CW Atlertoerg limits below “A* lino or PI less Ihon
4Above            A            line with PI between 4 and 7 -.are borderf-in*
cases requiring use Atterberg limits above “A”°f dual symbols fine or Pt greater
Ihon 7 C, = =- Greater than 6: CX_ — -*r-’— between 1 & 3 u            Dio“Oio x
Ov Wot frieetifig oft grodotion requirements for SW Atterberg limits below
‘A’Umits |(Jtti            in line or PI less than *hatched ione with PI between
4 and 7

 

1)   See STS General Notes for component gradation terminology, consistency of
cohesive soils and relative density of granular soils.   2)   Reference: Unified
Soil Classification System   3)   Borderline classifications, used for soils
possessing characteristics of two groups, are designated by combinations of
group symbols
For example: CW—GC, well—graded gravel—sand mixture with clay binder.

 



--------------------------------------------------------------------------------



 



STS Field and Laboratory Procedures   (STS CONSULTANTS LOGO)
[c98436c9843603.gif]

SUBSURFACE EXPLORATION FIELD PROCEDURES
Hand-Auger Drilling (HA)
In this procedure, a sampling device is driven into the soil by repeated blows
of a sledge hammer or a drop hammer. When the sampler is driven to the desired
sample depth, the soil sample is retrieved. The hole is then advanced by
manually turning the hand auger until the next sampling depth increment is
reached. The hand auger drilling between sampling intervals also helps to clean
and enlarge the borehole in preparation for obtaining the next sample.
Power Auger Drilling (PA)
In this type of drilling procedure, continuous flight augers are used to advance
the boreholes. They are turned and hydraulically advanced by a truck, trailer or
track-mounted unit as site accessibility dictates. In auger drilling, casing and
drilling mud are not required to maintain open boreholes.
Hollow Stem Anger Drilling (HS)
In this drilling procedure, continuous flight augers having open stems are used
to advance the boreholes. The open stem allows the sampling tool to be used
without removing the augers from the borehole. Hollow stem augers thus provide
support to the sides of the borehole during the sampling operations.
Rotary Drilling (RB)
In employing rotary drilling methods, various cutting bits are used to advance
the boreholes. In this process, surface casing and/or drilling fluids are used
to maintain open boreholes.
Diamond Core Drilling (DB)
Diamond core drilling is used to sample cemented formations. In this procedure,
a double tube (or triple tube) core barrel with a diamond bit cuts an annular
space around a cylindrical prism of the material sampled. The sample is
retrieved by a catcher just above the bit. Samples recovered by this procedure
are placed in sturdy containers in sequential order.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

 



--------------------------------------------------------------------------------



 



STS Standard Boring Log Procedures   (STS CONSULTANTS LOGO) [c98436c9843603.gif]

STS STANDARD BORING LOG PROCEDURES
In the process of obtaining and testing samples and preparing this report,
standard procedures are followed regarding field logs, laboratory data sheets
and samples.
Field logs are prepared during performance of the drilling and sampling
operations and are intended to essentially portray field occurrences, sampling
locations and procedures.
Samples obtained in the field are frequently subjected to additional testing and
reclassification in the laboratory by experienced geotechnical engineers, and as
such, differences between the field logs and the final logs may exist. The
engineer preparing the report reviews the field logs, laboratory test data and
classifications, and using judgment and experience in interpreting this data,
may make further changes. It is common practice in the geotechnical engineering
profession not to include field logs and laboratory data sheets in engineering
reports, because they do not represent the engineer’s final opinions as to
appropriate descriptions for conditions encountered in the exploration and
testing work. Results of laboratory tests are generally shown on the boring logs
or are described in the text of the report, as appropriate.
Samples taken in the field, some of which are later subjected to laboratory
tests, are retained in our laboratory for sixty days and are then discarded
unless special disposition is requested by our client. Samples retained over a
long period of time, even in sealed jars, are subject to moisture loss which
changes the apparent strength of cohesive soil, generally increasing the
strength from what was originally encountered in the field. Since they are then
no longer representative of the moisture conditions initially encountered,
observers of these samples should recognize this factor.
(THE INFRASTRUCTURE IMPERATIVE LOGO) [c98436c9843604.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Environmental

 



--------------------------------------------------------------------------------



 



PHASE I ENVIRONMENTAL SITE ASSESSMENT
1701-1715 Randall Road
Elgin, Illinois
Prepared For:
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, Illinois 60007
Attn: Chuck Nicketta
Prepared By:
Pioneer Engineering & Environmental Services, Inc.
700 North Sacramento Boulevard, Suite 100
Chicago, Illinois 60612
(773) 722-9200
Pioneer Project #04-1523
Date Submitted:
November 15, 2004

 



--------------------------------------------------------------------------------



 



The following personnel have prepared and/or reviewed this report.
/s/ Megan Wells-Paske
 
Megan Wells-Paske
Project Manager
Report Reviewer
/s/ Andrea B. Kleinaitis

 
Andrea B. Kleinaitis
Project Manager
Report Author
04-1523
 

Pioneer Project Number
November 15, 2004

 
Date

 



--------------------------------------------------------------------------------



 



CONTENTS

              PAGE
1.0 EXECUTIVE SUMMARY
    1    
2.0 STATEMENT OF WORK
    5    
3.0 HISTORICAL REVIEW
    7    
3.1 Introduction
    7  
3.2 Sanborn Fire Insurance Maps
    7  
3.3 USGS Topographic Maps
    8  
3.4 Aerial Photographs
    9  
3.5 Local Historical Sources
    11  
3.6 Key Site Manager Interview/Property Owner Questionnaire
    12    
4.0 SITE INSPECTION
         
4.1 Introduction
    14  
4.2 Site Location & General Description
    14  
4.3 Surrounding Properties
    15  
4.4 Physical Setting
    16  
4.5 Site Improvements
    17  
4.6 Site Utilities
    18  
4.7 Facility Operations & Wastes
    18  
4.8 Underground Storage Tanks
    20  
4.8.1 Subject Property Underground Storage Tanks
    20  
4.8.2 Adjacent Property Underground Storage Thanks
    21  
4.9 Other Petroleum/Hazardous Substance Storage
    21  
4.10 Asbestos-Containing Materials
    22  
4.11 Lead-Based Paint
    23  
4.12 Polychlorinated Biphenylic Compounds
    23    
5.0 ENVIRONMENTAL DATABASE REVIEW
         
5.1 Introduction
    25  
5.2 Federal & State Notifiers/Listings
    26    
6.0 FINDINGS AND OPINIONS
    29    
7.0 CONCLUSIONS
    31    
8.0 CLOSING REMARKS
    32    
9.0 REFERENCES
    33  

     
FIGURE 1:
  Site Diagram
 
   
LIST OF APPENDICES:
   
APPENDIX A :
  Area Map
APPENDIX B:
  USGS Maps
APPENDIX C:
  Aerial Photographs
APPENDIX D:
  Photographic Log
APPENDIX E:
  Environmental Database Report

 



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
1.0 EXECUTIVE SUMMARY
Pioneer Engineering & Environmental Services, Inc. (Pioneer) was engaged by John
B. Sanfilippo & Son, Inc. (Client) to complete a Phase I Environmental Site
Assessment (ESA) of the subject property identified as 1701-1715 Randall Road,
in Elgin, Illinois. The subject property consists of an irregular-shaped,
approximate 97-acre parcel that is improved with two main structures (subject
buildings) and several additional smaller structures. A four-story office
structure (subject building-A [SB-A]), identified as 1707 Randall Road,
encompasses approximately 103,000-square-feet of the site’s north-central
portion, and a two-story office/warehouse structure (subject building-B [SB-B]),
identified as 1701-1703 Randall Road, encompasses approximately
653,000-square-feet of the site’s southwestern portion. A fire protection system
structure and picnic shelter are located on the east-central portion of the
site; another fire protection system structure is located southwest of SB-B; a
gatehouse is located on the west-central portion of the site; and a barn,
identified as Teeple Barn at 1715 Randall Road, is located on the northwestern
portion of the site. See Figure 1 for a Site Diagram.
Investigation indicates that the northwestern portion of the subject property,
along Randall Road, was developed with residential/agricultural structures,
including Teeple Barn, by 1885, Between 1962 and 1972, additional residential
structures were constructed on the northwestern and east-central portions of the
site. However, the majority of the subject property was historically utilized
for agricultural purposes. All of the former on-site structures, with the
exception of Teeple Barn, were reportedly demolished in the early 1990s.
Subsequently, the subject buildings and associated structures were constructed
on site in the late 1980s, and were completed in 1991/1992. The site has
reportedly been utilized exclusively by Matshushita Electric Corporation of
America (MECA) for office, training, electronic repair, diagnostic analysis, and
warehousing/distribution purposes since construction.
Pioneer performed a visual inspection of the site on November 8, 2004. As
mentioned, the subject property is currently occupied by MECA. SB-A is utilized
primarily for office purposes; however, a kitchen/cafeteria is also located on
the first floor of this structure. Reportedly, wastes generated in SB-A consist
exclusively of general refuse and waste cooking grease. General refuse is
removed on an as-needed basis by Waste Management and waste cooking grease is
removed from the site on an as-needed basis by Torvac.

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-1-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
Operations conducted in SB-B include electronic equipment repair and diagnostic
analysis, circuit board fabrication, training, warehousing and packaging
operations. The type of equipment repaired and stored on site consists of a
variety of electronic products, including television sets (primarily plasma
televisions), cash registers, VCR and DVD players, microwave ovens, massage
chairs, camcorders and robotic equipment. Electronic repair activities primarily
consist of replacing faulty parts, which includes limited soldering activities
(to circuit boards) and dusting the equipment (using compressed air cans).
Diagnostic analysis activities include repairing damaged equipment by
identifying faulty parts or programming pre-made electronic equipment (i.e. cash
registers or chip and surging machines). Circuit boards are fabricated in the
“Simm Lab” of SB-B by placing plastic boards into machinery that generates holes
and impregnates them with specified materials contained on reels. Robotic
welding machine training activities are also conducted in SB-B, and electronic
equipment packaged in the northwestern portion of SB-B is placed in cardboard
boxes/wooden crates and filled with a packaging foam (“Insta-Pak”).
Waste generated in SB-B includes general refuse, used batteries, electronic
component waste (i.e., damaged parts/circuit boards), used oil and waste solder.
General refuse is removed from SB-B by Waste Management on an as-needed basis;
used batteries are collected and sorted on-site before being sent to an off-site
Panasonic facility for recycling; and electronic waste is removed from the site
by Next Cycle. Reportedly, Safety Kleen is contracted to remove any unused
chemicals, used oil or waste solder generated on site on an as-needed basis;
however, no waste oil or solder was reportedly located on site at the time of
the recent inspection,
Pioneer did not observe any unusual staining or odors or the bulk storage of
petroleum/hazardous substances on the subject property during the recent
inspection. Additionally, Pioneer did not observe any obvious evidence of
underground storage tank (UST) emplacement on site during the inspection and the
subject property was not identified on the Illinois Register of USTs.
The subject property, under the facility name MECA, was enrolled into the
Illinois EPA’s (IEPA’s) Site Remediation Program (SRP) in May 2004, According to
the environmental database report (see Section 5.2), the subject property’s SRP
listing currently retains an “open” (unresolved) status associated with an
approximate 500-gallon water/ethylene glycol (utilized as a coolant in the
on-site cooling systems) release that occurred in February 2004 from a cracked
pipe attached to a cooling tower located northwest of SB-B. Pioneer contacted
MacTech Engineering & Consulting,

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-2-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
Inc. (MacTec), the environmental firm handling the site’s SRP listing, and
Mr. James Whitesel, MacTec Project Manager, stated that subsequent to the
reported release, MacTec collected soil and groundwater samples in the area of
the cooling tower and throughout the subject property. According to
Mr. Whitesel, no evidence of ethylene glycol was identified in the samples
collected. MacTec’s soil and groundwater investigation report was submitted to
the IEPA and accepted as the Site Investigation, Site Objectives and Remediation
Objectives Report, Reportedly, a draft “No Further Remediation” (NFR) letter
(signifying formal closure) was issued by the IEPA in October 2004 for the
site’s SRP listing; however, additional information, including tax
identification numbers, was required by the IEPA in order to release the final
NFR letter. Subsequently, a final NFR letter (signifying formal closure) was
issued to the site on December 3, 2004.
Pioneer submitted a Freedom of Information Act (FOIA) request to the IEPA for
additional information pertaining to the site. According to the IEPA, MECA
applied for art Illinois Generator ID Number in July 1993; 20 hazardous waste
manifests were requested from the IEPA at that time. Additionally, MECA
submitted a first Notification of Regulated Waste Activity, dated July 1993 for
the generation of less than 2,200 pounds of toxic wastes (“D008” also identified
as lead) on site per calendar month. Hazardous Waste Reports (HWR), dating from
1993 to 1997, indicated that the subject property was a periodic generator of
hazardous waste. In 1994, approximately 157,900 pounds of hazardous waste were
generated on site, identified as damaged consumer electric products/items with
the following waste codes: “D006” (cadmium); “D007” (chromium); “D008” (lead);
and “D009” (mercury). In 1995 and 1996, the site only generated “D009” wastes,
from spent fluorescent ballasts. Reportedly, by 1997, no hazardous wastes were
reportedly generated on site.
Additional IEPA documentation included an investigative report, dated May 19,
2004, prepared by MacTec, indicating that a leak of ethylene glycol/water from a
cooling tower located outside SB-B was discovered. MacTec advanced six soil
borings on site; two samples were collected in close proximity to the release,
and the remaining four samples were collected on the northern, eastern and
western portions of the site. Additionally, water samples were collected from
all four on-site ponds. The soil and water samples were analyzed for ethylene
glycol; reportedly, none of the samples exhibited levels of ethylene glycol
above the laboratory detection limit (ten parts per million). Based on the
results of this investigation, MacTec recommended completing the IEMA reporting
requirements and seeking a Focused NFR letter from the IEPA.

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC   November 15, 2004


-3-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
A review of the appropriate federal and state environmental databases revealed
that one SRP listing (the subject property, refer to preceding discussion) is
located at or within the ASTM minimum search distances.
Upon completion of this report, no recognized environmental conditions (RECs)
were identified in connection with the subject property.
The Executive Summary is intended to provide a brief overview of the findings of
this investigation. It should be noted that although the Executive Summary is an
integral part of a report, it should not be substituted in lieu of reading the
entire report. The entire report must be read in order to fully understand the
findings and potential environmental concerns associated with the subject
property.

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-4-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
2.0 STATEMENT OF WORK
Pioneer Engineering & Environmental Services, Inc. (Pioneer) was engaged by John
B. Sanfilippo & Son, Inc. (Client) to complete a Phase I Environmental Site
Assessment (ESA) of the subject property identified as 1701-1715 Randall Road,
in Elgin, Illinois. The site consists of an irregular-shaped, approximate
97-acre parcel that is improved with two subject buildings and several smaller
structures. The subject buildings encompass a total of approximately 756,000
square feet of the site’s surface area. See Figure 1 for a Site Diagram and
Appendix A for an Area Map.
A Phase I ESA is designed to identify, to the extent feasible pursuant to the
processes described by ASTM Standard Practice E 1527-00, “recognized
environmental conditions” (see definition, following page) in connection with
the subject property. The ASTM standard was developed to provide current owners,
prospective buyers, lending institutions or other interested parties with
qualified professional judgments concerning the presence or likely presence of a
petroleum/ hazardous substance release or substantial threat of a release of a
petroleum/hazardous substance. The scope of this Phase I ESA includes a
historical review of the site’s development and prior use, visual inspection of
the site and any associated structures and other improvements, and a review of
state and federal environmental/regulatory databases for the subject site and
surrounding properties in accordance with the requirements of the ASTM standard.
Pioneer’s Phase I ESAs are generally expanded to identify several potential
“business environmental risk(s),” including a search for suspect
asbestos-containing materials (ACMs), lead-based paint (LBP), and potential
polychlorinated biphenyl (PCB)-containing light ballasts. Thus, the information
contained within this Phase I ESA has been compiled in such a manner that meets
or exceeds the recommended practices established by ASTM Standard Practice E
1527-00, except whereas specified within this report.
The scope of the Phase I ESA can be further expanded from outlined above as
specified by the Client, or “User.” Unless specifically instructed by the User
as to the purpose of the Phase I ESA, Pioneer is required to assume that it is
being prepared for the purpose of qualifying for the innocent landowner defense
to CERCLA liability. The following specific additions or instructions were made
by the User with regard to the purpose and practice of this Phase I ESA: none.

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004


-5-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
The following terminology and definitions are specific to the ASTM standard:
Recognized Environmental Conditions: “the presence or likely presence of any
hazardous substances or petroleum products on a property under conditions that
indicate an existing release, a past release, or a material threat of a release
of any hazardous substances or petroleum products into structures on the
property or into the ground, groundwater, or surface water of the property. The
term includes hazardous substances or petroleum products even under conditions
in compliance with laws. The term is not intended to include ‘de minimis’
conditions (see following definition).”
De Minimis Conditions: “(environmental) conditions that do not generally present
a material risk of harm to health or the environment and that generally would
not be subject to enforcement action if brought to the attention of appropriate
governmental agencies.”
Historical Recognized Environmental Conditions: “(an) environmental condition
which in the past would have been considered a recognized environmental
condition, but which may or may not be considered a recognized environmental
condition currently.”
Business Environmental Risk: “a risk which can have a material environmental or
environmentally-driven impact on the business associated with the current or
planned use of a parcel of commercial real estate (such as asbestos, regulatory
compliance, lead-based paint issues, etc.), not necessarily limited to those
environmental issues required to be investigated in this (ASTM) practice.”
Findings: “known or suspect environmental conditions associated with the
property, and which may include recognized environmental conditions, historical
recognized environmental conditions and de minimis conditions, among other
environmental conditions.”

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004


-6-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
3.0 HISTORICAL REVIEW
3.1 Introduction
The historical review process is intended to provide a chronological outline of
the prior uses and development of the subject property in accordance with
Section 7.3 of the ASTM standard. The investigative research attempts to
identify potential environmental hazards and their associations with structures
or operations of the past and present. Particular attention was focused on past
owners or operations that may have been involved with the generation, treatment,
handling, storage, or disposal of petroleum/hazardous materials and other
practices that may have led to recognized environmental conditions in connection
with the subject property.
Pertinent information was collected from standard historical sources that were
reasonably ascertainable, such as Sanborn Fire Insurance Maps, USGS Topographic
Maps, aerial photographs, local building and fire department records, tax
assessor records, zoning/land use records and interviews with persons
knowledgeable of the historical use of the site. Primary sources utilized during
this investigation are documented in Section 9.0 of this report. A detailed
account of the sources contacted during this investigation, including the dates
that information was requested and last updated, is maintained on file at
Pioneer and is available upon request.
It should be noted that Pioneer was unable to obtain site documentation dating
back to 1940, in accordance with ASTM Standard Practice E 1527-00. However, from
the documentation available, it appears that the northwestern portion of the
subject property, along Randall Road, was developed with residential and
agricultural (i.e., barn, shed) structures by 1885, and the east-central portion
of the site was developed with a residence by 1972. The remainder of the site
was undeveloped agricultural land prior to the development of the subject
buildings in 1992.
3.2 Sanborn Fire Insurance Maps
Sanborn Fire Insurance Maps (Sanborn maps) provide detailed drawings of the
location and use of buildings in a given time period as early as the late 1800s.
Pioneer reviewed the Sanborn map collection on file at the University of
Illinois at Chicago (UIC) Library. However, no maps were found for the subject
property or surrounding area.

        PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-7-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
3.3 USGS Topographic Maps
Pioneer reviewed USGS 7.5 Minute Topographic Maps (USGS maps) of the area, dated
1962, 1972, 1980, 1992 and 1998 (see Appendix B). The following provides a
summary of the pertinent information gathered from the USGS maps reviewed:
1962: On the earliest USGS map reviewed, the northwestern portion of the subject
property, along Randall Road, was developed with small, square, rectangular and
circular structures that were similar in appearance to residential and
agricultural (i.e., barn, shed) structures; the circular structure was similar
in appearance to the current on-site Teeple Barn. The southern portion of the
site was traversed (in an east to west direction) by a roadway denoted as Lovers
Lane Road, which contained a “Horizontal Control Station” (a permanent mark
utilized by the USGS for future mapping activities) on its eastern portion. The
remainder of the site appeared to be undeveloped vacant land. The areas
northwest of the subject property and west of the site were developed with
structures that appeared residential/agricultural in nature. The remaining
adjacent sites were revealed as being undeveloped vacant land. As a note, the
Northwest Tollway (a.k.a. Interstate 90) was developed farther north of the
site.
1972 & 1980: The 1972 and 1980 USGS maps revealed no significant changes to the
majority of the subject property. However, additional structures that appeared
residential in nature were developed on the northwestern portion of the site
(along Randall Road) and on the east-central portion of the site (north of
Lovers Lane Road). No significant changes were revealed to the adjacent sites.
1992: The 1992 USGS map revealed no significant changes to the subject property,
with the exception that Lovers Lane Road had been relabeled as Fox Lane Road and
the “Horizontal Control Station” was labeled “Almora” (note: Almora is the town
located directly south of the subject property). The area southeast of the site
was developed with a large, irregular-shaped structure that was similar in
appearance to a current southeast adjacent industrial structure, and the west
adjacent sites were further developed with structures that appeared residential
in nature. No significant changes were revealed to the north or south adjacent
sites.

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-8-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
1998: On the 1998 USGS map, all the former on-site structures, with the
exception of the Teeple Barn (denoted as a “Tank”), had been demolished, and Fox
Lane Road no longer traversed the southern portion of the site but was relocated
to the south of the subject property. The north-central portion of the site was
developed with an irregular-shaped structure that was similar in appearance to
subject building-A (SB-A); the southwestern portion of the site was developed
with a rectangular structure that was similar in appearance to subject
building-B (SB-B); and the east-central portion of the site contained two, small
square-shaped structures that were similar in appearance to the current on-site
fire protection system structure and picnic shelter. Further, stormwater
detention ponds were denoted on the southeastern and western portions of the
site, and roadways similar to Alft Lane and Ring Road were denoted on the
western portion of the site (to provide access to the site from Randall Road)
and around the subject buildings, respectively. The former northwest adjacent
residential structure had been demolished and the northwest adjacent site was
developed with an off-ramp associated with the northerly-located Northwest
Tollway. The east adjacent sites were located within an area that did not
specifically identify individual buildings due to the high structure density in
the region. However, no significant changes were revealed to the south or west
adjacent sites.
As mentioned, Teeple Barn was denoted as a “Tank” on the 1998 USGS map. This is
likely due to an error in updating the USGS maps.
3.4 Aerial Photographs
The following provides a summary of the pertinent information gathered from the
aerial photographs reviewed, which were dated 1980, 1990, 1999, 2001 and 2002
(see Appendix C):
1980: The 1980 aerial photograph revealed that the northwestern portion of the
site, along Randall Road, was developed with several square and rectangular
structures, that were similar in appearance to a farmstead containing a
residence and barns/shed, and a circular-shaped structure that was similar in
appearance to the current on-site Teeple Barn; a structure that appeared
residential in nature was also located south of the farmstead (along Randall
Road). A roadway traversed the southern portion of the site (in an east to west
direction), and another structure that appeared residential in nature was
located on the east-central portion of the site,

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-9-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
north of this roadway. The remainder of the subject property appeared to be
undeveloped land utilized for agricultural purposes, with the exception that the
northeastern portion of the site appeared to contain forested land.
The northwest (north of the on-site farmstead) and west adjacent sites were
developed with structures that appeared similar to residential and/or
agricultural structures. The remaining adjacent areas appeared to be undeveloped
agricultural land. The area farther north appeared to be developed with a
roadway that was similar in appearance to the current Northwest Tollway.
1990: The 1990 aerial photograph revealed that the north-central portion of the
subject property was graded and contained a foundation that was similar in
appearance to SB-A. A roadway was constructed along the western and central
portions of the southern site border and traversed through the southeastern
portion of the site (in a northeasterly direction); this roadway was similar in
appearance to the current Fox Lane Road. Another roadway traversed north from
Fox Lane Road to the foundation of SB-A on the central portion of the site.
Further, a triangular-shaped body of water was located on the southeastern
portion of the site, south of Fox Lane Road and similar to the current-day
improvements. As a note, several areas that were similar in appearance to bodies
of water were visible on the west-central portion of the site. No significant
changes were revealed to the remainder of the site.
The former north adjacent residential structure had been demolished and this
area was redeveloped with an off-ramp from the farther north Northwest Tollway.
The east adjacent site was developed with an irregular-shaped structure that was
similar in appearance to the current southeast adjacent industrial structure. No
significant changes were revealed to the remaining adjacent sites.
1999 to 2002: The remaining aerial photographs revealed that the former on-site
farmstead structures had been demolished, with the exception of the
northwesterly-located Teeple Barn. The north-central and southwestern portions
of the site were developed with structures that were similar in appearance to
the current subject buildings and associated asphalt-paved parking and loading
areas. Two smaller structures, similar to the fire protection system structure
and picnic shelter, were developed on the east-central portion of the site, and
a small structure, similar in appearance to the guard house, was visible on its
west-central portion. A roadway, similar to

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-10-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
Ring Road, was visible around the perimeter of the site, and a roadway, similar
to Alft Lane, was visible on the west-central portion of the site (providing
access to the subject property from Randall Road). Further, an additional
stormwater detention pond (north of Fox Lane Road) was visible on the
southeastern portion of the site, and two stormwater detention ponds were
observed on the western portion of the site. The remainder of the subject
property contained undeveloped vegetated (grass) cover; however, its
northeastern portion appeared to contain wooded growth.
The remaining aerial photographs revealed no significant changes to the majority
of the adjacent sites; however, the east adjacent site was further developed
with an irregular-shaped structure that was similar in appearance to the current
northeast adjacent industrial structure.
3.5 Local Historical Sources
Pioneer submitted a Freedom of Information Act (FOIA) request to the City of
Elgin Clerk’s Office in an effort to review information the local code
development and fire departments may have on file for the subject property.
Pioneer reviewed the subject property’s file at the Code Development Department.
The records did not pre-date 1989 and indicated that the subject buildings were
identified as 1701-1711 Randall Road and that Teeple Barn was identified as 1715
Randall Road. Zoning Hearing Minutes, dated 1989, indicated that the city was
holding a hearing prior to altering the zoning of the subject property. At that
time, the site was described as a five-parcel site, consisting of approximately
100 acres, that was developed with three residential structures on three parcels
(the remaining two parcels were identified as being vacant). As a note, all of
the structures were to be demolished, with the exception of Teeple Barn, which
was reportedly designated as a historic landmark.
Numerous building permits (including electrical, plumbing, sewer and water
utility, and heating, ventilation and elevator equipment installation permits),
dated 1990 to 1991, were issued to Matsushita Electric Corporation of America
(MECA) for the construction of SB-A, a 102,752-square-foot office building, and
SB-B, a 653,184-square-foot warehouse structure. Numerous office interior and
alteration permits, dated 1993 to 2003, were also issued to the subject
buildings.

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-11-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
Information provided for Teeple Barn indicated that the structure was stabilized
by repairing its columns, floor, sills barn bridge and buttress in 1997;
structural repairs were conducted and the cupola was reconstructed in 1999; and
the structure was re-roofed in 2003.
The Elgin Fire Department file for the site included the following: numerous
inspection records, dating from August 1992 to September 2003; Commercial
Cooking System Service Inspection Reports, dating from November 1995 to July
2004; and numerous records for fire pump testing activities in 1997, 1999, 2000
and 2002. Additionally, “Tier Two Emergency and Hazardous Chemical Inventory”
sheets documented the presence of ethylene glycol (contained in the closed loop
cooling system) on site in 1996; the presence of ethylene glycol and sulfuric
acid (in the batteries used in the on-site fork-lifts) from 1998 through 2000;
and the presence of ethylene glycol, sulfuric acid and lead (in the batteries
used in the on-site fork-lifts) from 2001 to 2003. Material Safety Data Sheets
(MSDS) for ethylene glycol and sulfuric acid were also included in the fire
department’s file for the site.
Additionally, the fire department’s subject property file included an Illinois
Hazardous Materials Incident Report (H20040217), dated February 2004, that
documented the release of an unknown amount of ethylene glycol from a cooling
tower and pipeline containing approximately 3,500- to 5,000-gallons of ethylene
glycol in a piping loop. The incident report stated the release was due to a
“small leak” that affected approximately 10 square feet of land. No additional
information was provided; however, the incident report indicated that an
environmental firm would be out to assess the release in order to determine the
volume of liquid released. See Section 5.2 for additional information pertaining
to the reported release of ethylene glycol at the subject property.
3.6 Key Site Manager Interview/Property Owner Questionnaire
The subject property is reportedly owned by MECA. Pioneer interviewed Mr. James
Indelak, MECA Group Manager, and Mr. John Wachowski, MECA Purchasing and Fire
and Safety Manager, for information pertaining to the site. Mr. Indelak and
Mr. Wachowski informed Pioneer that the subject buildings and associated
structures were constructed on the subject property in the early 1990s,
following the demolition of several residential/agricultural structures. The
site has reportedly been utilized by MECA for office, electronic repair,
diagnostic, training, warehousing and

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-12-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
distribution purposes since the time of construction, Mr. Indelak and
Mr. Wachowski informed Pioneer that they had no knowledge of the emplacement of
underground storage tanks (USTs) on site; however, Mr. Wachowski stated that two
aboveground storage tanks (ASTs) are currently located on the subject property
(see Section 4.8.1). Further, Pioneer was informed that approximately
500-gallons of ethylene glycol (a cooling agent) was released from the air
handling equipment north of SB-B in 2004 and that the subject property was
enrolled into the State’s Site Remediation Program (SRP) in order to obtain
closure for the release (see Section 5.2).
It should be noted that a Kane County Chronicle newspaper clipping, dated May 9,
2004, located in SB-A’s conference room indicated that Teeple Barn was
constructed in 1885. The article further reported that the structure was the
only 16-sided barn in Illinois and was historically a portion of a dairy farm.
Reportedly, residents of Elgin were attempting to raise funds in order to repair
the barn.

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-13-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
4.0 SITE INSPECTION
4.1 Introduction
A visual inspection of the subject property consisted of a physical walk-through
of the grounds and buildings to obtain information regarding recognized
environmental conditions in connection with the subject site in accordance with
Section 8.0 of the ASTM standard. Particular attention was focused on, but not
limited to, the nature of apparent past and present operations at and adjacent
to the subject site and a specific search for certain petroleum/hazardous
substances. The purpose of the inspection is to assess the potential of a
release or imminent threat of a release of a petroleum/ hazardous substance
and/or waste based on the activities performed and observations noted.
The following sections address the observations noted during the visual
inspection conducted on November 8, 2004. Pioneer personnel was accompanied by
Mr. Wachowski during the inspection of the interiors of the subject buildings,
Teeple Barn and east-centrally-located fire protection structure. It should be
noted that observations of the interiors of the structures were limited due to
the presence of ceiling-high shelving units and stored goods. Further,
observations of the exterior of the site were limited due to the presence of
numerous parked automobiles and semi-trucks. As a note, access was not provided
to the southwesterly-located fire protection system structure, the gatehouse or
the locked semi-loading dock area located south of SB-B. A photographic log for
the subject property is included in Appendix D of this report.
4.2 Site Location & General Description
The subject property, which is irregular in shape and encompasses approximately
97 acres, is located at the northeast corner of Randall and Fox Lane Roads,
south of the Northwest Tollway (a.k.a. Interstate 90), in Elgin, Illinois. The
site is improved by a four-story office structure (SB-A) on its north-central
portion; a two-story office/warehouse structure (SB-B) on its southwestern
portion; a fire protection system structure and picnic shelter on its
east-central portion; a second fire protection system structure (located
southwest of SB-B); a gatehouse on its west-central portion; and Teeple Barn on
its northwestern portion. As a note, a ground-level covered walkway is located

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-14-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
on the central portion of the site, providing access from the western portion of
SB-A to the central portion of SB-B. See Figure 1 for a Site Diagram.
The subject property is bisected on its southeastern portion by Fox Lane Road,
and Alft Lane is located on the west-central portion of the site, providing
access to the subject property from Randall Road. Additionally, Ring Road
traverses the perimeter of the site. Asphalt-paved parking areas are located
south of SB-A and southwest of SB-B and a cobblestone parking area is located at
the north-central portion of SB-A (this structure’s main entry). A
concrete-paved semi-truck parking area is located southeast of SB-B and a
concrete-paved semi-truck loading/parking area is located south of SB-B.
Two stormwater detention ponds are located on the southeastern portion of the
site (one north and one south of Fox Lane Road) and two stormwater detention
ponds are located on the western portion of the site (one north and one south of
Alft Lane). Wooded vegetation, with an associated mulch-lined walking path, is
located on the northeastern portion of the site and the northwestern portion of
the site contains vegetative growth. The area east of SB-B is grass-covered and
contains a soccer field, baseball field and sand-filled volleyball court.
Further, the area south of the fire protection system structure/picnic shelter
is improved with two fenced tennis courts. Decorative landscaping and
grass-cover are located throughout the remainder of the site, and a large,
grass-covered mound is located on the northern border of the site, east of the
vegetated area.
43 Surrounding Properties
The subject property is located within a mixed-use area of Elgin. The following
provides a summary of the adjacent properties noted during the recent site
inspection.
North: The subject property is bordered to the north by undeveloped
grass-covered land (containing Commonwealth Edison overhead electric
transmission lines), followed by a Northwest Tollway off-ramp (to the
northwest). Farther north is the Northwest Tollway.
East: The subject property is bordered to the east by Fox Lane Road (center) and
two, one-story industrial structures occupied by Colony Display (2000 Fox Lane
Road) to the north, and Uni-

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-15-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
Chem (1875 Fox Lane Road) to the south. Farther east are the Northwest Tollway
and additional industrial structures.
South: The subject property is bordered to the south by Fox Lane Road on its
western and central portions and by undeveloped agricultural land on its eastern
portion. Farther south is undeveloped agricultural land.
West: The subject property is bordered to the west by Randall Road, followed by
(in a north to south direction) undeveloped vacant land, Alft Lane and a
7-Eleven/Citgo gasoline station (1570 Randall Road).
4.4 Physical Setting
The topography of the central portion of the subject property is relatively
level, with no significant natural relief features. However, a mounded
grass-covered area is located on the northwestern portion of the site, and
stormwater detention ponds are located on the southeastern portion of the site
and along its western border. According to the most recent USGS map available,
the elevation of the subject property is between 870 and 890 feet above mean sea
level. Based on further interpretation of this source, localized groundwater is
expected to flow in a southerly direction, towards Tyler Creek, which is located
approximately 1.5 miles from the site (note: site-specific conditions may vary
due to a variety of factors, including geologic anomalies, utilities, nearby
pumping wells [if present] and subsurface structures and/or developments).
Pioneer reviewed Plate 1 of the ISGS Circular, dated 1984 and titled Potential
for Contamination of Shallow Aquifers in Illinois, by Berg, et al., indicating
that the regional geologic materials underlying the subject site are designated
as “AX”-type soil. An “AX” soil type classification is described as containing
alluvium, a mixture of gravel, sand, silt and clay, which is located along
streams and is variable in composition and thickness.
Pioneer contacted Cowhey Gudmundson Leder, Ltd. (CGL), the engineering firm
contracted by MECA to assist in the design, development and construction of the
on-site structures. According to Mr. Hubert Loftus, Project Engineer for CGL, no
fill materials were brought onto the subject

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-16-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
property during construction activities. However, Mr. Loftus stated that there
was an excess of fill material generated during the development of the subject
buildings and associated structures. This excess fill was reportedly utilized to
create the earthen berm (previously referred to as a grass-covered mound)
located along the northern portion of the site (northeast of the Teeple Barn).
4.5 Site Improvements
SB-A, a four-story office structure, encompasses approximately
103,000-square-feet of the site’s north-central portion and is constructed of
masonry and steel atop a concrete slab foundation. SB-A’s first floor contains
the main entry (north-central portion), a cafeteria/kitchen (south-central
portion) and miscellaneous support offices (i.e., copy center, mail room,
computer rooms), the pump room, maintenance room and a fitness center. The
remainder of the first floor and the second and third floors are improved with
office areas. The fourth floor is vacant and does not contain interior
improvements. Six cable-operated elevators are located in SB-A and a belowground
grease trap is located in SB-A’s kitchen. Flooring materials utilized throughout
SB-A include terrazzo, carpeting, vinyl and ceramic tile and concrete; walls
consist of drywall, concrete block, concrete and insulated concrete; and
ceilings consist of drywall, drop-panel ceiling tile, concrete and insulated
concrete. Four overhead doors are located along the SB-A’s south exterior wall.
An enclosed outdoor patio is located southwest of SB-A and enclosed
air-handling/cooling equipment is located southeast of SB-A.
SB-B, a two-story office and warehouse/distribution structure, encompasses
approximately 653,000-square-feet of the site’s southwestern portion and is
constructed of masonry and steel atop a concrete slab foundation. The
northwestern portion of SB-B (first and second floors) contains general office
areas, electronic repair/diagnostic offices and training rooms (note: the second
floor is currently unoccupied); the northeastern portion of the structure
contains a small garage and electric switch room; and the remainder of the
structure consists of warehouse areas (some areas are locked). As a note, a
small mezzanine area, utilized to store small parts/equipment, is located in the
southeastern portion of the structure. The warehouse area is equipped with a
conveyor system and two hydraulic elevators are located in SB-B’s office area.
Flooring materials utilized throughout SB-B include terrazzo (main entry at the
northwestern portion), carpeting, vinyl and ceramic tile, epoxy-coated and
exposed concrete; walls consist of drywall, concrete block and concrete; and

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-17-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
ceilings consist of drywall, drop-panel ceiling tile, concrete and a steel deck
system in the warehouse areas.
The east-centrally located fire protection system structure is constructed of
concrete block atop a concrete slab foundation, and the east-centrally located
picnic shelter is constructed of concrete, atop a concrete foundation with a
wooden roof and no walls. The Teeple Barn is constructed of wood atop a concrete
slab foundation, and the covered walkway, which connects SB-A to the SB-B, is
constructed of masonry, glass and steel. None of these structures contain
interior improvements.
4.6 Site Utilities
The subject property is reportedly connected to the City of Elgin municipal
water and sanitary sewer systems. Elgin receives potable water from the Fox
River Water Reclamation Plant. SB-A is heated by internal natural-gas fired
units (located on each floor); supplemental heat is provided to the maintenance
and kitchen areas by natural gas-fired, ceiling-suspended units. SB-A is cooled
by cooling towers located in a concrete block-walled area southeast of the
structure. The office areas of SB-B are heated by internal natural-gas fired
units (located on each floor); supplemental heat is provided to the garage and
warehouse areas by natural gas-fired, ceiling-suspended units. SB-B is cooled by
cooling towers located in a concrete block-walled area northwest of the
structure. As a note, a natural gas-fired, ceiling-suspended unit was observed
in the east-central fire protection system structure. Natural gas is supplied by
Nicor, and electrical service is provided by Commonwealth Edison (ComEd).
4.7 Facility Operations & Wastes
The subject property is currently occupied by MECA primarily for office,
electronic repair, diagnostic analysis, training, warehousing and distribution
purposes. Equipment repaired and stored on site consists of a variety of
electronic products, including television sets (primarily plasma televisions),
cash registers, VCR and DVD players, microwave ovens, massage chairs, camcorders
and robotic equipment

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-18-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
SB-A is utilized primarily for office purposes; however, a copy center, a
kitchen/cafeteria and a maintenance room are also located on the first floor of
this structure. As a note, Pioneer was informed that only pre-packaged toner
(i.e., no wet inks or solvents) is used in the copy center, which conducts
typical copying operations on a larger scale. Maintenance activities conducted
on site include replacing light bulbs, constructing cubicles and limited
touch-up painting activities. Reportedly, wastes generated in SB-A consist
exclusively of general refuse and waste cooking grease. General refuse, which is
disposed into a compactor or numerous dumpsters observed in the south-central
loading dock, is removed on an as-needed basis by Waste Management. As a note,
numerous smaller recycling dumpsters were observed in SB-A’s kitchen area. Waste
cooking grease is removed from the site on an as-needed basis by Torvac, as
observed by a waste grease receptacle located in the south-central loading dock.
Further, a below-ground grease trap located in the kitchen area is reportedly
serviced by Torvac four times per year.
Operations conducted in SB-B include electronic equipment repair and diagnostic
analysis, circuit board fabrication, training, warehousing and packaging
operations. Electronic repair activities primarily consist of replacing faulty
parts, which includes limited soldering activities (to circuit boards) and
dusting the equipment (using compressed air cans). Diagnostic analysis
activities include repairing damaged equipment by identifying faulty parts or
programming pre-made electronic equipment (i.e. cash registers or chip and
surging machines). Circuit boards are fabricated in the “Simm Lab” of SB-B by
placing plastic boards into machinery that generates holes and impregnates them
with specified materials contained on reels. Robotic welding machine training
activities are also conducted on site, and electronic equipment packaged in the
northwestern portion of SB-B is placed in cardboard boxes/wooden crates and
filled with a packaging foam (“Insta-Pak”).
Waste generated in SB-B includes general refuse, used batteries, electronic
component waste (i.e., damaged parts/circuit boards), used oil and waste solder.
General refuse is removed from SB-B by Waste Management on an as-needed basis,
as observed by dumpsters located throughout the structure and two compactors
located along the south exterior wall (note: one compactor was located in the
enclosed, southeasterly-located loading dock). Used batteries are collected and
sorted on-site before being sent to an off-site Panasonic facility for
recycling, and electronic waste is removed from the site by Next Cycle.
Reportedly, Safety Kleen is contracted to remove any unused

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-19-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
chemicals, used oil or waste solder generated on site on an as-needed basis;
however, no waste oil or solder was reportedly located on site at the time of
the recent inspection.
As a note, MECA utilizes contractors for painting and lawn, elevator and
fork-lift maintenance activities. Pioneer was informed that Otis maintains the
on-site elevators and Norvanco manages SB-B’s warehouse activities. Further, J&D
Lift maintains all on-site fork-lifts in a fork-lift battery charging/repair
area located in the southwestern portion of SB-B. A locked maintenance area and
triple trap oil/water separator system were observed in this area; however,
Pioneer was informed that this equipment is maintained by employees of J&D Lift.
Further, the contractors reportedly bring all supplies on-site and remove all
wastes generated from their maintenance activities.
Pioneer was informed that no wastewater discharge permits are associated with
the subject property as on-site operations do not involve any process
wastewater. Further, Pioneer was informed that the subject property formerly
maintained an air permit associated with emissions generated during the cleaning
of computer key boards with air; however, these operations reportedly ceased and
the air permit was not renewed. It should be noted that a formal compliance
audit was not included within the scope of this assessment.
4.8 Underground Storage Tanks
Underground storage tanks (USTs) that exist or previously existed at sites may
represent a potential environmental risk due to the possibility of tank system
failures and/or spills and overfills. An inspection was conducted at the subject
property in order to identify the location of any USTs that exist or may have
existed. Specific attention was focused on visual indications of equipment
associated with USTs, such as fill or vent piping, dispensers, dispenser
islands, or evidence of excavations. Information for the UST investigation was
gathered from the visual inspection, personal interviews, the local municipal
agencies, and the Illinois Register of USTs.
4.8.1 Subject Property Underground Storage Tanks
No obvious evidence of the emplacement of USTs was observed on the subject
property and the site was not identified on the Illinois Register of USTs.
Additionally, there was no information

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-20-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
pertaining to UST emplacement at the subject property in the Elgin Code
Development or Fire Department’s files for the site.
4.8.2 Adjacent Property Underground Storage Tanks
None of the adjacent sites were identified on the Illinois Register of USTs.
However, Pioneer observed a currently-operating Citgo/7-Eleven gasoline station
on the west adjacent site, across Randall Road. Visual observations, including
vent pipes, fill ports and dispenser islands, indicated the presence of two USTs
on this site, directly east of the on-site convenient store structure. It should
be noted that this site, which is located approximately 100 feet from the
subject property, is not currently identified as having a reported release
(i.e., leaking UST [LUST] incident).
No obvious evidence of the emplacement of USTs was observed on the remaining
adjacent sites.
4.9 Other Petroleum/Hazardous Substance Storage
No bulk storage of petroleum/hazardous substances was note on site; however,
Pioneer observed an approximate 200-gallon diesel fuel AST in the
east-centrally-located fire protection system structure during the recent
inspection. Reportedly, diesel fuel is utilized to run the fire protection
equipment in case of a fire; this equipment is tested once a week. Additionally,
a back-up generator is located at the southeastern portion of SB-A (in the
enclosed cooling tower area). A 270-gallon diesel fuel AST is located in the
base of this equipment, which has only been utilized once since installation in
the early 1990s; this equipment is tested semi-annually. No significant staining
or other signs of leakage were observed in the area of the ASTs at the time of
the inspection. It should be noted the second fire protection system structure
reportedly does not contain any ASTs as its fire protection equipment is powered
by electricity.
Pioneer also observed 55-gallon drums of Insta-Pak and a cleaner/degrcaser; and
several small-volume containers (one-pint to five-gallon) of the following
materials in the subject buildings: miscellaneous cleaning supplies;
hydrochloric and nitric acid; acetone; paints; water treatment

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-21-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
chemicals (i.e., oxidizers); gasoline; spray paint; black top sealer; carpet
adhesive; primer; and hydraulic oil. The majority of these substances were
observed in flammables cabinets, or in the individual workstations in the
electronic repair areas. No significant staining or other signs of product
leakage were observed around the containers at the time of the recent site
inspection. As a note, Pioneer also observed 55-gallon “spill kits” and an
overpack drum in SB-A’s kitchen area; these containers are reportedly stored on
site in case of a spill.
4.10 Asbestos-Containing Materials
This section addresses a potential environmental concern beyond the scope of
ASTM Standard Practice E 1527-00. Restrictions for asbestos use in building
materials became more stringent in the 1970s, and the use of friable and
sprayed-on asbestos was prohibited in 1978 by the Environmental Protection
Agency with the passage of the National Emission Standards for Hazardous Air
Pollutants (NESHAP). Friable and sprayed-on asbestos-containing materials (ACMs)
are easily crumbled or pulverized and therefore easily made airborne. Friable
ACMs are a potential health hazard. Non-friable ACMs are not a major concern
unless they become airborne by such processes as sanding, drilling, milling,
cutting, etc. during renovation or demolition.
A comprehensive asbestos survey is beyond the scope of this Phase I ESA. The
asbestos survey conducted at the subject property was limited to an inspection
of readily-accessible interior areas and was not intended to be suitable for
pre-renovation or demolition purposes. Particular attention was focused on
identifying asbestos-containing insulation, plaster materials, floor tiles, and
sprayed or troweled-on structural coverings. Sampling and analysis were not
included as part of this investigation.
Pioneer identified drywall (and associated tape/joint compound), 12" x 12" vinyl
floor tile (and associated mastic), and 2' x 4' drop ceiling tile, which are
generally considered suspect ACMs, in the office areas of the subject buildings;
additionally, spray-on insulation was observed on the fourth floor and in the
kitchen area of SB-A. Based on the date of construction of the subject buildings
(early 1990s), Pioneer believes it is unlikely that these materials contain
asbestos. However, a review of original building supply lists, manufacturer’s
documentation, and/or analytical testing would be necessary to confirm this
contention.

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-22-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
4.11 Lead-Based Paint
The use of lead-based paint (LBP) was widespread in the construction industry
prior to 1973, due to its durability. At that time, amendments to the Lead-Based
Paint Poisoning Prevention Act established the allowable level of lead in paint
to 0.5 percent by weight of dry sample. This limit was implemented to eliminate
the hazard of LBP in housing. LBPs can exist on any painted surface. Such paint,
if properly maintained and in good condition, poses little risk. However,
damaged or deteriorated surfaces can present a health threat, especially to
children under six years of age. Chipping or peeling paint poses a threat if
ingested; however, the greatest danger lies in the inhalation of dust particles.
Lead dust particles, frequently associated with deteriorating LBP, can be
brought to the surface by moisture or can be released by friction or by frequent
impact on surfaces such as windows and door frames.
A comprehensive survey is beyond the scope of this Phase I ESA. The LBP survey
conducted at the subject property was necessarily limited to a visual inspection
of readily accessible areas. Particular attention was focused on identifying
deteriorated areas of painted surfaces and frequent impact surfaces such as
window and door frames. Bulk sampling and analysis of suspect LBPs were not
included within the scope of this survey.
Painted surfaces were observed to be in good condition throughout the interior
of the subject buildings. Based upon the construction dates of the structures
(early 1990s), the painted surfaces are not considered to contain to LBP.
4.12 Potychlorinated Biphenylic Compounds
The use of Polychlorinated Biphenylic (PCB) compounds was widespread in various
manufacturing and industrial applications due to their superior dielectric,
lubricating and fire-retardant properties prior to their federal ban in 1979.
Pioneer’s focus has been limited to the more common potential PCB sources, which
include dielectric fluids used in electrical equipment such as transformers and
capacitors, unless otherwise stated.

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-23-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
Numerous step-down transformers were observed throughout the subject buildings
during the recent inspection. Based on their installation date Pioneer does not
believe that this equipment represents a significant environmental concern to
the subject property at this time.
Several pad-mounted electrical transformers were observed on the subject
property during the recent inspection. The transformers appeared to be in sound
condition, and no signs of leakage or staining were noted. According to
information previously received from ComEd, which owns and maintains this
equipment, all ComEd transformers in the northern Illinois area were replaced or
tested by 1988 and should now be considered “non-PCB.” Therefore, Pioneer does
not believe that this equipment represents a significant environmental concern
to the subject property.
The ballasts associated with fluorescent light fixtures are also possible
sources of PCBs depending on their specific manufacturer and the date of
manufacture. Equipment containing PCBs that is old, neglected, or damaged may
leak and is therefore potentially hazardous depending on the actual PCB content
and the specific PCB isomer involved. As a result, Pioneer includes a discussion
of this equipment although this specific potential source of PCBs is beyond the
scope of the ASTM standard.
Fluorescent light ballasts were observed throughout the subject buildings and in
the east-centrally-located fire protection system structure. However, ballasts
located in these structures were not considered as potential sources of PCBs,
based upon their apparent age. No additional suspect PCB-containing equipment
was observed during the site inspection.

          PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.       November 15, 2004

-24-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
5.0 ENVIRONMENTAL DATABASE REVIEW
5.1 Introduction
The purpose of this section is to identify sites within a prescribed distance
from the subject property that are listed on standard environmental databases
that may have a potential impact on the subject property in accordance with
Section 7.2 of the ASTM Standard. The following is a list of federal and state
databases searched for the area surrounding the subject property; the search
distances are noted in parenthesis.

         
•
  NPL:   The National Priorities List (NPL) is a federal list of abandoned or
uncontrolled hazardous waste sites identified for priority remedial action under
the Superfund program (1.0 mile).
 
       
•
  CERCLIS:   The Comprehensive Environmental Response, Compensation and
Liability Information System (CERCLIS) is a compilation of the sites that the
EPA has investigated or is currently investigating, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA),
for a release or threatened release of a hazardous substance. It also includes
abandoned or uncontrolled waste sites identified under the federal Superfund
program (0.5 mile). Sites which have been investigated and subsequently delisted
from CERCLIS are designated as No Further Remedial Action Planned (NFRAP) sites
(subject and adjacent properties).
 
       
•
  RCRIS:   The Resource Conservation and Recovery Information System (RCRIS) is
a listing of facilities that are regulated by the Resource Conservation and
Recovery Act (RCRA). RCRIS lists facilities that treat, store or dispose
(TSD) of hazardous waste (0.5 mile) and identifies hazardous waste handlers with
corrective action (CORRACTS) activity (1.0 mile). RCRIS also lists
small-quantity generators (SQGs) and large-quantity generators (LQGs) of
hazardous waste (subject and adjacent properties).
 
       
•
  ERNS:   The Emergency Response Notification System (ERNS) records and stores
information on reported releases of oil and hazardous substances (subject
property only).
 
       
•
  UST:   The Underground Storage Tank (UST) database lists USTs registered with
the Office of the State Fire Marshal (subject property and adjacent properties).
 
       
•
  LUST:   The Leaking Underground Storage Tank (LUST) records contain an
inventory of LUST incidents reported to the state (0.5 mile).
 
       
•
  SRP:   The Illinois Site Remediation Program (SRP) database includes
properties that are enrolled in the state’s voluntary clean-up program (0.5
mile).
 
       
•
  SCL:   The State Category List (SCL), which is no longer active, was compiled
by the Illinois EPA (IEPA) and includes sites identified for investigation or
remediation. The SCL is the state equivalent to the NPL or CERCLIS (1.0 mile).
 
       
•
  SWF/LF:   The Solid Waste Facilities/Landfills (SWF/LF) records typically
contain an inventory of solid waste disposal facilities or landfills, active or
inactive, in a particular state (0.5 mile).
 
       
•
  HISWD:   The Historical Inventory of Solid Waste Disposal (HISWD) database is
a one-time issued list, compiled by the Northeastern Illinois Planning
Commission (NIPC), which identifies historical waste sites in Northern Illinois
(0,5 mile).

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-25-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
It should be noted that a Freedom of Information Act (FOIA) request would be
required to obtain more information concerning the compliance status of any of
the sites identified during the environmental database review. This request may
take four to six weeks to obtain. As a matter of standard practice, Pioneer
would require client authorization prior to initiation of the process. Any
pertinent information subsequently received would then be forwarded to the
client and amendments, if warranted, to any recommendations made in this report
would be evaluated at that time.
5.2 Federal & State Notifiers/Listings
FirstSearch Technology Corporation (FirstSearch) provided regulatory information
for the site and surrounding properties in a radius map report.
Properties/listings identified in the Environmental FirstSearch™ Report within
the ASTM minimum search distances from the subject property include one SRP
listing. Specific information regarding this listing can be found in the
complete FirstSearch report, which is included as Appendix E to this report.
The subject property was identified as an “active” SRP site on the environmental
database report. According to the FirstSearch report, the subject property was
enrolled into the SRP in May 2004 and the listing currently retains an “open”
(unresolved) status; however, the current on-line IEPA database reported the SRP
listing was “closed” and a “No Further Remediation” (NFR) letter (signifying
formal closure) was issued to the site on December 3, 2004. Mr. Indelak and Mr.
Wachowski stated that the site’s SRP listing is associated with an approximate
500-gallon water/ethylene glycol (utilized as a coolant in the on-site cooling
systems) release that occurred from a cracked pipe attached to a cooling tower
located northwest of SB-B in February 2004. Pioneer contacted MacTech
Engineering & Consulting, Inc. (MacTec), the environmental firm handling the
site’s SRP listing. According to Mr. James Whitesel, MacTec Project Manager,
subsequent to the reported release, MacTec collected soil and groundwater
samples in the area of the release and throughout the subject property.
According to Mr. Whitesel, no evidence of ethylene glycol was identified in the
samples collected. Further, Mr. Whitesel stated that ethylene glycol degrades
very rapidly and it was unlikely that elevated levels of ethylene glycol would
be identified in the samples analyzed. MacTec’s soil and groundwater
investigation report was submitted to the IEPA and accepted as the Site
Investigation, Site Objectives and Remediation Objectives Report. Reportedly, a
draft NFR letter was issued by the IEPA in October 2004 for the site’s SRP
listing; however,

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-26-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
additional information, including tax identification numbers, was required by
the IEPA in order to release the final NFR letter.
Pioneer reviewed the Focused NFR letter, dated December 3, 2004, issued for the
subject property’s SRP listing. Reportedly, the letter was issued for the
specified release of ethylene glycol at the subject property, which is
restricted to commercial/industrial land use. Further, the letter states that
the disturbance or removal of contamination that has been left in place must be
done in accordance with the Remedial Action Plan (RAP); access to soil
contamination may be allowed if, during and after any access, public heath and
the environment are protected consistent with the RAP.
Pioneer also submitted a FOIA request to the IEPA for additional information
pertaining to the subject property. According to the IEPA, MECA applied for an
Illinois Generator ID Number in July 1993; 20 hazardous waste manifests were
requested from the IEPA at that time. Additionally, MECA submitted a first
Notification of Regulated Waste Activity, dated July 1993 for the generation of
less than 2,200 pounds of toxic wastes (“D008” also identified as lead) per
calendar month.
A 1993 IEPA Hazardous Waste Report (HWR), dated May 1994, indicated that the
subject property did not generate hazardous waste in 1993. A 1994 HWR, dated
February 1995, stated that in 1994, approximately 157,900 pounds of hazardous
waste were generated on site, which was identified as damaged consumer electric
products/items that contained the following waste codes: “D006” (cadmium);
“D007” (chromium); “D008” (lead); and “D009” (mercury). A 1995 HWR, dated
February 1996, and a 1996 HWR, dated February 1997, indicated the site was only
a periodic generator at this time and that only “D009” wastes, from spent
fluorescent ballasts, were generated on site during 1995 and 1996. A 1997 HWR,
dated February 1998, indicated that no hazardous wastes were generated on site
in 1997.
Additional IEPA documentation included an investigative report, dated May 19,
2004 and prepared by MacTec Engineering and Consulting (MacTec). MacTec reported
that HVAC contractor personnel discovered a leak of ethylene glycol/water from a
cooling tower located outside SB-B. MECA reportedly called an incident in to
IEMA, and incident number 20040217 was issued to the site, MacTec subsequently
advanced six soil borings on site; two samples were collected in close

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-27-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
proximity to the release, and the remaining four samples were collected on the
northern, eastern and western portions of the site. Additionally, water samples
were collected from all four on-site ponds. The soil and water samples were
analyzed for ethylene glycol; reportedly, none of the samples exhibited levels
of ethylene glycol above the laboratory detection limit (ten parts per million).
Based on the results of this investigation, MacTec recommended completing the
IEMA reporting requirements and seeking a Focused NFR letter from the IEPA.
Subsequently, MECA submitted a Site Remediation Program Application and Services
Agreement Form, dated May 20, 2005, to the IEPA. This form documented MECA’s
request to be enrolled into the SRP and requested a Focused NFR letter for the
release of ethylene glycol documented at the site. A letter, dated May 24, 2004,
issued to MECA by the IEPA indicated that the site’s enrollment into the SRP was
complete and the Mr. Todd Gross would be assigned as the lEPA’s Project Manager
for the site.

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-28-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
6.0 FINDINGS & OPINIONS
Based on the information gathered during this Phase I Environmental Site
Assessment, within the scope of this investigation and pursuant to the
requirements of ASTM Standard Practice E 1527-00, the following findings and
opinions are presented below:
1. Recognized Environmental Conditions:

  •   None

2. Historical Recognized Environmental Conditions:

  •   None

3. De Minimis Conditions:

  •   According to the IEPA, the subject property is identified as a “closed”
SRP site associated with an approximate 500-gallon water/ethylene glycol release
that occurred from a cracked pipe attached to a cooling tower located northwest
of SB-B in February 2004. Apparently, the subject property was enrolled into the
SRP in May 2004 and according to a representative of MacTec, soil and
groundwater samples were collected in the area of the release and throughout the
site and no evidence of ethylene glycol was identified in the samples collected.
Reportedly, a draft NFR letter for the site’s SRP listing was issued by the IEPA
in October 2004 and the final Focused NFR letter was issued by the IEPA on
December 3, 2004. Based on the available information, Pioneer believes the
site’s SRP listing represents a de minimis condition to the subject property at
this time. However, Pioneer recommends that the final Focused NFR letter be
properly recorded.     •   Pioneer observed a currently-operating Citgo/7-Eleven
gasoline station on the west adjacent site, across Randall Road. Two USTs are
currently located on this site, which is apparently not identified on the
Illinois Register of USTs. However, based on its distance (~100 feet), the
available information and/or the inferred southerly direction of

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-29-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
groundwater flow, Pioneer believes the west adjacent gasoline station represents
a de minimis condition to the subject property at this time.
4. Business Environmental Risks:

  •   None

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-30-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
7.0 CONCLUSIONS
Pioneer Engineering & Environmental Services, Inc. has performed this Phase I
Environmental Site Assessment in conformance with the scope and limitations of
ASTM Practice E 1527-00 of the subject property located at 1701-1715 Randall
Road, in Elgin, Illinois. Any exceptions to, or deletions from, this practice
are expressed herein. This assessment has revealed no evidence of recognized
environmental conditions (RECs) in connection with the subject property.

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-31-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
8.0 CLOSING REMARKS
Pioneer warrants that the findings and conclusions contained herein have been
promulgated in accordance with ASTM Standard Practice E 1527-00, Phase I
Environmental Site Assessment Process, only for the site described in this
report. No environmental assessment can eliminate the uncertainty regarding the
potential for recognized environmental conditions in connection with a property.
The Phase I ESA is designed to reduce, but not eliminate, uncertainty regarding
the potential for recognized environmental conditions in connection with a
property.
Due to the limited nature of the work, there is a possibility that conditions
may exist which could not be identified within the scope of the assessment, or
which were not apparent at the time of the report preparation. The scope of the
Phase I ESA does not include the sampling or analytical testing of substances
encountered at the subject site. Consequently, a subsurface investigation would
be necessary in order to analytically determine the environmental condition of
the subject site.
Pioneer is not responsible for independently verifying the information provided.
Further, Pioneer cannot be held responsible if the user, current owner or key
site manager does not communicate to Pioneer any specialized knowledge or
experience that is material to recognized environmental conditions in connection
directly or indirectly with the subject property.
This report has been prepared for the sole use of the Client identified in the
report and can not be relied upon by other persons or entities without the joint
permission of the Client and Pioneer. The observations and conclusions contained
herein are limited by the scope and intent of the work mutually agreed upon by
the Client and Pioneer and the work actually performed. Pioneer believes the
findings and conclusions provided in this report are reasonable. However, no
warranties are implied or expressed.
Pioneer appreciates the opportunity to be of service to you on this project. We
hope this information meets your needs at this time. If you have any questions
regarding this initial assessment, please contact us at (773) 722-9200.

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-32-



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment
1701-1715 Randall Road
Elgin, Illinois
9.0 REFERENCES
Berg, et al. Potential for Contamination of Shallow Aquifers in Illinois:
Illinois State Geologic Survey Circular 532. Champaign: ISGS, 1984. Plate 1.
Elgin, City of. Code Development Department. Review of subject property file.
November 8, 2004.
Elgin, City of. Fire Department. Review of subject property file. November 15,
2004.
FirstSearch Technology Corporation (FirstSearch). Environmental FirstSearch™
Report — 1707 Randall Road, Elgin, Illinois. November 1, 2004.
Focused No Further Remediation Letter. December 3, 2004.
IEPA. FOIA documentation. November 22, 2004.
Indelak, James. MECA (the subject property owner) Group Manager. Interview
during site inspection. November 8, 2004.
Loftus, Hubert. Cowhey Gudmundson Leder, Ltd. Telephone interview. November 15,
2004.
Northeastern Illinois Planning Commission. “Aerial Photographs.” UIC Library.
Docs/Maps Dept.
Terraserver.com. Aerial Photographs. On-line.
United States Geological Survey. “7.5 Minute Series Topographic Maps Elgin,
Illinois Quadrangle.” UIC Library. Docs/Maps Dept.
Wachowski, John. MECA Purchasing and Fire and Safety Manager. Interview during
site inspection. November 8, 2004.
Whitesel, James. MacTec Engineering & Consulting, Inc. Telephone interview.
November 15, 2004.

      PIONEER ENGINEERING &
ENVIRONMENTAL SERVICES, INC.   November 15, 2004

-33-



--------------------------------------------------------------------------------



 



FIGURE 1
SITE DIAGRAM

 



--------------------------------------------------------------------------------



 



(SITE DIAGRAM) [c98436c9843652.gif]

 



--------------------------------------------------------------------------------



 



Appendix A

 



--------------------------------------------------------------------------------



 



APPENDIX A
AREA MAP

 



--------------------------------------------------------------------------------



 



(AREA MAP) [c98436c9843653.gif]

 



--------------------------------------------------------------------------------



 



Appendix B

 



--------------------------------------------------------------------------------



 



APPENDIX B
USGS MAPS

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843654.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843655.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843656.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843657.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843658.gif]

 



--------------------------------------------------------------------------------



 



Appendix C

 



--------------------------------------------------------------------------------



 



APPENDIX C
AERIAL PHOTOGRAPHS

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843659.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843660.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843661.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843662.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843663.gif]

 



--------------------------------------------------------------------------------



 



Appendix D

 



--------------------------------------------------------------------------------



 



APPENDIX D
PHOTOGRAPHIC LOG

 



--------------------------------------------------------------------------------



 



(PICTURE) [c98436c9843664.gif]

 



--------------------------------------------------------------------------------



 



(PICTURE) [c98436c9843665.gif]

 



--------------------------------------------------------------------------------



 



(PICTURE) [c98436c9843666.gif]

 



--------------------------------------------------------------------------------



 



(PICTURE) [c98436c9843667.gif]

 



--------------------------------------------------------------------------------



 



Appendix E

 



--------------------------------------------------------------------------------



 



APPENDIX E
ENVIRONMENTAL DATABASE REPORT

 



--------------------------------------------------------------------------------



 



FirstSearch Technology Corporation
Environmental FirstSearch™ Report
TARGET PROPERTY:
 
1707 RANDALL ROAD
ELGIN IL 60123
Job Number: 04-1253
PREPARED FOR:
Pioneer Engineering & Environmental Services
700 N Sacramento Blvd, Suite 101
Chicago, IL 60612
11-01-04
(FIRSTSEARCH LOGO) [c98436c9843668.gif]

     
Tel: (317) 543-0010
  Fax: (317) 543-1344

 
Environmental FirstSearch is a registered trademark of FirstSearch Technology
Corporation. All rights reserved.

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Search Summary Report

     
Target Site:
  1707 RANDALL ROAD
 
  ELGIN IL 60123

FirstSearch Summary

                                                                               
  Database   Sel   Updated   Radius   Site   1/8   1/4   1/2   l/2>   ZIP  
TOTALS  
NPL
    Y       09-12-04       1.00       0       0       0       0       0       0
      0  
CERCLIS
    Y       09-13-04       0.50       0       0       0       0       —       0
      0  
NFRAP
    Y       06-23-04       0.25       0       0       0       —       —       0
      0  
RCRA TSD
    Y       09-12-04       0.50       0       0       0       0       —       0
      0  
RCRA COR
    Y       09-12-04       1.00       0       0       0       0       0       0
      0  
RCRA GEN
    Y       09-12-04       0.25       0       0       1       —       —       14
      15  
ERNS
    Y       12-31-03       0.15       0       0       0       —       —       6
      6  
State Sites
    Y       10-25-04       1.00       0       1       0       0       0       0
      1  
Spills- 1990
    Y       NA       0.25       0       0       0       —       —       0      
0  
SWL
    Y       12-31-02       0.50       0       0       0       0       —       2
      2  
REG UST/AST
    Y       07-08-04       0.25       0       0       0       —       —       11
      11  
Leaking UST
    Y       09-07-04       0.50       0       0       0       0       —       0
      0  
 
                                                                               
- TOTALS -
                            0       1       1       0       0       33       35
 

Notice of Disclaimer
Due to the limitations, constraints, inaccuracies and incompleteness of
government information and computer mapping data currently available to
FirstSearch Technology Corp., certain conventions have been utilized in
preparing the locations of all federal, state and local agency sites residing in
FirstSearch Technology Corp.’s databases. All EPA NPL and state landfill sites
are depicted by a rectangle approximating their location and size. The
boundaries of the rectangles represent the eastern and western most longitudes;
the northern and southern most latitudes. As such, the mapped areas may exceed
the actual areas and do not represent the actual boundaries of these properties.
All other sites are depicted by a point representing their approximate address
location and make no attempt to represent the actual areas of the associated
property. Actual boundaries and locations of individual properties can be found
in the files residing at the agency responsible for such information.
Waiver of Liability
Although FirstSearch Technology Corp. uses its best efforts to research the
actual location of each site, FirstSearch Technology Corp. does not and can not
warrant the accuracy of these sites with regard to exact location and size. All
authorized users of FirstSearch Technology Corp.’s services proceeding are
signifying an understanding of FirstSearch Technology Corp.’s searching and
mapping conventions, and agree to waive any and all liability claims associated
with search and map results showing incomplete and or inaccurate site locations.

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Site Information Report

             
Request Date:
  11-01-04   Search Type:   COORD
Requestor Name:
  andrea kleinaitis   Job Number:   04-1253
Standard:
  ASTM        

     
TARGET ADDRESS:
  1707 RANDALL ROAD
 
  ELGIN IL 60123

Demographics

                             
Sites:
35   Non-Geocoded:     33     Population:   NA
Radon:
0.9- 14.6 PCI/L                    

Site Location

                              Degrees (Decimal)   Degrees (Min/Sec)       UTMs
Longitude:
    -88.333718     -88:20:1   Easting:     389673.281  
 
                       
Latitude:
    42.076684     42:4:36   Northing:     4658937.33  
 
                       
 
              Zone:     16  

Comment
Comment:
Additional Requests/Services

                      Adjacent ZIP Codes: 0 Mile(s)           Services:        
ZIP                     Code           City Name       ST   Dist/Dir   Sel      
Requested?   Date
 
          Sanboms   No    
 
          Aerial Photographs   No    
 
          Topographical Maps   No    
 
          City Directories   No    
 
          Title Search   No    
 
          Municipal Reports   No    
 
          Online Topos   No    

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Sites Summary Report

             
TARGET SITE:
  1707 RANDALL ROAD   JOB:   04-1253
 
  ELGIN IL 60123        

                                             
TOTAL:
    35     GEOCODED:     2     NON GEOCODED:     33     SELECTED:     0  

                          ID   DB Type   Site Name/ID/Status   Address  
Dist/Dir   Map ID  
2
  STATE   MATSUSHITA ELECTRIC CORPORATION OF 0894385239/SRP- ACTIVE   1707 NORTH
RANDALL ROAD
ELGIN IL 60123   0.11 SW     2  
 
                       
1
  RCRAGN   VISION
ILR000118539/SGN   2425 ALFT LN
ELGIN IL 60123   0.21 SW     1  

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Sites Summary Report

             
TARGET SITE:
  1707 RANDALL ROAD
ELGIN IL 60123   JOB:   04-1253

                                             
TOTAL:
    35     GEOCODED:     2     NON GEOCODED:     33     SELECTED:     0  

                      ID   DB Type   Site Name/ID/Status   Address   Dist/Dir  
Map ID  
21
  ERNS   NRC-543884/RAILROAD   ST CHARLES STREET
ELGIN IL   NON GC    
 
                   
22
  ERNS   587163/RAIL HIGHWAY CLEARIN   ST STREET RT 31
ELGIN IL   NON GC    
 
                   
25
  UST   ACE COFFEE BAR INC 2002895/ACTIVE   30 W 626 ROUTE 20
ELGIN IL 60123   NON GC    
 
                   
3
  RCRAGN   ARIANS AUTO BODY ILD984849737/VGN   38 W 604 RTE 20
ELGIN IL 60123   NON GC    
 
                   
26
  UST   CHICAGO GRAVEL-ELGIN PIT 2002874/CLOSED   RT 25
ELGIN IL 60123   NON GC    
 
                   
17
  ERNS   COMMONWEALTH EDISON 175111/FIXED FACILITY   TSS 79, SPAULDING ADJACENT
TO
ELGIN IL 60123   NON GC    
 
                   
4
  RCRAGN   DIGITAL APPLIANCE CONTROLS
ILR000118265/VGN   1901 SOUTH ST
ELGIN IL 60123   NON GC    
 
                   
5
  RCRAGN   DUO FAST CORP ILR000103341/VGN   2400 GALVIN DR
ELGIN IL 60123   NON GC    
 
                   
24
  SWL   ELGIN COMPOST FACILITY 0894380047-COMP/CLOSED   SOUTH MCLEAN BLVD, SOUTH
OF RO
ELGIN IL 60123   NON GC    
 
                   
23
  SWL   ELGIN COMPOST FACILITY
0894380047/ACTIVE   SOUTH MCLEAN BLVD, SOUTH OF RO
ELGIN IL 60123   NON GC    
 
                   
6
  RCRAGN   FIRST PRIORITY INC ILR000124222/LGN   1585 TODD FARM DR
ELGIN IL 60123   NON GC    
 
                   
7
  RCRAGN   HERITAGE CRYSTAL CLEAN LLC
ILR000130062/TR   2250 POINT BLVD STE 250 ELGIN IL 60123   NON GC    
 
                   
8
  RCRAGN   HOME DEPOT 1934 ILR000125591/SGN   966 N RANDALL RD
ELGIN IL 60123   NON GC    
 
                   
18
  ERNS   1-90 WEST BOUND ON THE RAMP TO IL R
NRC-618328/MOBILE   ELGIN IL   NON GC    
 
                   
27
  UST   LANDWEIER LYNN 2005762/EXEMPT   RT 2 BOX 198
ELGIN IL 60123   NON GC    
 
                   
9
  RCRAGN   LARKIN CENTER ILR000116921/SGN   59 PARK ROW
ELGIN IL 60123   NON GC    
 
                   
19
  ERNS   LIPTON FOODS PLANT
NRC-546584/RAILROAD   ELGIN IL   NON GC    
 
                   
10
  RCRAGN   M TEK
ILR000123281/SGN   1175 JANSEN FARM CT
ELGIN IL 60123   NON GC    
 
                   
28
  UST   METROPOLITAN RAIL 2033057/EXEMPT   NATIONAL ST PARKING FAC ELGIN IL
60123   NON GC    
 
                   
11
  RCRAGN   MOTOROLA D1ST & SERV CENTER
ILR000108332/SGN   2200 CALVIN DR
ELGIN IL 60123   NON GC    

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Sites Summary Report

             
TARGET SITE:
  1707 RANDALL ROAD   JOB:   04-1253
 
  ELGIN IL 60123        

                                             
TOTAL:
    35     GEOCODED:     2     NON GEOCODED:     33     SELECTED:     0  

                      ID   DB Type   Site Name/ID/Status   Address   Dist/Dir  
Map ID  
29
  UST   MP 326
2022097/MERGED   R R SPAULING RD
ELGIN IL 60123   NON GC    
 
                   
12
  RCRAGN   NICOR GAS STATION 234
ILD984901421/SGN   SHOE FACTORY RD
ELGIN IL 60123   NON GC    
 
                   
30
  UST   NU-WAY TREE MOVING INC 2008217/EXEMPT   RT 2 BOX 191
ELGIN IL 60123   NON GC    
 
                   
13
  RCRAGN   PARKER SEALS ILR000119735/VGN   2565 NORTHWEST PKWY
ELGIN IL 60123   NON GC    
 
                   
31
  UST   PET-AG INC
2035465/EXEMPT   30W432 ROUTE 20
ELGIN IL 60123   NON GC    
 
                   
32
  UST   READ SEPTIC SER 2018576/CLOSED   322 LONGRIDGE RD
ELGIN IL 60123   NON GC    
 
                   
14
  RCRAGN   ROHM & HAAS MIDWEST TECH CTR
ILR000111716/SGN   2531 TECHNOLOGY DR STE 301
ELGIN EL 60123   NON GC    
 
                   
20
  ERNS   SAFETY KLEEN 390362/HIGHWAY RELATED   BETWEEN ST CHARLES AND ELGIN/R
ELGIN IL 60123   NON GC    
 
                   
15
  RCRAGN   STAR DISPLAYS INC ILD984848481/VGN   38 W 636 RTE 20
ELGIN IL 60123   NON GC    
 
                   
33
  UST   VACANT
2041880/CLOSED   960 N. MCLEAN BLVD.
ELGIN IL 60123   NON GC    
 
                   
16
  RCRAGN   VICTORY LITHOGRAPH INC ILR000121277/SGN   39 W 433 HIGHLAND
ELGIN IL 60123   NON GC    
 
                   
34
  UST   VILLAGE OF BARTLETT 2027362/ACTIVE   31 W 124-RT 20
ELGIN IL 60123   NON GC    
 
                   
35
  UST   W R MEADOWS HANGER 2015132/CLOSED   RT 31 ELGIN AIRPORT
ELGIN IL 60123   NON GC    

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Site Detail Report

             
TARGET SITE:
  1707 RANDALL ROAD   JOB:   04-1253
 
  ELGIN IL 60123        

STATE SITE

                      SEARCH ID: 2   DIST/DIR: 0.11 SW       MAP ID: 2    
 
                   
NAME:
  MATSUSHITA ELECTRIC CORPORATION OF AMERI   REV:     10/25/04      
ADDRESS:
  1707 NORTH RANDALL ROAD   ID1:     0894385239      
 
  ELGIN IL 60123   ID2:     ILD984921296      
 
  KANE   STATUS:   SRP- ACTIVE    
CONTACT:
  JAMES INDELAK   PHONE:     8474684944        

SITE INFORMATION

         
DATE ENROLLED:
  5/21/2004
AVERAGE:
  99
SITE TYPE:
       
 
       
REMEDIATION APPLICANT:
  MR. JAMES INDELAK
 
  1707 NORTH RANDALL ROAD
 
  ELGIN, IL 60123-
 
       
PHONE:
  8474684944
 
       
CONSULTANT:
  JAMES L. WHITESEL
 
  MACTEC ENGINEERING & CONSULTING, INC.
 
  1200 JORIE BOULEVARD SUITE 230
 
  OAK BROOK, IL 60523-
 
       
PHONE:
  (630) 571-2162
 
       
PROJECT MANAGER:
  GROSS
SECTION 4 (Y) LETTER:
       
NFR LETTER:
       
DATE RECORDED:
       

Site Details Page - 1



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Site Detail Report

                 
 
  TARGET SITE:   1707 RANDALL ROAD   JOB:   04-1253
 
      ELGIN IL 60123        

RCRA GENERATOR SITE



SEARCH ID:       1   D1ST/DIR:      0.21 SW   MAP ID:      1

             
NAME:
  VISION   REV:   9/13/04
ADDRESS:
  2425 ALFT LN   ID1:   ILR000118539
 
  ELGIN IL 60123   ID2:    
 
  KANE   STATUS:   SGN
CONTACT:
  BOB NELSON   PHONE:   8479318977

SITE INFORMATION

             
CONTACT INFORMATION:
  BOB NELSON        
 
  2425 ALFT LN        
 
  ELGIN IL 60123        
 
           
PHONE:
  8479318977        
 
           
UNIVERSE INFORMATION:
           
 
           
SNC:
  N-NO        
BOYSNC:
  N-NO        
GPRA PERMIT:
  N-NO        
GPRA POSTCLOSURE:
  N-NO        
GPRA CA:
  N-NO        
GPRA CME:
  N-NO        
PERM PROG:
  N-NO        
PREM W
           
IMPORTER ACTIVITY:
  N-NO   MIX WASTE GEN:   N-NO
RECYCLER ACT:
  N-NO   TRANS ACT:   N-NO
TSD ACT:
  N-NO   U GRND INJ ACT:   N-NO
UNIV
           
USED OIL INFORMATION
           
 
           
BURNER:
  N-NO   PROCESSOR:   N-NO
REFINER:
  N-NO   MARKET BURNER:   N-NO
SPEC MARKETER:
  N-NO   TRANSFER FAC:   N-NO
TRANSPORTER:
           
SECOND ID:
      OFF SITE RECEIPT:    
ACCESSIBILITY:
      COUNTY OWNER:    
FED WSTE GEN OWNER:
  HQ   FED WASTE GEN:   2
STATE WSTE GEN OWNER:
           
NAIC INFORMATION
           
 
           
62132 — OFFICES OF OPTOMETRISTS
           
 
           
ENFORCEMENT INFORMATION:
           
 
           
VIOLATION INFORMATION:
           
 
           
HAZARDOUS WASTE INFORMATION:
           
 
           
Ignitable waste
           

Site Details Page — 2

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Site Detail Report

                 
 
  TARGET SITE:   1707 RANDALL ROAD   JOB:   04-1253
 
      ELGIN IL 60123        

No sites were selected!
Selected Site Details Page — 1

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Federal Databases and Sources
ASTM Databases:
CERCLIS: Comprehensive Environmental Response Compensation and Liability
Information System. The EPA’s database of current and potential Superfund sites
currently or previously under investigation. Source: Environmental Protection
Agency.
Updated quarterly.
CERCLIS-NFRAP (Archive) : Comprehensive Environmental Response Compensation and
Liability Information System Archived Sites. The Archive designation means that,
to the best of EPA’s knowledge, assessment at a site has been completed and that
EPA has determined no further steps will be taken to list this site on the
National Priorities List (NPL). This decision does not necessarily mean that
there is no hazard associated with a given site; it only means that, based upon
available information, the location is not judged to be a potential NPL site.
Updated quarterly.
ERNS: Emergency Response Notification System. The EPA’s database of emergency
response actions. Source: Environmental Protection Agency. Data since January,
2001, has been received from the National Response Center as the EPA no longer
maintains this data.
Updated quarterly.
FINDS: The Facility Index System. The EPA’s Index of identification numbers
associated with a property or facility which the EPA has investigated or has
been made aware of in conjunction with various regulatory programs. Each record
indicates the EPA office that may have files on the site or facility. Source:
Environmental Protection Agency.
Updated semi-annually.
NPL: National Priority List. The EPA’s list of confirmed or proposed Superfund
sites. Source: Environmental Protection Agency.
Updated quarterly.
RCRIS: Resource Conservation and Recovery Information System. The EPA’s database
of registered hazardous waste generators and treatment, storage and disposal
facilities. Included are RAATS (RCRA Administrative Action Tracking System) and
CMEL (Compliance Monitoring & Enforcement List). Source: Environmental
Protection Agency.
RCRA TSD: Resource Conservation and Recovery Information System Treatment,
Storage, and Disposal Facilities. The EPA’s database of RCRIS sites which treat,
store, dispose, or incinerate hazardous waste. This information is also reported
in the standard RCRIS detailed data.

 



--------------------------------------------------------------------------------



 



ASTM Databases (continued):
RCRA COR: Resource Conservation and Recovery Information System Corrective
Action Sites. The EPA’s database of RCRIS sites with reported corrective action.
This information is also reported in the standard RCRIS detailed data.
RCRA GEN: Resource Conservation and Recovery Information System Large and Small
Quantity Generators. The EPA’s database of RCRIS sites that create more than
100kg of hazardous waste per month or meet other RCRA requirements. Included are
RAATS (RCRA Administrative Action Tracking System) and CMEL Compliance
Monitoring & Enforcement List).
RCRA NLR: Resource Conservation and Recovery Information System sites No Longer
Regulated. The EPA’s database of RCRIS sites that create less than 100kg of
hazardous waste per month or do not meet other RCRA requirements.
All RCRA databases are Updated quarterly

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Federal Databases and Sources
Non-ASTM Databases:
HMIRS: Hazardous Materials Incident Response System. This database contains
information from the US Department of Transportation regarding materials,
packaging, and a description of events for tracked incidents.
Updated quarterly.
NCDB: National Compliance Database. The National Compliance Data Base System
(NCDB) tracks regional compliance and enforcement activity and manages the
Pesticides and Toxic Substances Compliance and Enforcement program at a national
level. The system tracks all compliance monitoring and enforcement activities
from the time an inspector conducts and inspection until the time the inspector
closes or the case settles the enforcement action. NCDB is the national
repository of the 10 regional and Headquarters FIFRA/TSCA Tracking System
(FITS). Data collected in the regional FTTS is transferred to NCDB to support
the need for monitoring national performance of regional programs.
Updated quarterly
NPDES: National Pollution Discharge Elimination System. The EPA’s database of
all permitted facilities receiving and discharging effluents. Source:
Environmental Protection Agency.
Updated semi-annually.
NRDB: National Radon Database. The NRDB was created by the EPA to distribute
information regarding the EPA/State Residential Radon Surveys and the National
Residential Radon Survey. The data is presented by zipcode in Environmental
FirstSearch Reports. Source: National Technical Information Service (NTIS)
Updated Periodically
Nuclear: The Nuclear Regulatory Commission’s (NRC) list of permitted nuclear
facilities.
Updated Periodically
PADS: PCB Activity Database System
The EPA’s database PCB handlers (generators, transporters, storers and/or
disposers) that are required to notify the EPA, the rules being similar to RCRA.
This database indicates the type of handler and registration number. Also
included is the PCB Transformer Registration Database.
Updated semi-annually.
Receptors: 1995 TIGER census listing of schools and hospitals that may house
individuals deemed sensitive to environmental discharges due to their fragile
immune systems.
Updated Periodically .

 



--------------------------------------------------------------------------------



 



Non-ASTM Databases (continued) :
RELEASES: Air and Surface Water Releases. A subset of the EPA’s ERNS database
which have impacted only air or surface water.
Updated semi-annually.
Soils: This database includes the State Soil Geographic (STATSGO) data for the
conterminous United States. It contains information regarding soil
characteristics such as water capacity, percent clay, organic material,
permeability, thickness of layers, hydrological characteristics, quality of
drainage, surface, slope, liquid limit, and the annual frequency of flooding.
Source: United States Geographical Survey (USGS).
Updated quarterly.
TRIS: Toxic Release Inventory System. The EPA’s database of all facilities that
have had or may be prone to toxic material releases. Source: Environmental
Protection Agency.
Updated semi-annually.

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Illinois Databases and Sources
STATE SITES: The Site Remediation Program (“SRP”) database identifies the status
of all voluntary remediation projects administered through the Pre-Notice Site
Cleanup Program (1989 to 1995) and the Site Remediation Program (1996 to the
present).
Updated quarterly or when available.
UST: Underground Storage Tanks. The Illinois State Fire Marshal’s Office listing
of registered underground storage tanks as maintained by the Underground Storage
Tank System.
Updated semi-annually or when available.
LUST: Leaking Underground Storage Tanks. The Illinois Environmental Protection
Agency database listing of all leaking underground storage tanks as maintained
by the Illinois EPA LUST Department.
Updated quarterly or when available.
LANDFILLS: The Illinois Environmental Protection Agency’s Annual Report on
Available Disposal for Solid Waste in as maintained by the Illinois
Environmental Protection Agency, Bureau of Land.
Updated annually of when available.
PWS: Public Water Supply. The Safe Drinking Hater Information System (SDWIS) is
a repository of information about Public Water Supplies. This database is a
requirement of the Safe Drinking Water Act (SDWA) of 1986 and was previously
known as the Federal Reporting Data System (FRDS) .
Updated when available.

 



--------------------------------------------------------------------------------



 



Environmental FirstSearch
Street Name Report for Streets within .25 Mile(s) of Target Property

                 
 
  TARGET SITE:   1707 RANDALL ROAD   JOB:   04-1253
 
      ELGIN IL 60123        

              Street Name   Dist/Dir   Street Name   Dist/Dir  
Alft Ln
  0.12 SW
Fox Ln
  0.17 SW
I-90
  0.17 NE
Mason Rd
  0.17 NW
Randall Rd
  0.08 NW
Westfield Dr
  0.13 NW

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843669.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843670.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [c98436c9843671.gif]

 